EXHIBIT 10.1

 

AMENDED AND RESTATED FINANCING AGREEMENT

 

Dated as of November 1, 2016

 

by and among

 

MIDWEST ENERGY EMISSIONS CORP., a Delaware corporation
as Borrower,

 

MES, INC., a North Dakota corporation
as Guarantor

 

and

 

AC MIDWEST ENERGY LLC, a Delaware limited liability company,
as Lender

 

  

 



 

TABLE OF CONTENTS

 



ARTICLE 1 DEFINITIONS; CERTAIN TERMS

3

 

 

 

 

Section 1.1

Definitions

3

Section 1.2

Terms Generally

15

Section 1.3

Accounting and Other Terms

15

Section 1.4

Effect of this Agreement on the Amended Financing Agreement

15

 

 

 

 

ARTICLE 2 BORROWERS’ AND THE BORROWER’S AUTHORIZATION OF ISSUE

16

 

 

 

 

Section 2.1

The Secured Note

16

Section 2.2

Interest

16

Section 2.3

Scheduled Principal Redemptions

17

Section 2.4

Payments

18

Section 2.5

[Reserved]

19

Section 2.6

Taxes

19

Section 2.7

Reissuance

20

Section 2.8

Register

21

Section 2.9

Maintenance of Register

21

Section 2.10

Letter of Credit

21

Section 2.11

The Subordinated Note

23

 

 

 

 

ARTICLE 3 PURCHASE AND SALE OF THE SECURED NOTE AND SUBORDINATED NOTE

24

 

 

 

 

Section 3.1

Closing

24

 

 

 

 

 

ARTICLE 4 CONDITIONS TO THE BORROWER’S OBLIGATIONS

24

 

 

 

 

 

Section 4.1

Closing

24

 

 

 

 

 

ARTICLE 5 CONDITIONS TO LENDER’S OBLIGATIONS

25

 

 

 

 

 

Section 5.1

Closing

25

 

 

 

 

ARTICLE 6 CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES

27

 

 

 

 

Section 6.1

Organization and Qualification

27

Section 6.2

Authorization; Enforcement; Validity

27

Section 6.3

Issuance of Notes

28

Section 6.4

No Conflicts

28

Section 6.5

Consents

28

Section 6.6

Subsidiary Rights

28

Section 6.7

Equity Capitalization

29

Section 6.8

Indebtedness and Other Contracts

29

Section 6.9

Off Balance Sheet Arrangements

29

Section 6.10

Ranking of Notes

29

Section 6.11

Title

30

Section 6.12

Intellectual Property Rights

30

Section 6.13

[Reserved]

31

Section 6.14

Absence of Certain Changes

31

Section 6.15

Absence of Litigation

31



 

 i

 



 



Section 6.16

No Undisclosed Events, Liabilities, Developments or Circumstances

31

Section 6.17

Tax Status

32

Section 6.18

Transfer Taxes

32

Section 6.19

Conduct of Business; Compliance with Laws; Regulatory Permits

32

Section 6.20

Foreign Corrupt Practices

32

Section 6.21

Sarbanes-Oxley Act

32

Section 6.22

Environmental Laws

33

Section 6.23

Margin Stock

33

Section 6.24

ERISA

33

Section 6.25

U.S. Real Property Holding Corporation

33

Section 6.26

Internal Accounting and Disclosure Controls

33

Section 6.27

SEC Documents; Financial Statements

34

Section 6.28

Transactions With Affiliates

34

Section 6.29

Acknowledgment Regarding Lender’s Acquisition of Notes

34

Section 6.30

Insurance

35

Section 6.31

Employee Relations

35

Section 6.32

Patriot Act

35

Section 6.33

Material Contracts

35

Section 6.34

Stock Option Plans

35

Section 6.35

No Disagreements with Accountants and Lawyers

36

Section 6.36

Complete Information

36

 

 

 

ARTICLE 7 LENDER’S REPRESENTATIONS AND WARRANTIES

36

 

 

 

Section 7.1

Organization and Authority

36

Section 7.2

No Conflicts

37

Section 7.3

Consents

37

Section 7.4

Existing Securities

37

Section 7.5

No “Bad Actor” Disqualification Events

37

 

 

 

ARTICLE 8 COVENANTS

37

 

 

 

Section 8.1

Minimum EBITDA

37

Section 8.2

Deliveries

37

Section 8.3

Notices

38

Section 8.4

Rank

39

Section 8.5

Restricted Payments

40

Section 8.6

Acquisitions; Asset Sales; Mergers and other Fundamental Changes

41

Section 8.7

Affiliate Transactions

41

Section 8.8

Insurance

41

Section 8.9

Corporate Existence and Maintenance of Properties

42

Section 8.10

Non-circumvention

43

Section 8.11

Conduct of Business

43

Section 8.12

U.S. Real Property Holding Corporation

43

Section 8.13

Compliance with Laws

43

Section 8.14

Additional Collateral

43

Section 8.15

Audit Rights; Field Exams; Appraisals; Meetings

43

Section 8.16

Modification of Organizational Documents and Certain Documents

44

Section 8.17

Joinder

44

 

 ii

 

 



Section 8.18

Investments

45

Section 8.19

Taxes and Liabilities

45

Section 8.20

Employee Benefit Plans

45

Section 8.21

[Reserved]

46

Section 8.22

Limitation of Activities Relating to RCF

46

Section 8.23

Actions Related to EERCF License Agreement

46

Section 8.24

Further Assurances

46

 

 

 

ARTICLE 9 CROSS GUARANTY

46

 

 

 

Section 9.1

Cross-Guaranty

46

Section 9.2

Waivers by Guarantor

47

Section 9.3

Benefit of Guaranty

47

Section 9.4

Waiver of Subrogation, Etc

47

Section 9.5

Election of Remedies

47

Section 9.6

Limitation

48

Section 9.7

Contribution with Respect to Guaranty Obligations

48

Section 9.8

Liability Cumulative

49

Section 9.9

Stay of Acceleration

49

Section 9.10

Benefit to Credit Parties

49

 

 

 

ARTICLE 10 RIGHTS UPON EVENT OF DEFAULT

49

 

 

 

Section 10.1

Event of Default

49

Section 10.2

Acceleration Right

52

Section 10.3

Consultation Rights

53

Section 10.4

Other Remedies

53

 

 

 

ARTICLE 11 MISCELLANEOUS

54

 

 

 

Section 11.1

Payment of Expenses

54

Section 11.2

Governing Law; Jurisdiction; Jury Trial; Damages

54

Section 11.3

Counterparts

55

Section 11.4

Headings

55

Section 11.5

Severability

55

Section 11.6

Entire Agreement; Amendments

55

Section 11.7

Notices

55

Section 11.8

Successors and Assigns

56

Section 11.9

No Third Party Beneficiaries

57

Section 11.10

Survival

57

Section 11.11

Further Assurances

57

Section 11.12

Indemnification

57

Section 11.13

No Strict Construction

58

Section 11.14

Waiver

58

Section 11.15

Payment Set Aside

58

Section 11.16

Joint and Several Liability

58

Section 11.17

Termination

58



 



 iii

 



 

EXHIBITS

 



Exhibit A

Senior Secured Note

Exhibit B

Subordinated Unsecured Note

Exhibit C

Compliance Certificate

Exhibit D

Reaffirmation of Security Documents

Exhibit E

Registration Rights Letter



 



 iv

 



 

AMENDED AND RESTATED FINANCING AGREEMENT

 

This AMENDED AND RESTATEDFINANCING AGREEMENT (as modified, amended, extended,
restated, amended and restated and/or supplemented from time to time, this
“Agreement”), dated as of November 1, 2016, is being entered into by and among
Midwest Energy Emissions Corp., a Delaware corporation, (the “Borrower”), MES,
Inc., a North Dakota corporation (“MES”) as a Guarantor (as hereinafter
defined), and AC Midwest Energy LLC, a Delaware limited liability company (the
“Lender”).

 

RECITALS

 

WHEREAS, the Borrower, Guarantor and Lender entered into that certain Financing
Agreement, dated as of August 14, 2014 (the “Original Financing Agreement”),
pursuant to which Original Financing Agreement the Lender made certain financial
accommodations to the Borrower, as evidenced by that certain Senior Secured
Convertible Note dated as of August 14, 2014 in the original principal amount of
$10,000,000 (the “Convertible Note”), which financial accommodations were
guaranteed by the Guarantor pursuant to the Original Financing Agreement.

 

WHEREAS, in connection with the Original Financing Agreement, the Borrower and
Guarantor granted the Lender a security interest in and to certain of the
Borrower’s and Guarantor’s assets pursuant to that certain Security Agreement by
and among the Borrower, Guarantor and Lender, dated as of August 14, 2014 (the
“Security Agreement”), that certain Securities Pledge Agreement between the
Borrower and Lender, dated as of August 14, 2014 (the “Securities Pledge
Agreement”), and that certain Collateral Assignment of License Agreement by and
among the Borrower, Guarantor and Lender, dated as of August 14, 2014 (the
“Collateral Assignment of EERCF License Agreement”).

 

WHEREAS, in connection with the Original Financing Agreement, the Borrower
issued to the Lender a warrant which entitled the Lender to purchase 12,500,000
shares of the Borrower’s Common Stock as evidenced by that certain Warrant
executed by the Borrower in favor of the Lender, dated of August 14, 2014 (as
amended, the “Warrant”).

 

WHEREAS, on March 16, 2015, the Borrower, Guarantor and Lender entered into that
certain Waiver and Amendment to Financing Agreement and Reaffirmation of
Guaranty (the “First Amendment”) which waived certain provisions of the Original
Financing Agreement, amended the Warrant and the Original Financing Agreement
and resulted in the Borrower issuing a replacement promissory note in
replacement for the Convertible Note (the “Replacement Convertible Note”).

 

WHEREAS, on November 16, 2015, the Borrower, Guarantor and Lender entered into
that certain Waiver and Amendment No. 2 to Financing Agreement and Reaffirmation
of Guaranty (the “Second Amendment”) which (i) waived a violation of and
modified various financial and other covenants and provisions as set forth in
the Original Financing Agreement, as amended by the First Amendment, and (ii)
allowed the Lender to purchase from the Borrower an additional warrant to
purchase up to 5,000,000 shares of Common Stock (the “Second Warrant”) and
additional senior secured convertible promissory notes of Borrower (the
“Additional Convertible Notes” and, together with the Replacement Convertible
Note, the “Existing Convertible Notes”) pursuant to the terms and conditions of
the Second Amendment.

 

 1

 



 

WHEREAS, on January 28, 2016, the Borrower, Guarantor and Lender entered into
that certain Amendment No. 3 to Financing Agreement and Reaffirmation of
Guaranty (the “Third Amendment” and, together with the Original Financing
Agreement, First Amendment and Second Amendment, the “Amended Financing
Agreement”) pursuant to which the Lender caused its bank, Silicon Valley Bank
(the “Bank”), to issue a standby letter of credit in the amount of $2,000,000
(the “Letter of Credit”) to Bank of America, N.A. (“BofA”), which based on the
security provided to BofA by the Letter of Credit, in turn issued to a certain
customer of the Borrower (the “Customer”) its letter of credit (the “BofA Letter
of Credit”) to permit the Borrower to enter into the Contract for Mercury
Capture Program (Contract #100088) (the “Customer Contract”) between the
Customer and the Borrower. The BofA Letter of Credit guarantees Borrower’s
performance under the Customer Contract.

 

WHEREAS, in connection with the issuance of the Letter of Credit and the BofA
Letter of Credit, the Borrower and Guarantor issued to the Lender (i) a certain
warrant to purchase 2,000,000 shares of Common Stock (the “Third Warrant” and,
together with the Warrant and Second Warrant, the “Warrants”) and (ii) a certain
Senior Secured Letter of Credit Note (the “LC Note”) to evidence any
indebtedness owed by Borrower to Lender arising from any draws made under the
Letter of Credit.

 

WHEREAS, the Lender has agreed to exercise the Warrants to acquire 10,000,000
shares of the Borrower’s Common Stock and exchange the principal amount of the
Existing Convertible Notes together with all accrued and unpaid interest thereon
and remaining unexercised portion of the Warrants for (i) a new senior secured
note in the principal amount of $9,646,686, substantially in the form attached
here to as Exhibit A (the “Secured Note”), (ii) a subordinated unsecured note in
the principal amount of $13,000,000, substantially in the form attached here to
as Exhibit B (the “Subordinated Note”) and (iii) consummation of the other
transactions as further set forth in this Agreement and the other Transaction
Documents.

 

WHEREAS, in connection with the issuance of the Secured Note and the
Subordinated Note and the consummation of other transactions contemplated by
this Agreement and the other Transaction Documents, the Borrower, Guarantor and
Lender desire to amend and restate the Amended Financing Agreement, without
novation, and the Guarantor desires to reaffirm its obligations thereunder;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Amended Financing Agreement is hereby amended
and restated, without novation, to read in its entirety as follows, and,
accordingly, the parties agree as follows:

 

 2

 



 

ARTICLE 1

 

 DEFINITIONS; CERTAIN TERMS

 

Section 1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.

 

“Additional Convertible Notes” has the meaning set forth in the Recitals.

 

“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.

 

“Asset Sale” means the sale, lease, license, conveyance or other disposition of
any assets or rights of a Credit Party other than a sublicense to a customer of
the right to use any of the Intellectual Property of a Credit Party for its own
account in the ordinary course of business.

 

“Bank” has the meaning set forth in the Recitals.

 

“Bankruptcy Law” has the meaning set forth in Section 10.1(c).

 

“BofA” has the meaning set forth in the Recitals.

 

“BofA Letter of Credit” has the meaning set forth in the Recitals.

 

“Business Day” means any day other than Saturday or Sunday or any day that banks
in New York, New York are required or permitted to close.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

 

 3

 



 

“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by Lender.

 

“Change of Control” means one or more related transactions in which (a) a Credit
Party shall, directly or indirectly, (i) consolidate or merge with or into
another Person (whether or not such Credit Party is the surviving corporation),
(ii) sell, assign, transfer, lease, license, convey or otherwise dispose of all
or substantially all of the properties or assets of a Credit Party to another
Person, (iii) allow another Person to make a purchase, tender or exchange offer
that is accepted by the holders of more than fifty percent (50%) of the
outstanding shares of Common Stock or other equity interests (not including any
shares of Common Stock of other equity interests held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), (iv) consummate a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than fifty percent (50%)
of the outstanding shares of Common Stock or equity interests of a Credit Party,
or (v) reorganize, recapitalize or reclassify its Common Stock or other equity
interests, (b) that with respect to Borrower, any “person” or “group” (within
the meaning of Sections 13(d) and 14(d) of the 1934 Act) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of fifty percent (50%) of the aggregate ordinary voting power
represented by issued and outstanding Common Stock, or (c) the entering into any
other instrument or transaction structured in a manner to circumvent, or that
circumvents, the intent of this definition in which case this definition shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this definition to the extent necessary to correct this
definition or any portion of this definition which may be defective or
inconsistent with the intended treatment of such instrument or transaction.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the “Collateral” as defined in the Security Agreement.

 

 4

 



 

“Collateral Assignment of EERCF License Agreement” has the meaning set forth in
the Recitals.

 

“Common Stock” means the common stock, par value $.001 per share, of the
Borrower (or any capital stock issued in substitution or exchange for, or
otherwise in respect of, such common stock).

 

“Compliance Certificate” means a certificate signed by a responsible officer of
the Borrower, in substantially the form attached hereto as Exhibit C and
reasonably satisfactory to the Lender.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Convertible Note” has the meaning set forth in the Recitals.

 

“Credit Party” means the Borrower and each Guarantor.

 

“Current Equity Incentive Plans” means the Borrower’s 2014 Equity Incentive
Plan, as amended, calling for the issuance of up to 7,500,000 shares of Common
Stock.

 

“Current Interest Rate” means a rate per annum equal to twelve percent (12%).

 

“Custodian” has the meaning set forth in Section 10.1(c).

 

“Customer” has the meaning set forth in the Recitals.

 

“Default Rate” means a rate equal to the Current Interest Rate plus three
percent (3.0%) per annum.

 

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral in excess of $1,000,000 in the
aggregate for any Fiscal Year.

 

“Diligence Date” has the meaning set forth in Section 6.14.

 

“Disqualification Event” has the meaning set forth in Section 7.5.

 

 5

 



 

“EBITDA” means, as of any date of determination, for a specified period ending
on such date of determination, an amount equal to (a) Net Income, plus (b) in
each instance to the extent deducted in the computation of Net Income and
without duplication, (i) depreciation, amortization and other non-cash charges
(including, but not limited to, common stock or other equity linked securities
issued as compensation for services, imputed interest and deferred compensation
which is deferred as a result of the requirement to comply with the covenant set
forth in Section 8.1 hereof) for such period, but excluding non-cash charges
that are an accrual or reserve for a cash expenditure or payment to be made in a
future period, plus (ii) interest expense, plus (iii) fees paid during such
period to Lenders pursuant to this Agreement, plus (iv) income taxes for such
period, all as computed per the methodologies utilized in generating the
projections upon which the Financial Covenants in Section 8.1 were based.

 

“EERCF” means Energy and Environmental Research Center Foundation.

 

“EERCF License Agreement” means that certain Exclusive Patent and Know-How
License Agreement between MES and EERCF dated as of January 15, 2009, as
amended.

 

“Eligible Market” means the NYSE MKT LLC, The NASDAQ Global Market, The NASDAQ
Global Select Market, The NASDAQ Capital Market or The New York Stock Exchange,
Inc. (or any successors to the foregoing).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party or any of their respective
Subsidiaries or ERISA Affiliates.

 

“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.

 

“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means, as to any Credit Party, any trade or business (whether
or not incorporated) that is a member of a group which includes such Credit
Party and which is treated as a single employer under Section 414 of the Code.

 

 6

 



 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standards of
Sections 412 and 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by a Credit Party, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to by a Credit Party, any of their respective Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e)
the institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition of liability on a Credit Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (g) the withdrawal of a Credit Party, any of their respective
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt of a Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on a Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Sections 4975 or 4971 of the Code or under Section 409, Section 502(c), (i) or
(l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against a Credit Party, any of their respective Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (j)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (k) the imposition of a Lien
pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA with
respect to any Pension Plan.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Event of Default Notice” has the meaning set forth in Section 10.2(a).

 

“Event of Default Redemption” has the meaning set forth in Section 10.2(a).

 

“Event of Default Redemption Notice” has the meaning set forth in Section
10.2(a).

 

 7

 



 

“Extraordinary Receipts” means any cash received by a Credit Party outside the
ordinary course of business (and not consisting of proceeds described in Section
2.3(c)(i) through (c)(iv)), including, without limitation, (a) foreign, United
States, state or local tax refunds, (b) pension plan reversions and (c)
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action.

 

“Existing Convertible Notes” has the meaning set forth in the Recitals.

 

“First Amendment” has the meaning set forth in the Recitals.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantor” means (i) MES, (ii) each other Subsidiary of a Borrower other than
RCF, and (iii) each other Person which guarantees all or any part of the
Obligations.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.

 

“Holder” means a holder of a Secured Note or LC Note, which shall be the Lender
or a permitted assignee thereof.

 

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (vi)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) Hedging Obligations;
and (xi) obligations under convertible securities of a Credit Party. In
addition, the term “Indebtedness” of a Credit Party includes (a) all
Indebtedness of others secured by a Lien on any assets of a Credit Party or
their respective Subsidiaries (whether or not such Indebtedness is assumed by a
Credit Party or their respective Subsidiaries), and (b) to the extent not
otherwise included, the guarantee by a Credit Party of any Indebtedness of any
other Person.

 

 8

 



 

“Insolvent” means, with respect to a Credit Party or its Subsidiaries (taken as
a whole and without consideration of any intercompany Indebtedness amongst a
Credit Party or its Subsidiaries), (i) the present fair saleable value of a
Credit Party or its Subsidiaries’ assets is less than the amount required to pay
a Credit Party or its Subsidiaries’ total Indebtedness as applicable, (ii) a
Credit Party and/or its Subsidiaries shall become, admit in writing their
inability or publicly declare their inability to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) a Credit Party and/or its
Subsidiaries has or intends to incur or believe that they will incur debts that
would be beyond their ability to pay as such debts mature in the ordinary course
of business or (iv) a Credit Party and/or its Subsidiaries have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted.

 

“Intellectual Property Rights” has the meaning provided in Section 6.12.

 

“Interest Date” has the meaning provided in Section 2.2(a).

 

“Inventory” has the meaning provided in the UCC.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.

 

“Investor/Registration Rights Agreement” means that certain
Investor/Registration Rights Agreement between the Borrower and Lender, dated as
of August 14, 2014, as amended.

 

“Issuance Date” has the meaning provided in Section 2.2(a).

 

“LC Note” has the meaning set forth in the Recitals.

 

“LC Security Payment” has the meaning provided in Section 2.10(c).

 

“Lender” has the meaning set forth in the introduction.

 

 9

 



 

“Letter of Credit” has the meaning set forth in the Recitals.

 

“Letter of Credit Fee” has the meaning provided in Section 2.10(d).

 

“Letter of Credit Principal Amount” means all amounts drawn under the Letter of
Credit and all other amounts that the Lender may owe to the Bank as a result of
a draw under the Letter of Credit.

 

“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in.

 

“Lock-Up Agreement” means a one-year Lock-Up Agreement entered into by and
between the Lender and the Company or the underwriters or placement agents of
the Qualifying Offering.

 

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations or
condition (financial or otherwise) of a Credit Party and/or its Subsidiaries,
taken as a whole, or on the transactions contemplated hereby and by the other
Transaction Documents, or on the authority or ability of a Credit Party and/or
its Subsidiaries to fully and timely perform its obligations under any
Transaction Document.

 

“Material Contract” means (a) from and after the incurrence of any Indebtedness
permitted under clause (vii) of the definition of “Permitted Indebtedness,” the
operative documentation evidencing such Indebtedness, and (b) any contract or
other arrangement to which a Credit Party and/or its Subsidiaries is a party
(other than the Transaction Documents) that generates gross profit to a Credit
Party and/or its Subsidiaries of $1,000,000 or more in any year including,
without limitation, the EERCF License Agreement.

 

“Maturity Date” means the earlier of: (a) December 15, 2018 and (b) such earlier
date as the unpaid principal balance of the Secured Note and the LC Note becomes
due and payable pursuant to the terms of this Agreement and the Secured Note and
the LC Note.

 

“Mortgage” means a mortgage or deed or trust, in form and substance reasonably
satisfactory to the Lender, as it may be amended, supplemented or otherwise
modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Income (Loss)” means, as of any date of determination, as determined in
accordance with GAAP, when calculated for a specified period ending on such date
of determination, the aggregate of the net income (loss) of a Credit Party and
its Subsidiaries for such period (but excluding to the extent included therein
any extraordinary gains or losses), provided, that, the effect of any change in
accounting principles adopted by a Credit Party and its Subsidiaries, after the
date hereof shall be excluded. For the purpose of this definition, net income
excludes any gain or loss, together with any related provision for taxes for
such gain or loss, realized upon the sale or other disposition of any assets
that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or of any
Equity Interests of a Credit Party and its Subsidiaries, and any net income
realized as a result of changes in accounting principles or the application
thereof to a Credit Party and its Subsidiaries.

 

 10

 



 

“Note” and “Notes” means collectively the Secured Note, Subordinated Note and
the LC Note and any additional notes issued by Borrower to the Lender or a
permitted assignee of the Lender pursuant to this Agreement or the Subordinated
Note, as applicable, as such may be amended, modified, restated or supplemented
from time to time.

 

“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), and other fees, costs, expenses and other
charges and obligations under this Agreement (other than as they relate to the
Subordinated Note) or under, relating to or arising out of the other Secured
Notes Documents, of the Credit Parties to the Lender and other Holders of any
and every kind and nature, howsoever created, arising or evidenced and howsoever
owned, held or acquired, whether now or hereafter existing, whether now due or
to become due, whether primary, secondary, direct, indirect, absolute,
contingent or otherwise (including, without limitation, obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law, in all such
cases, arising under this Agreement (other than as they relate to the
Subordinated Note) and the other Secured Notes Documents.

 

“Original Financing Agreement” has the meaning set forth in the Recitals.

 

“Other Taxes” has the meaning set forth in Section 2.6(b).

 

“Outside Legal Counsel” means Kleinberg, Kaplan, Wolff & Cohen, P.C.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.

 

“Permitted Dispositions” means (i) sales of inventory or equipment to customers
in the ordinary course of business, (ii) disposals of obsolete, worn out or
surplus equipment in the ordinary course of business, (iii) the granting of
Permitted Liens, and (iv) the licensing of patents, trademarks, copyrights and
other Intellectual Property Rights in the ordinary course of business consistent
with past practice.

 

“Permitted Indebtedness” means (i) Indebtedness outstanding under the Notes and
the other Transaction Documents, (ii) Indebtedness outstanding as of the Closing
Date as set forth on Schedule 6.8, (iii) unsecured guaranties in the ordinary
course of business of the obligations of suppliers, customers and licensees of a
Credit Party and/or its Subsidiaries, (iv) Indebtedness which may be deemed to
exist pursuant to any unsecured guaranties with respect to surety and appeal
bonds, performance bonds, bid bonds and similar obligations incurred in the
ordinary course of business, (v) Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts in the
ordinary course of business, (vi) intercompany Indebtedness of a Credit Party to
another Credit Party; provided, all such intercompany Indebtedness described in
this clause (vi) shall be evidenced by notes, which shall be pledged to the
Lender and have such terms as the Lender may reasonably require (including,
without limitation, to the extent commercially practicable, the grant of a Lien
in favor of the applicable Credit Party to secure such Indebtedness), (vii)
purchase money Indebtedness and Indebtedness incurred in connection with any
capital lease transaction provided the aggregate principal amount of all such
Indebtedness at any time outstanding shall not exceed $1,000,000; and (viii)
other unsecured Indebtedness in an aggregate amount not to exceed $1,000,000 at
any time outstanding; provided, further, that indebtednessincurred in the
purchase of equipment and associated items to be used for the fabrication and/or
resale of the same to customers pursuant to existing product orders shall be
deemed to constitute Permitted Indebtedness if approved by Lender after
submission of appropriate documentation to make an informed decision, which
approval shall not be unreasonably withheld, delayed or conditioned.

 

 11

 



 

“Permitted Liens” means (i) Liens in favor of the Lender granted pursuant to any
Security Document, (ii) Liens for unpaid taxes, assessments, or other
governmental charges or levies that either (A) are not yet delinquent or (B) for
which the underlying taxes, assessments, charges or levies are being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, (iii) Liens securing judgments for the payment of money not
constituting an Event of Default, (iv) Liens outstanding as of the Closing Date
as set forth on Schedule 6.8, provided that any such Lien only secures the
Indebtedness that it secures on the Closing Date, (v) the interests of lessors
under operating leases and licensors under license agreements in each case
entered into in the ordinary course of business of the Credit Parties and their
Subsidiaries, (vi) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers or suppliers, in each case
incurred in the ordinary course of business and not in connection with the
borrowing of money and either (A) for amounts that are not yet delinquent or (B)
for amounts that are no more than 30 days overdue that are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as such reserves or appropriate provisions, if any, as shall
be required by GAAP shall have been made for any such contested amounts, (vii)
Liens incurred in the ordinary course of business in connection with workers’
compensation and other unemployment insurance, or to secure the performance of
tenders, surety and appeal bonds, bids, leases, government contracts, trade
contracts and other similar obligations (exclusive of obligations for the
payment of borrowed money), in each case so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof, (viii) rights of setoff or bankers’ liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business, (ix) easements, reservations, rights of way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances affecting real property in a manner not materially or adversely
affecting the value or use of such property, (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payments of customs
duties in connection with the importation of goods, (xi) Liens securing
Permitted Indebtedness described in clause (vii) of the definition of “Permitted
Indebtedness” so long as such Liens encumber only those assets acquired with the
proceeds of such Indebtedness and (xii) to the extent constituting Liens,
encumbrances in favor of correspondents or agents on account of fulfilled wire
transfers for which payment has not been received.

 

“Permitted Redemption” has the meaning set forth in Section 2.3(b)(i).

 

“Permitted Redemption Amount” has the meaning set forth in Section 2.3(b)(i).

 

“Permitted Redemption Date” means the date on which the Borrower has elected to
redeem the Secured Note in accordance with Section 2.3(b).

 

 12

 



 

“Permitted Redemption Notice” has the meaning set forth in Section 2.3(b)(i).

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

“Plan” means any Multiemployer Plan or Pension Plan.

 

“Principal Market” means the OTC QB.

 

“Principal Payment Date” has the meaning set forth in Section 2.3(a).

 

“Proceeding” has the meaning set forth in Section 6.15.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualifying Offering” shall have the meaning set forth in Section 5.1(a).

 

“RCF” means Rebel Crew Films, Inc., a California corporation.

 

“Reaffirmation of Security Documents” means that certain Reaffirmation of
Security Documents dated as of the Closing Date in the form of Exhibit D by and
between the Borrower and the Lender.

 

“Registration Rights Letter” means that certain Registration Rights Letter dated
as of the Closing Date in the form of Exhibit E by and between the Borrower and
the Lender.

 

“Replacement Convertible Note” has the meaning set forth in the Recitals.

 

“Schedules” has the meaning set forth in ARTICLE 6.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning in Section 6.27.

 

“Second Amendment” has the meaning set forth in the Recitals.

 

 13

 



 

“Second Warrant” has the meaning set forth in the Recitals.

 

“Secured Note” has the meaning set forth in the Recitals. Should the Lender
elect (subject to compliance with the terms of this Agreement and the Secured
Note) to cause one or more persons or entities to hold a portion of the Secured
Note, then the Secured Note may be subdivided into multiple notes and the term
“Secured Note” shall include each separate Secured Note as the respective
Holders’ interests may appear, and the term “Lender” in such instance shall
refer to each Holder of a Secured Note as his, her or its interest may appear.

 

“Secured Notes Documents” means this Agreement, the Secured Note, the LC Note,
the Security Documents and the Reaffirmation of Security Documents.

 

“Securities Pledge Agreement” has the meaning set forth in the Recitals.

 

“Security Agreement” has the meaning set forth in the Recitals.

 

“Security Documents” means the Security Agreement, the Collateral Assignment of
EERCF License Agreement, the Securities Pledge Agreement, and all other
instruments, documents and agreements delivered by the Credit Parties in order
to grant to the Lender, a Lien on any real, personal or mixed Property of the
Credit Parties as security for the Obligations.

 

“Subordinated Note” has the meaning set forth in the Recitals.

 

“Subsidiaries” has the meaning set forth in Section 6.1.

 

“Taking” means any taking of any property of a Credit Party or any of its
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military (i) in excess of $1,000,000 in the
aggregate for any Fiscal Year or (ii) that results, either individually or in
the aggregate, in a Material Adverse Effect.

 

“Taxes” has the meaning set forth in Section 2.6(a).

 

“Transaction Documents” means this Agreement, the other Secured Notes Documents,
the Subordinated Note, the Registration Rights Letter and each of the other
agreements, documents and certificates entered into by the parties hereto in
connection with the transactions contemplated by this Agreement.

 

“Transfer Agent” has the meaning set forth in Section 2.9.

 

“UCC” means the uniform commercial code as in effect in any applicable
jurisdiction.

 

“Unasserted Contingent Obligations” means Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
Obligations in respect of the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Obligation) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 



 14

 



 

Section 1.2 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise: (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by the Lender include good faith
estimates by the Lender (in the case of quantitative determinations) and good
faith beliefs by the Lender (in the case of qualitative determinations).

 

Section 1.3 Accounting and Other Terms.

 

Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP applied on a basis consistent with
those used in preparing the financial statements delivered to the Lender
pursuant to Section 8.2. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

 

Section 1.4 Effect of this Agreement on the Amended Financing Agreement.

 

Upon effectiveness this Agreement shall be binding on Borrower, Guarantor and
Lender, and the Amended Financing Agreement and the provisions thereof shall be
replaced in their entirety by this Agreement and the provisions hereof, with the
parties hereby agreeing that there is no novation of the Amended Financing
Agreement; provided that the Collateral and the Security Documents shall
continue to secure, guarantee, support and otherwise benefit the Obligations of
the Credit Parties under this Agreement and the other Secured Notes Documents.
Upon the effectiveness of this Agreement, each Security Document that was in
effect immediately prior to the date of this Agreement shall continue to be
effective and, unless the context otherwise requires, any reference to the
“Financing Agreement” contained therein shall be deemed to refer to this
Agreement.

 



 15

 



 

ARTICLE 2

 

BORROWERS’ AND THE BORROWER’S AUTHORIZATION OF ISSUE

 

Section 2.1 The Secured Note. The Borrower has authorized the issue to the
Lender of the Secured Note, to be dated as of the date of issue thereof, to
mature on the Maturity Date, and to bear interest as provided in Section 2.2.
The Borrower shall repay the outstanding principal balance of the Secured Note
in full in cash on the Maturity Date, unless accelerated in accordance with
Section 10.2 or redeemed or prepaid in accordance with Section 2.3.

 

Section 2.2 Interest. The Borrower shall pay interest on the unpaid principal
amount of the Secured Note at the rates, time and manner set forth below:

 

(a) Rate of Interest. The Secured Note shall bear interest on the unpaid
principal amount thereof from the date issued through the date the Secured Note
is paid in full in cash (whether upon final maturity, by redemption, prepayment,
acceleration or otherwise) at the Current Interest Rate. Interest on the Secured
Note shall be computed on the basis of a 360-day year and actual days elapsed
and shall be payable quarterly, in arrears, on or before the last day of each
Fiscal Quarter (each, an “Interest Date”) during the period beginning on the
date the Secured Note is issued (the “Issuance Date”) and ending on, and
including, the date on which the Obligations under the Secured Note are paid in
full.

 

(b) Interest Payments. Interest on the Secured Note shall be payable on or
before each Interest Date or at any such other time the Secured Note becomes due
and payable (whether by acceleration, redemption or otherwise) to the Lender on
the applicable Interest Date. Each Interest Date shall be considered the last
day of an accrual period for U.S. federal income tax purposes. Any payment of
interest due and owing on the Secured Note shall be made by cash only by wire
transfer of immediately available funds.

 

(c) Default Rate. At the election of the Lender and following the delivery of
written notice of such election to the Borrower following the occurrence and
during the continuation of any Event of Default (or automatically while any
Event of Default under subsection 10.1(c) or 10.1(d) exists), the Secured Note
shall bear interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate
from the date of receipt of such written notice through and including the date
such Event of Default is waived or, to the extent expressly provided herein,
cured. In the event that such Event of Default is subsequently waived or, to the
extent expressly provided herein, cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such waiver or
cure; provided that interest as calculated and unpaid at the Default Rate during
the continuance of such Event of Default shall continue to be due to the extent
relating to the days after the imposition of the Default Rate as set forth above
through and including the date on which such Event of Default is waived or, to
the extent expressly provided herein, cured. All such interest shall be payable
to the Lender on demand of the Lender or other Holders.

 

 16

 



 

(d) Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lender or other Holders received interest hereunder in excess of the
highest applicable rate, the amount of such excess interest shall be applied
against the principal amount then outstanding under the Secured Note to the
extent permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the Borrower.

 

Section 2.3 Scheduled Principal Redemptions.

 

(a) Commencing on June 15, 2017 and continuing on each of September 15, December
15, March 15 and June 15 thereafter (each a “Principal Payment Date”) (provided
that such Principal Payment Date is a Business Day, and otherwise on the next
succeeding Business Day), the Borrower shall pay principal on the Secured Note
in equal installments of (i) $500,000 per Principal Payment Date for the 2017
calendar year, (ii) $625,000 per Principal Payment Date for the 2018 calendar
year, and (iii) thereafter $750,000 per Principal Payment Date, with a final
payment of all outstanding principal together with such other amounts as shall
then be due and owing from Borrower to Lender under the Secured Note and the
Secured Notes Documents on the Maturity Date or the date on which the
indebtedness evidenced hereby is accelerated as provided herein.

 

(b) Permitted Redemption.

 

(i) The Borrower may, at its option, elect to pay to the Lender and all of the
other Holders the Permitted Redemption Amount (as defined below), on the
specified Permitted Redemption Date, by redeeming, in whole or in part, amounts
outstanding under the Secured Note (the “Permitted Redemption”). On or prior to
the date which is the second (2nd) Business Day prior to the proposed Permitted
Redemption Date, the Borrower shall deliver written notice (the “Permitted
Redemption Notice”) to the Lender and all of the other Holders stating: (i) that
the Borrower elects to redeem the Secured Note pursuant to the Permitted
Redemption and (ii) the proposed Permitted Redemption Date. The “Permitted
Redemption Amount” shall be in increments of not less than $100,000 of the
aggregate outstanding principal amount of the Secured Note as of the Permitted
Redemption Date, plus all accrued and unpaid interest and fees with respect to
such principal amount as of the Permitted Redemption Date, plus all other
amounts due under the Secured Notes Documents with respect to the principal
amount of the Secured Note as of the Permitted Redemption Date.

 

(ii) A Permitted Redemption Notice delivered pursuant to this subsection shall
be irrevocable. If the Borrower elects to redeem the Secured Note pursuant to a
Permitted Redemption under this Section 2.3(b), then the Permitted Redemption
Amount which will be paid to the Lender and if applicable, the other Holders, on
the Permitted Redemption Date by wire transfer of immediately available funds.

 

 17

 



 

(c) Mandatory Prepayments.

 

(i) Within five (5) days following the date of receipt by a Credit Party of any
net cash proceeds in excess of $1,000,000 in the aggregate in any Fiscal Year
from any Asset Sales (other than any Permitted Dispositions (except pursuant to
clause (iii) of such definition)), the Borrower shall prepay the Secured Note
and LC Note in an aggregate amount equal to 100% of such net cash proceeds. For
purposes hereof, net cash proceeds of a transaction will be the cash proceeds
received by a Credit Party from the transaction as reduced by the costs, fees
and expenses incurred by it in negotiating and consummating the transaction.

 

(ii) Within five (5) days following the date of receipt by a Credit Party, or
the Lender as loss payee, of any net cash proceeds from any Destruction or
Taking, the Borrower shall prepay the Secured Note and LC Note in an aggregate
amount equal to 100% of such net cash proceeds, provided, so long as no Event of
Default (or event or circumstance that, with the passage of time, the giving of
notice, or both, would become an Event of Default) shall have occurred and be
continuing on the date of receipt thereof or caused thereby, Borrower shall have
the option to apply such net cash proceeds, prior to the date that is 180 days
following receipt thereof, for purposes of the repair, restoration or
replacement of the applicable assets thereof, and any net cash proceeds so
applied shall not be applied toward prepayment of the Secured Note or LC Note.

 

(iii) Within five (5) Business Days following the date of receipt by the
Borrower of any net cash proceeds in an offering of Equity Interests of the
Borrower, the Borrower shall prepay the Secured Note and LC Note in an aggregate
amount equal to fifty percent (50%) of the gross proceeds of such equity
offering; provided that the Borrower shall prepay the Secured Note and LC Note
in an amount equal to $5,000,000 from the net cash proceeds of the Qualifying
Offering.

 

(iv) Within five (5) days following the date of receipt by a Credit Party of any
net cash proceeds from the incurrence of any Indebtedness of a Credit Party
(other than with respect to Permitted Indebtedness), the Borrower shall prepay
the Secured Note and LC Note in an aggregate amount equal to 100% of such net
cash proceeds.

 

(v) No later than five (5) days following the date of receipt a Credit Party of
any Extraordinary Receipts, the Borrower shall prepay the Secured Note and LC
Note in an aggregate amount equal to 100% of such Extraordinary Receipts;
provided that no payment shall be required pursuant to this Section 2.3(c)(v)
unless the amount of Extraordinary Receipts received on such date exceeds
$1,000,000 in the aggregate in any Fiscal Year.

 

(vi) Concurrently with any prepayment of the Secured Note and LC Note pursuant
to this Section 2.3(c) the Borrower shall deliver to the Lender a certificate of
an authorized officer thereof demonstrating the calculation of the amount of the
applicable proceeds.

 

Section 2.4 Payments. Whenever any payment of cash is to be made by the Borrower
to any Person pursuant to the Secured Note, LC Note or other Secured Notes
Documents, such payment shall be made in lawful money of the United States of
America by a wire transfer to, subject to the next sentence, the account
identified by such Person in writing to the Borrower. Whenever any amount
expressed to be due by the terms of the Secured Note or LC Note are due on any
day which is not a Business Day, the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any Interest Date
which is not the date on which the Secured Note or LC Note are paid in full in
cash, the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of interest due on such date. Any amount due
under the Secured Notes Documents which is not paid when due shall accrue
interest at the Default Rate from the date such amount was due until the same is
paid in full in cash. Such interest shall continue to accrue post-petition in
any proceeding under any Bankruptcy Law.

 



 18

 



 

Section 2.5 [Reserved].

 

Section 2.6 Taxes.

 

(a) Any and all payments by or on behalf of the Borrower hereunder and under any
Secured Notes Document shall be made, free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
with the Borrower that are or would be applicable to the Lender or other
Holders, and all liabilities with respect thereto, excluding (x) (1) income
taxes imposed on the net income of the Lender or other Holders (including branch
profits taxes) and (2) franchise taxes imposed on the net income of the Lender
or other Holders, in each case by the jurisdiction under the laws of which such
Holder is organized or qualified to do business or a jurisdiction or any
political subdivision thereof in which the Lender or other Holders engages in
business activity other than activity arising solely from such Holder having
executed this Agreement and having enjoyed its rights and performed its
obligations under this Agreement or any Secured Notes Document and (y) any U.S.
federal withholding tax or U.S. federal backup withholding tax (in the case of
any Holder) that is imposed with respect to amounts payable to such Holder at
the time such Holder becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Holder’s failure to comply with this
Section 2.6 (all such non-excluded taxes, levies, imposts, deductions, charges,
with the Borrower and liabilities, collectively or individually, being called
“Taxes”). If Borrower must deduct any Taxes from or in respect of any sum
payable hereunder or under any other Secured Notes Document to the Lender or
other Holders: (A) the sum payable shall be increased by the amount (an
“additional amount”) necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.6), the Lender or such other Holder shall receive an amount equal to the sum
it would have received had no such deductions been made, (B) Borrower shall make
such deductions and (C) Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b) The Borrower will pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp or documentary taxes or any
other excise taxes, or similar charges or levies that arise from any payment
made hereunder or under any Secured Notes Document, or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Secured Notes Document that are or would be applicable to the Holders (“Other
Taxes”).

 

 19

 



 

(c) The Borrower agrees to indemnify the Lender and any other Holder for the
full amount of Taxes and Other Taxes paid by Lender or any such other Holder and
any liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by the Lender or other Holders absent manifest
error, shall be final conclusive and binding for all purposes. Such
indemnification shall be made within thirty (30) days after the date such Holder
makes written demand therefor. The Borrower shall have the right to receive that
portion of any refund of any Taxes and Other Taxes received by the Lender or
other Holder, for which Borrower has previously paid any additional amount or
indemnified such Holder and which leaves such Holder, after Borrower’s receipt
thereof, in no better or worse financial position than if no such Taxes or Other
Taxes had been imposed or additional amounts or indemnification paid to the
Lender or other Holders.

 

Section 2.7 Reissuance.

 

(a) Transfer. If the Secured Note or LC Note is to be transferred, such
transfers shall be made in accordance with Section 11.8, and the Lender or other
Holder shall surrender such Secured Note or LC Note to the Borrower, whereupon
the Borrower will forthwith issue and deliver upon the order of the Lender or
other Holder a new Secured Note or LC Note (in accordance with this Section 2.7,
registered as the Lender or other Holder may request, representing the
outstanding principal being transferred by the Lender or other Holder and, if
less than the entire outstanding principal is being transferred, a new Secured
Note or LC Note (in accordance with this Section 2.7) to the Lender or other
Holder representing the outstanding principal not being transferred.

 

(b) Lost, Stolen or Mutilated Secured Note or LC Note. Upon receipt by the
Borrower of evidence reasonably satisfactory to the Borrower of the loss, theft,
destruction or mutilation of any Secured Note or LC Note and: (i) in the case of
loss, theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower (provided, however, that if the Lender or other
Holder is an institutional investor, the affidavit of an authorized partner or
officer of such Lender or other Holder setting forth the circumstances with
respect to such loss, theft or destruction shall be accepted as satisfactory
evidence thereof and no separate indemnity agreement or other security shall be
required, provided that the party that lost the Secured Note or LC Note shall
remain liable to the Borrower should such lost note ultimately result in loss or
liability to Borrower), and (ii) in the case of mutilation, upon surrender and
cancellation of the mutilated Secured Note or LC Note, the Borrower shall
execute and deliver to the Lender or other Holder a new Secured Note or LC Note
(in accordance with this Section 2.7) representing the outstanding principal.

 

(c) Secured Note or LC Note Exchangeable for Different Denominations. The
Secured Note or LC Note is exchangeable, upon the surrender thereof by the
Lender or other Holder at the principal office of the Borrower, for a new
Secured Note or LC Note or Secured Notes or LC Notes (in accordance with this
Section 2.7) representing in the aggregate the outstanding principal of the
surrendered Secured Note or LC Note, and each such new Secured Notes or LC Notes
will represent such portion of such outstanding principal as is designated by
the Lender or other Holder at the time of such surrender.

 

 20

 



 

(d) Issuance of New Secured Notes or LC Notes. Whenever the Borrower is required
to issue a new Secured Note or LC Note pursuant to the terms of this Agreement,
such new Secured Note or LC Note: (i) shall be of like tenor with the Secured
Note or LC Note being replaced, (ii) shall represent, as indicated on the face
of such new Secured Note or LC Note, the principal remaining outstanding (or, in
the case of a new Secured Note or LC Note being issued pursuant to paragraph (a)
or (b) of this Section 2.7, the principal designated by the Lender or other
Holder which, when added to the principal represented by the other new Secured
Notes or LC Notes issued in connection with such issuance, does not exceed the
principal remaining outstanding under the Secured Note or LC Note being replaced
immediately prior to such issuance of new Secured Notes or LC Notes), (iii)
shall have an issuance date, as indicated on the face of such new Secured Note
or LC Note, which is the same as the Issuance Date of the Secured Note or LC
Note being replaced, (iv) shall have the same rights and conditions as the
Secured Note or LC Note being replaced, and (v) shall represent accrued interest
on the principal of the Secured Note or LC Note being replaced, from the
Issuance Date.

 

Section 2.8 Register. The Borrower shall maintain at its principal executive
office (or such other office or agency of the Borrower as it may designate by
notice to each holder of Secured Notes or LC Notes), a register for the Secured
Notes or LC Notes in which the Borrower shall record the name and address of the
Person in whose name the Secured Notes or LC Notes have been issued (including
the name and address of each transferee) and the principal amount of Secured
Notes or LC Notes held by such Person. The Borrower shall keep the register open
and available at all times during business hours for inspection of any Holder or
its legal representatives.

 

Section 2.9 Maintenance of Register. Notwithstanding anything to the contrary
contained herein, the Secured Notes or LC Notes are registered obligations and
the right, title, and interest of each Lender and its assignees in and to such
Secured Notes or LC Notes shall be transferable only upon notation of such
transfer in a register to be maintained by the Borrower for so long as it acts
as its own registration agent for the Secured Notes or LC Notes, and by the
transfer agent (the “Transfer Agent”) used for the Borrower’s Common Stock
should it elect to no longer act as transfer agent for the Secured Notes or LC
Notes. The Secured Notes or LC Notes shall only evidence a Lender’s or its
assignee’s right, title and interest in and to the related Secured Notes or LC
Notes, and in no event is any such Secured Note or LC Note to be considered a
bearer instrument or obligation. This Section 2.9 shall be construed so that the
Secured Notes or LC Notes are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations promulgated thereunder.

 

Section 2.10 Letter of Credit.

 

(a) Issuance of Letter of Credit. In connection with the issuance of the Letter
of Credit to BofA and the issuance of the BofA Letter of Credit to the Customer
for the benefit of Borrower, the Borrower issued the Lender the LC Note to
evidence the obligation of the Borrower to pay to the Lender the Letter of
Credit Principal Amount. The Letter of Credit and the Bank of America Letter of
Credit are in the forms previously agreed by the Lender, the Bank, the Borrower,
BofA and the Customer. The Lender shall have the right to cause the Letter of
Credit to expire at any time on or after the second anniversary of its issue
date unless the Letter of Credit has been previously terminated.

 

 21

 



 

(b) Draws under the Letter of Credit. If any amount is drawn under the Letter of
Credit, the Letter of Credit Principal Amount shall be deemed a loan by the
Lender to the Borrower in the amount of the Letter of Credit Principal Amount,
which Letter of Credit Principal Amount will be increased from time to time to
reflect subsequent draws on the Letter of Credit or additional amounts owed by
the Lender to the Bank as a result of draws on the Letter of Credit. The Lender
shall give the Borrower notice of any draw on the Letter of Credit and the
amount of the Letter of Credit Principal Amount and any increases in the Letter
of Credit Principal Amount; provided, however, the failure to give any such
notice or notices shall not diminish or impair the Letter of Credit Principal
Amount or Borrower’s obligation to pay the Lender the Letter of Credit Principal
Amount and all interest owed thereon. The obligation of the Borrower to pay to
the Lender the Letter of Credit Principal Amount will be evidenced by the LC
Note and payable to the Lender pursuant to the terms of the LC Note.
Notwithstanding any other term of this Agreement, amounts owed under the LC Note
may be repaid at any time on two (2) Business Day’s prior written notice to the
Lender.

 

(c) Security for Letter of Credit in the Case of an Occurrence of an Event of
Default. If an Event of Default occurs, the Lender shall demand that the
Borrower immediately pay to the Lender one hundred ten percent (110%) of the
full amount then available for drawing under the Letter of Credit (the “LC
Security Payment”), and the Borrower agrees to immediately make such payment and
acknowledges and agrees that the Lender would not have an adequate remedy at law
for failure by the Borrower to honor any such demand and that the Lender shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
the Letter of Credit. The LC Security Payment shall be used to further secure
the Borrower’s reimbursement obligation with respect to draws under the Letter
of Credit and all amounts owed by the Lender to the Bank as a result of such
draws and all of the Obligations. Upon the cancellation of the Letter of Credit
and the payments of the Obligations in full in cash, the Lender shall return to
the Borrower any of the LC Security Payment not used to satisfy the Letter of
Credit Principal Amount and the other Obligations.

 

(d) Letter of Credit Fee. In consideration for the issuance of the Letter of
Credit and the BofA Letter of Credit for the benefit of the Borrower, the
Borrower shall pay to the Lender a fee equal to twelve percent (12%) per annum
of the amount available to be drawn by BofA under the Letter of Credit,
calculated on the basis of a 360-day year and actual days elapsed, including the
date of issuance of the Letter of Credit and the date that the Letter of Credit
is terminated (the “Letter of Credit Fee”). The portion of the Letter of Credit
Fee with respect to each month shall be paid in cash on or before the last day
of each calendar month.

 

 22

 



 

(e) Obligations Absolute. The Borrower’s obligation to pay to the Lender the
Letter of Credit Principal Amount shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the Transaction Documents under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of the
Letter of Credit or the BofA Letter of Credit, this Agreement or any Transaction
Documents, or any term or provision herein or therein, (ii) any draft or other
document presented under the Letter of Credit or the BofA Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Bank or
BofA under the Letter of Credit or the BofA Letter of Credit, respectively,
against presentation of a draft or other document that does not strictly comply
with the terms of the Letter of Credit or the BofA Letter of Credit, as
applicable, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. The Lender shall not have
any liability or responsibility by reason of or in connection with the issuance
or transfer of the Letter of Credit or the BofA Letter of Credit or any payment
or failure to make any payment thereunder by the Bank or BofA (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to the Letter of Credit or the
BofA Letter of Credit (including any document required to make a drawing
thereunder), any error in interpretation of technical terms or any consequence
arising from causes beyond the control of the Bank or BofA. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of the Letter of Credit or BofA Letter of
Credit, the Bank or BofA, as applicable, may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of the Letter of Credit or the BofA Letter
of Credit, as applicable.

 

(f) Cancellation of the LC Note. The LC Note shall only be cancelled by the
Lender upon (i) the cancellation of the Letter of Credit and the payment of all
amounts owed to the Lender under the LC Note or (ii) the payment of all amounts
owed to the Lender under the LC Note and receipt by the Lender of the LC
Security Payment.

 

(g) Guaranty of the Payment to Lender of Amounts Drawn on the Letter of Credit.
The Guarantor hereby guarantees (i) the payment of all amounts owed under the LC
Note and (ii) the payment of the LC Security Payment in the case of an Event of
Default or the LC Security Payment is otherwise required to be paid under the
terms of this Agreement.

 

(h) Obligations. The Obligations shall include without limitation the Letter of
Credit Principal Amount. Notwithstanding that no amount may be then owing on the
LC Note, the Obligations arising from the Letter of Credit will be deemed to be
outstanding and unsatisfied so long as the Letter of Credit is outstanding and
the Borrower has not provided to Lender the LC Security Payment.

 

Section 2.11 The Subordinated Note. The Borrower has authorized the issue to the
Lender of the Subordinated Note, to be dated as of the date of issue thereof, to
mature and to bear interest as provided therein. The Borrower shall repay the
outstanding principal balance of the Subordinated Note in full in cash on the
“Maturity Date” (as defined in the Subordinated Note), unless accelerated,
redeemed or prepaid in accordance the terms thereof.

 



 23

 



 

ARTICLE 3

 

PURCHASE AND SALE OF THE SECURED NOTE AND SUBORDINATED NOTE

 

Section 3.1 Closing. In consideration for the Lender’s surrender of the Existing
Convertible Notes and unexercised portion of the Warrants the Borrower shall
issue to the Lender, and the Lender shall acquire from the Borrower on the
Closing Date (as defined below), the Secured Note and the Subordinated Note. The
closing (the “Closing”) of the transactions contemplated by this Agreement and
the other Transaction Documents shall occur at the offices of Sugar Felsenthal
Grais & Hammer, LLP 30 North LaSalle Street, Suite 3000, Chicago, Illinois 60602
or such other place as is mutually agreed to by the Borrower and the Lender. The
date and time of the Closing (the “Closing Date”) shall be 10:00 a.m., Chicago
time, on the date hereof, subject to notification of satisfaction (or waiver) of
the conditions to the Closing set forth in Section 4.1 and Section 5.1 below (or
such later date or time as is mutually agreed to by the Borrower and the
Lender). On the Closing Date, the following transactions will occur:

 

(a) Lender shall surrender for cancellation the Existing Convertible Notes and
unexercised portion of the Warrants to the Borrower;

 

(b) the Amended Financing Agreement shall be amended and restated, without
novation, in its entirety by this Agreement;

 

(c) Borrower shall issue and deliver to Lender the Secured Note and the
Subordinated Note, each registered in the name of Lender or its designee;

 

(d) Lender shall exercise such portion of the Warrants such that it shall
receive 10,000,000 shares of Common Stock upon such exercise; and

 

(e) automatically and without further action of the parties, the unexercised
portion of the Warrants, the Existing Convertible Notes and the
Investor/Registration Rights Agreement shall be terminated and cancelled and be
of no further force and effect.

 

ARTICLE 4

 

CONDITIONS TO THE BORROWER’S OBLIGATIONS

 

Section 4.1 Closing. The obligations of the Borrower hereunder to consummate the
transactions under this Agreement and the other Transaction Documents at the
Closing are subject to the satisfaction or waiver, at or before the Closing
Date, of each of the following conditions:

 

(a) Lender shall have executed a Lock-Up Agreement and each of the Transaction
Documents to which it is a party and delivered the same to the Borrower;

 

(b) Lender shall have surrendered to Borrower for exchange the Existing
Convertible Notes; and

 

 24

 



 

(c) Lender shall have surrendered to Borrower for cancellation the unexercised
portion of the Warrants.

 

ARTICLE 5

 

CONDITIONS TO LENDER’S OBLIGATIONS

 

Section 5.1 Closing. The obligation of the Lender hereunder to consummate the
transactions under this Agreement and the other Transaction Documents at the
Closing is subject to the satisfaction or waiver, at or before the Closing Date,
of each of the following conditions:

 

(a) Borrower shall have completed an offering of Equity Interests resulting in
gross proceeds of at least US$10,000,000 by December 31, 2016 (the “Qualifying
Offering”);

 

(b) Borrower shall have executed and delivered to the Lender the Secured Note,
the Subordinated Note and the Registration Rights Letter;

 

(c) Borrower and MES, as applicable, shall have executed and delivered to the
Lender the Reaffirmation of Security Documents, each of the other Transaction
Documents to which it is a party (other than the Transaction Documents
contemplated to be executed and delivered to the Lender pursuant to the other
subsections of this Section 5.1);

 

(d) [reserved];

 

(e) Borrower and MES, as applicable, shall have executed (to the extent
applicable) and/or delivered, or caused to be delivered, to the Lender such
other documents relating to the transactions contemplated by this Agreement as
the Lender or its counsel may reasonably request.

 

(f) Borrower and MES shall have executed and delivered, or caused to be
delivered, to the Lender:

 

(i) a certificate evidencing its incorporation and good standing in its
jurisdiction of incorporation issued by the Secretary of State of such
jurisdiction, as of a date reasonably proximate to the Closing Date;

 

(ii) a certificate evidencing its qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which such Person has filed for qualification to conduct
business since January 28, 2016 and failure to so qualify would cause a Material
Adverse Effect, as of a date reasonably proximate to the Closing Date; and

 

(iii) a certificate, executed by the secretary of the Borrower and MES, as
applicable, and dated the Closing Date, as to (A) the resolutions consistent
with Section 6.2 as adopted by such Person’s board of directors (or similar
governing body) in a form reasonably acceptable to the Lender, (B) the
Borrower’s and MES’ articles or certificate of incorporation (or similar
document) certified as of a recent date from the Secretary of State of the
applicable jurisdiction, each as in effect at the Closing, (C) the Borrower’s
and MES’ bylaws (or similar document), each as in effect at the Closing, and (D)
no action having been taken by the Borrower, MES or their respective
stockholders or directors in contemplation of any amendments to items (A), (B),
or (C) listed in this Section 5.1(f)(iii), as certified in the form attached
hereto as Exhibit C.

 

 25

 



 

(g) The Borrower and MES shall have obtained and delivered to Lender:

 

(i) the opinions of Outside Legal Counsel, dated the Closing Date;

 

(ii) all governmental, regulatory and third party consents and approvals, if
any, necessary for the execution of this Agreement and the sale and issuance and
transfer of the Notes pursuant hereto at the Closing; and

 

(iii) a certificate from the chief financial officer of the Borrower in form and
substance satisfactory to the Lender, supporting the conclusions that, after
giving effect to the transactions contemplated by the Transaction Documents, the
Borrower and MES are not Insolvent.

 

(h) certificates from the Borrower’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to this
Agreement is in full force and effect, together with endorsements naming the
Lender as additional insured and lender’s loss payee thereunder.

 

(i) Since November 1, 2016, there shall have been no change which has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(j) The representations and warranties of the Borrower and MES shall be true and
correct in all material respects (without duplication of any materiality
qualifiers) as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects (without
duplication of any materiality qualifiers) as of such specific date), and the
Borrower and MES shall have performed, satisfied and complied in all respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Credit Parties at
or prior to the Closing Date. The Lender shall have received certificates,
executed by the chief executive officer of the Borrower and MES, dated the
Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by the Lender.

 

(k) No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the transactions
contemplated at the Closing.

 



 26

 



 

ARTICLE 6

 

CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES

 

As an inducement to the Lender to enter into this Agreement and to consummate
the transactions contemplated hereby, each of the Credit Parties jointly and
severally represents and warrants to the Lender that each and all of the
following representations and warranties (as supplemented by the disclosure
schedules delivered to the Lender contemporaneously with the execution and
delivery of this Agreement (the “Schedules”)) are true and correct in all
material respects (without duplication of any materiality qualifiers) as of the
Closing Date. The Schedules shall be arranged by the Borrower in paragraphs
corresponding to the sections and subsections contained in this ARTICLE 6.

 

Section 6.1 Organization and Qualification. The Credit Parties and each of their
Subsidiaries (which, for purposes of this Agreement, means any entity in which a
Credit Party, directly or indirectly, owns at least 50% of the Capital Stock or
other Equity Interests) (“Subsidiaries”) are entities duly incorporated or
organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed or incorporated, and have the requisite
power and authorization to own their properties and carry on their business as
now being conducted. The Credit Parties are duly qualified as foreign entities
to do business and are in good standing in every jurisdiction in which their
ownership of property or the nature of the business conducted by them makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have, either individually or in the
aggregate, a Material Adverse Effect.

 

Section 6.2 Authorization; Enforcement; Validity. Each of the Credit Parties has
the requisite power and authority to enter into and perform its obligations
under the Transaction Documents to which, in each case, such Person is a party.
The execution and delivery of the Transaction Documents by the applicable Credit
Parties have been duly authorized by the applicable Credit Parties’ respective
board of directors (or other governing body) and the consummation by the Credit
Parties of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Notes, have been duly authorized by the
respective Credit Party’s board of directors (or other governing body), and
(other than the filing with the SEC of one or more registration statements in
accordance with the requirements of the Registration Rights Letter and other
than filings as may be required by state securities agencies) no further filing,
consent, or authorization is required by any Credit Party, its board of
directors (or other governing body) or its stockholders. This Agreement and the
other Transaction Documents have been duly executed and delivered by each of the
Credit Parties thereto, and (assuming due authorization, execution and delivery
by the Lender and any other parties thereto) constitute the legal, valid and
binding obligations of each of the Credit Parties party thereto, enforceable
against each of such Credit Parties in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

 27

 



 

Section 6.3 Issuance of Notes. The Notes are duly authorized and, upon issuance
in accordance with the terms hereof, shall be validly issued and free from all
taxes, liens and charges with respect to the issue thereof.

 

Section 6.4 No Conflicts. Except as set forth in Schedule 6.4, neither the
execution, delivery and performance of the Transaction Documents by the Credit
Parties party thereto, as applicable, the consummation by the Credit Parties of
the transactions contemplated hereby and thereby (including, without limitation,
the issuance of the Notes) will (i) result in a violation of the Credit Parties’
certificate or articles of incorporation or bylaws or other governing documents,
or the terms of any Capital Stock or other Equity Interests of the Credit
Parties; (ii) conflict with, or constitute a breach or default (or an event
which, with notice or lapse of time or both, would become a breach or default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any Material Contract to which the Credit Parties or any of
their Subsidiaries is a party; (iii) result in any “price reset” or other
material change in or other modification to the terms of any Indebtedness,
Equity Interests or other securities of the Credit Parties or any of their
Subsidiaries; or (iv) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, (A) any Environmental Laws,
or (B) federal and state securities laws and regulations and the rules and
regulations of the Principal Market), which, for purposes of clauses (ii), (iii)
and (iv), would reasonably be expected to result in a Material Adverse Effect.

 

Section 6.5 Consents. Except as set forth in Schedule 6.5, no Credit Party is
required to obtain any consent, authorization, approval, order, license,
franchise, permit, certificate or accreditation of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or authority or any other Person (including, without
limitation, any stockholder of the Borrower) in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof, except
as would not reasonably be expected to result in a Material Adverse Effect. All
of the foregoing consents, authorizations, approvals, orders, licenses,
franchises, permits, certificates or accreditations of, filings and
registrations which the Credit Parties are required to make or obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the
Closing Date or will be obtained or made in accordance with applicable law, and
each Credit Party is unaware of any facts or circumstances which might prevent
any of the Credit Parties from making, obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence. The
Borrower is not in violation of the listing requirements of the Principal Market
and has no knowledge of any facts that would reasonably lead to delisting or
suspension of the Common Stock in the foreseeable future.

 

Section 6.6 Subsidiary Rights. Except as set forth in Schedule 6.6, each Credit
Party has the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital and other
equity securities of the Guarantor as owned by such Credit Party.

 

 28

 



 

Section 6.7 Equity Capitalization. As of the Closing Date, the authorized
Capital Stock and the issued and outstanding Equity Interests of the Borrower
and MES are as set forth on Schedule 6.7. All of such outstanding shares of
Capital Stock or other Equity Interests of the Credit Parties have been duly
authorized, validly issued and are fully paid and nonassessable and are owned by
the Persons and in the amounts set forth on Schedule 6.7. Except as disclosed on
Schedule 6.7: (a) none of the Credit Parties’ Capital Stock or other Equity
Interest in the Credit Parties are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the Credit
Parties; (b) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
Capital Stock or other Equity Interest in the Credit Parties, or contracts,
commitments, understandings or arrangements by which the Credit Parties are or
may become bound to issue additional Capital Stock or other Equity Interest in
the Credit Parties or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock or other
Equity Interest in the Credit Parties; (c) there are no agreements or
arrangements under which the Credit Parties are obligated to register the sale
of any of its securities under the 1933 Act, as amended (except pursuant to the
Registration Rights Letter); (d) there are no outstanding securities or
instruments of the Credit Parties which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Credit Parties are or may become bound to redeem a
security of the Credit Parties; and (e) none of the Credit Parties have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement. Prior to the Closing, the Borrower and MES have provided to
the Lenders true, correct and complete copies of (i) the Borrower’s and MES’
certificate or articles of incorporation (or other applicable governing
document), as amended and as in effect on the Closing Date, and (ii) the
Borrower’s and MES’ bylaws, as amended and as in effect on the Closing Date (or
other applicable governing document). Schedule 6.7 identifies all outstanding
securities convertible into, or exercisable or exchangeable for, shares of
Capital Stock or other Equity Interests in any of the Credit Parties.

 

Section 6.8 Indebtedness and Other Contracts. Except as disclosed on Schedule
6.8, neither of the Credit Parties (i) have any outstanding Indebtedness, other
than Permitted Indebtedness, (ii) are parties to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, or (iii) are in violation of
any term of or in default under any contract, agreement or instrument relating
to any Indebtedness or any contract, agreement or instrument entered into in
connection therewith that could reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.9 Off Balance Sheet Arrangements. Except as set forth in Schedule 6.9,
there is no transaction, arrangement, or other relationship between any of the
Credit Parties and an unconsolidated or other off balance sheet entity that
would be reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 6.10 Ranking of Notes. No Indebtedness of any of the Credit Parties or
any of their Subsidiaries will rank senior to or pari passu with the Secured
Note or LC Note in right of payment or collectability, whether with respect to
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise (other than Permitted Indebtedness). All Indebtedness due under the
Subordinated Note shall be pari passu in right of payment, whether with respect
to payment of redemptions, interest, damages or upon liquidation or dissolution
or otherwise, to all other current and future unsecured subordinated
Indebtedness (including trade payables or similar obligations to trade creditors
incurred or entered into in the ordinary course of business) of the Borrower and
its Subsidiaries.

 

 29

 



 

Section 6.11 Title. Except as described on Schedule 6.11, each of the Credit
Parties have (i) good and marketable title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property Rights), and (iv) good and
marketable title to (in the case of all other personal property) all of its real
property and other properties and assets owned by it which are material to the
business of the Credit Parties, in each case free and clear of all liens,
encumbrances and defects, other than Permitted Liens. Any real property and
facilities held under lease by the Credit Parties are held by it under valid,
subsisting and enforceable leases.

 

Section 6.12 Intellectual Property Rights. Each of the Credit Parties own or
possess adequate and valid rights to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
that are necessary to conduct its respective businesses as now conducted, and
such Intellectual Property Rights are free and clear of all liens, encumbrances
and defects other than Permitted Liens. None of the Credit Parties’ Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate within five (5) years from the Closing Date (except to the extent that
any of the patents licensed to Borrower by their terms expire during such
period). Except as described on Schedule 6.12: (a) the Credit Parties have no
knowledge of any infringement, misappropriation, dilution or other violation by
the Credit Parties of Intellectual Property Rights of other Persons; (b) the
Credit Parties have no knowledge of any infringement, misappropriation, dilution
or other violation by any other Persons of the Intellectual Property Rights of
the Credit Parties; (c) there is no claim, action or proceeding pending or, to
the knowledge of each of the Credit Parties, threatened in writing, against the
Credit Parties regarding their Intellectual Property Rights or the Intellectual
Property Rights of other Persons; and (d) the Credit Parties are not aware of
any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings. Each of the Credit Parties have
taken and are taking commercially reasonable security measures, consistent with
industry standards, to maintain and protect the secrecy, confidentiality and
value of the Intellectual Property Rights, subject to the terms of Schedule
6.12. Without limiting the foregoing, (i) the EERCF License Agreement currently
is in full force and effect and is the only agreement between EERCF, on the one
hand and MES on the other hand, that provides a right or license to MES to use
the Intellectual Property Rights of EERCF, (ii) the patents and patent
applications identified in the EERCF License Agreement, including without
limitation those patents and patent applications identified on Appendix A of the
EERCF License Agreement, represent the full and complete list of all patents and
patent applications licensed under the EERCF License Agreement as of the date
hereof, including without limitation continuations, continuations-in-part and
divisions, (iii) all uses by MES of the Intellectual Property Rights licensed
under the EERCF License Agreement are fully compliant with the EERCF License
Agreement, and to the best of the Borrower’s and MES’ knowledge, do not
infringe, misappropriate or otherwise violate the Intellectual Property Rights
of EERCF or any third party, (iv) apart from the provisions set forth in the
EERCF License Agreement, there are no contractual limitations or restrictions on
commercialization by MES of the Intellectual Property Rights licensed by EERCF
to MES under the EERCF License Agreement, (v) to the best of the Borrower’s and
MES’ knowledge, the use by Lender of the Intellectual Property Rights of EERCF
described in the EERCF License Agreement, upon exercise of its rights under the
Collateral Assignment of EERCF License Agreement, if used in the same manner as
such Intellectual Property Rights were used by MES as of the date hereof, will
not infringe, misappropriate or otherwise violate the Intellectual Property
Rights of EERCF or any third party or constitute a default under, or breach or
violation of, any of the EERCF License Agreement, (vi) to the best of the
Borrower’s and MES’ knowledge, no US federal government agency (including
without limitation the Department of Energy and the Environmental Protection
Agency) has requested or exercised march-in rights (pursuant to 35 USC 203) or
has filed foreign patent applications in its own name, for any of the inventions
covered by the Intellectual Property Rights licensed by EERCF to MES under the
EERCF License Agreement, (vii) except as set forth in Schedule 6.12, neither the
Borrower nor MES have delivered, nor has the Borrower or MES received, a notice
of termination or a notice of breach under the EERCF License Agreement and there
are no uncured defaults, events of default, violations or breaches by MES of the
EERCF License Agreement, (viii) to the best of the knowledge of the Borrower and
MES, there are no claims or actions pending or threatened that assert or allege
the invalidity, abuse, misuse or unenforceability of any Intellectual Property
Rights licensed to, or used by, MES under the EERCF License Agreement, or any
other Intellectual Property Rights used in the conduct of the business of MES,
and (ix) MES is in full compliance with all agreements (including without
limitation the EERCF License Agreement), laws, regulations and administrative
policies and procedures to which MES is a party or is otherwise bound with
respect to the Intellectual Property Rights licensed under the EERCF License
Agreement and with respect to the conduct of the business of MES.

 

 30

 



 

Section 6.13 [Reserved].

 

Section 6.14 Absence of Certain Changes. Except as disclosed in Schedule 6.14,
since June 30, 2016 (the “Diligence Date”), there has been no material adverse
change in the business, assets, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Credit Parties. Except as
disclosed in Schedule 6.14 and solely for the purposes of making the
representations and warranties to be made on the Closing Date and not for any
representations and warranties to be made following the Closing Date, since the
Diligence Date, the Credit Parties have not (i) declared or paid any dividends,
(ii) sold any assets (other than the sale of Inventory and equipment in the
ordinary course of business) or (iii) had capital expenditures, individually or
in the aggregate, in excess of $2,000,000. The Credit Parties have not taken any
steps to seek protection pursuant to any Bankruptcy Law, nor do the Credit
Parties have any knowledge or reason to believe that their creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Credit Parties do not
intend to incur debts beyond their ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Credit Parties have no knowledge of any facts or
circumstances which leads the Credit Parties to believe that one or more of the
Credit Parties will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within three (3) years from the
Closing Date. The Credit Parties, taken as a whole, are not, as of the Closing
Date, after giving effect to the transactions contemplated hereby to occur at
the Closing, will be, Insolvent.

 

Section 6.15 Absence of Litigation. Except as set forth in Schedule 6.15, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency (including, without limitation, the SEC,
self-regulatory organization or other governmental body) (in each case, a
“Proceeding”) pending or, to the knowledge of any Credit Party, threatened in
writing against or affecting the Credit Parties or their respective officers and
directors which: (i) could reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, (ii) if adversely determined,
could reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect, or (iii) questions the validity of this Agreement
or any of the other Transaction Documents or any of the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto.

 

Section 6.16 No Undisclosed Events, Liabilities, Developments or Circumstances.
Except for the transactions contemplated by the Transaction Documents and as set
forth on Schedule 6.16, no event, liability, development or circumstance has
occurred or exists, or is contemplated or reasonably likely to occur with
respect to the Credit Parties or their respective business, properties,
prospects, operations or financial condition, that would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

 31

 



 

Section 6.17 Tax Status. Except as set forth in Schedule 6.17, each of the
Credit Parties: (i) have made or filed all foreign, federal and state income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject, except prior to the Closing Date where any
failure to do so did not result in any material penalties to the Credit Parties,
(ii) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (iii) have set aside on its books adequate
reserves in accordance with GAAP for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be delinquent by the
taxing authority of any jurisdiction (other than those being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and subject to adequate reserves taken by the Credit Parties as shall be
required in conformity with GAAP), and the senior officers of each of the Credit
Parties know of no basis for any such claim.

 

Section 6.18 Transfer Taxes. On the Closing Date, all transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Notes to be sold to the Lender hereunder will
be, or will have been, fully paid or provided for by the Credit Parties, as
applicable, and all laws imposing such taxes will be or will have been complied
with.

 

Section 6.19 Conduct of Business; Compliance with Laws; Regulatory Permits.
Neither of the Credit Parties are in material violation of any term of or in
default under its certificate or articles of incorporation or bylaws or other
governing documents. Neither of the Credit Parties are in material violation of
any judgment, decree or order or to the best of their knowledge, any statute,
ordinance, rule or regulation applicable to the Credit Parties and material to
their business. Schedule 6.19 sets forth all United States federal andstate
regulatory licenses and foreign regulatory licenses which to Credit Parties’
knowledge, are necessary to conduct the respective businesses of the Credit
Parties, and except as set forth on Schedule 6.19, all of such United State
federal and state regulatory licenses and foreign regulatory licenses are valid
and in effect and none of the Credit Parties have received any notice of
proceedings relating to the revocation or modification of any such United State
federal and state regulatory licenses and foreign regulatory licenses.

 

Section 6.20 Foreign Corrupt Practices. Neither the Credit Parties, nor, to the
knowledge of any responsible officer of the Borrower, any director, officer,
agent, employee or other Person acting on behalf of Credit Parties have, in the
course of its actions for, or on behalf of, the Credit Parties (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

Section 6.21 Sarbanes-Oxley Act. To the best of Borrower’s knowledge, the
Borrower is in material compliance with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002, as amended, that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

 

 32

 



 

Section 6.22 Environmental Laws. Except as set forth on Schedule 6.22, each of
the Credit Parties, to the best of their knowledge: (a) (i) is in compliance
with any and all Environmental Laws, (ii) has received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its respective businesses, (iii) is in compliance with all terms and conditions
of any such permit, license or approval, and (iv) has no outstanding liability
under any Environmental Laws and is not aware of any facts that could reasonably
result in liability under any Environmental Laws, in each of the foregoing
clauses of this clause (a), except to the extent, either individually or in the
aggregate, a Material Adverse Effect could not reasonably be expected to occur,
and (b) has provided Lender with copies of all environmental reports,
assessments and other documents in any way related to any actual or potential
liability under any Environmental Laws.

 

Section 6.23 Margin Stock. None of the Credit Parties are engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System).

 

Section 6.24 ERISA. Except as set forth on Schedule 6.24, neither the Credit
Parties nor any ERISA Affiliate (a) maintain or have maintained any Pension
Plan, (b) contribute or have contributed to any Multiemployer Plan or (c)
provide or have provided post-retirement medical or insurance benefits with
respect to employees or former employees (other than benefits required under
Section 601 of ERISA, Section 4980B of the Code or applicable state law). Except
as set forth on Schedule 6.24, neither Credit Parties nor any ERISA Affiliate
have received any notice or have any knowledge to the effect that it is not in
full compliance with any of the requirements of ERISA, the Code or applicable
state law with respect to any Employee Benefit Plan. No ERISA Event exists. Each
Employee Benefit Plan which is intended to qualify under the Code has received a
favorable determination letter (or opinion letter in the case of a prototype
Employee Benefit Plan) to the effect that such Employee Benefit Plan is so
qualified and to Borrowers’ knowledge, there exists no reasonable basis for the
revocation of such determination or opinion letter. Neither the Credit Parties
nor any ERISA Affiliate have: (i) any unpaid minimum required contributions
under any Plan, whether or not waived, (ii) any liability under Section 4201 or
4243 of ERISA for any withdrawal, or partial withdrawal, from any Multiemployer
Plan, (iii) a Pension Plan that is “at risk” within the meaning of Section 430
of the Code, (iv) received notice from any Multiemployer Plan that it is either
in endangered or critical status within the meaning of Section 432 of the Code,
or (v) any liability or knowledge of any facts or circumstances which could
result in any liability to the PBGC, the Internal Revenue Service, the
Department of Labor or any participant in connection with any Employee Benefit
Plan (other than routine claims for benefits under the Employee Benefit Plan).

 

Section 6.25 U.S. Real Property Holding Corporation. None of the Credit Parties
are, nor have they ever been, a U.S. real property holding corporation within
the meaning of Section 897 of the Code, as amended.

 

Section 6.26 Internal Accounting and Disclosure Controls. Except as set forth in
Schedule 6.26 related to the Borrower’s and its Subsidiaries’ consolidated
financial statements for the period ended June 30, 2016, the Borrower and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Borrower and each of its Subsidiaries maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the 1934 Act) that are to the best of their knowledge, effective in ensuring
that information required to be disclosed by the Borrower in the reports that it
files or submits under the 1934 Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the SEC,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Borrower in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Borrower’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. During the twelve (12) months prior to
the Closing Date, neither the Borrower nor any of its Subsidiaries have received
any notice or correspondence from any accountant relating to any potential
material weakness in any part of the system of internal accounting controls of
the Borrower or any of its Subsidiaries.

 

 33

 



 

Section 6.27 SEC Documents; Financial Statements. Except as disclosed in
Schedule 6.27, during the two (2) years prior to the date hereof, the Borrower
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof, and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). The Borrower has delivered to the Lender or its
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective filing dates, to the best
of Borrower’s knowledge, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the consolidated financial statements of the
Borrower and its Subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements, including without limitation, each of the consolidated unaudited
financial statements of the Borrower and its Subsidiaries dated June 30, 2016
for the six (6) months then ended, have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
to the extent they may exclude footnotes or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Borrower and its Subsidiaries as of the date thereof
and the results of its operations and cash flows for the periods then ended
(subject to normal year-end audit adjustments). No other information provided by
or on behalf of the Borrower to the Lender which is not included in the SEC
Documents, to the best of Borrower’s knowledge, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

Section 6.28 Transactions With Affiliates. Except (i) as set forth on Schedule
6.28 and (ii) for transactions that have been entered into on terms no less
favorable to the Credit Parties than those that might be obtained at the time
from a Person who is not an officer, director or employee, none of the officers,
directors or employees of Credit Parties is presently a party to any transaction
with Credit Parties (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Credit Parties,
any corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

Section 6.29 Acknowledgment Regarding Lender’s Acquisition of Notes. Each of the
Credit Parties acknowledges and agrees that the Lender is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that the Lender is not:
an officer or director of the Credit Parties. Each of the Credit Parties further
acknowledges that the Lender is not acting as a financial advisor or fiduciary
of the Credit Parties (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Lender or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Lender’s acquisition of the
Notes. Each of the Credit Parties further represents to the Lender that each
Credit Party’s decision to enter into the Transaction Documents to which it is a
party have been based solely on the independent evaluation by such Person and
its respective representatives.

 

 34

 



 

Section 6.30 Insurance. Each of the Credit Parties are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Credit
Parties are engaged.

 

Section 6.31 Employee Relations. None of the Credit Parties are a party to any
collective bargaining agreement or employ any member of a union in such person’s
capacity as a union member or to perform union labor work. As of the Closing
Date, no executive officer of the Credit Parties has notified the Credit Parties
or any Subsidiary thereof that such officer intends to leave the employ of the
Credit Parties or such Subsidiaries or otherwise terminate such officer’s
employment with one of the Credit Parties or such Subsidiaries. As of the
Closing Date, no executive officer of the Credit Parties, to the knowledge of
the Credit Parties, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant. Each of the Credit Parties is, to the
best of its knowledge, in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

Section 6.32 Patriot Act. To the extent applicable, each of the Credit Parties
are in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 

Section 6.33 Material Contracts. Schedule 6.33 contains a true, correct and
complete list of all the Material Contracts of the Credit Parties, and except as
noted in Schedule 6.33, to the best knowledge of the Credit Parties, all such
Material Contracts are in full force and effect and no defaults currently exist
thereunder.

 

Section 6.34 Stock Option Plans. Each stock option granted by the Borrower was
granted (i) in accordance with the terms of the applicable stock option plan of
the Borrower (it being understood that certain individual grants that were not
subject to either of the Current Equity Incentive Plans themselves, served as
their own individual stock option plans) and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law. No stock
option granted under any of the Borrower’s stock option plans, including the
Current Equity Incentive Plans has been backdated. The Borrower has not
knowingly granted, and there is no and has been no policy or practice of the
Borrower to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Borrower or any of its
Subsidiaries or their financial results or prospects.

 

 35

 



 

Section 6.35 No Disagreements with Accountants and Lawyers. Except as set forth
in Schedule 6.35, there are no material disagreements of any kind presently
existing, or reasonably anticipated by the Credit Parties to arise, between the
Credit Parties and the accountants and lawyers formerly or presently employed by
the Credit Parties and the Credit Parties are current with respect to any fees
owed to their accountants and lawyers which could affect the Credit Parties’
ability to perform any of their obligations under any of the Transaction
Documents. In addition, on or prior to the date hereof, the Borrower had
discussions with its accountants about its consolidated financial statements
previously filed with the SEC. Based on those discussions, the Borrower has no
reason to believe that it will need to restate any such financial statements or
any part thereof.

 

Section 6.36 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by the Credit Parties to the Lender for purposes of, or in connection
with, this Agreement and the transactions contemplated hereby is, and all
written information hereafter furnished by or on behalf of Credit Parties to the
Lender pursuant hereto or in connection herewith will be, to the best of the
Credit Parties’ knowledge, true and accurate in every material respect on the
date as of which such information is dated or certified, and to the best of the
Credit Parties’ knowledge, none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by the Lender that any projections and forecasts provided by the Credit Parties
are based on good faith estimates and assumptions believed by the Credit Parties
to be reasonable as of the date of the applicable projections or assumptions and
that actual results during the period or periods covered by any such projections
and forecasts may differ from projected or forecasted results).

 

ARTICLE 7

 

LENDER’S REPRESENTATIONS AND WARRANTIES

 

As an inducement to the Credit Parties to enter into this Agreement and to
consummate the transactions contemplated hereby, the Lender represents and
warrants to the Credit Parties that each and all of the following
representations and warranties are true and correct in all material respects
(without duplication of any materiality qualifiers) as of the Closing Date.

 

Section 7.1 Organization and Authority. The Lender is duly organized and validly
existing in good standing under the laws of the State of Delaware, and has the
requisite limited liability company power and authorization to own its
properties and carry on its business as now being conducted. The Lender has the
requisite limited liability company power and authority to enter into and
perform its obligations under the Transaction Documents to which, in each case,
Lender is a party. The execution and delivery of the Transaction Documents by
the Lender has been duly authorized by the Lender’s managers and the
consummation by the Lender of the transactions contemplated hereby and thereby
have been duly authorized by the Lender’s manager. This Agreement and the other
Transaction Documents to which Lender is a party have been duly executed and
delivered by the Lender, and (assuming due authorization, execution and delivery
by the Credit Parties and any other parties thereto) constitute the legal, valid
and binding obligations of the Lender, enforceable against the Lender in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

 36

 



 

Section 7.2 No Conflicts. Neither the execution, delivery and performance of the
Transaction Documents by the Lender, the consummation by the Lender of the
transactions contemplated hereby and thereby will (i) result in a violation of
the Lender’s certificate of formation, limited liability company agreement or
other governing documents; or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree, which, for purposes of this clause (ii),
would reasonably be expected to result in a material adverse effect on the
Lender.

 

Section 7.3 Consents. The execution and delivery of, and the performance by the
Lender of its obligations under, this Agreement and the Transaction Documents do
not and will not, require any consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official.

 

Section 7.4 Existing Securities. Prior to the Closing, the Lender has not
exercised any portion of the Warrants or exercised any of its conversion rights
under the Existing Convertible Notes, and has not assigned, transferred,
participated or otherwise disposed of any of its right, title or interest in the
Warrants or the Existing Convertible Notes.

 

Section 7.5 No “Bad Actor” Disqualification Events. Neither (i) the Lender, nor
(ii) to the Lender’s knowledge, any controlling person of the Lender is subject
to any of the “bad actor” disqualifications described in Rule 506(d)(1)(i)
through (viii) under the 1933 Act (each a “Disqualification Event”), except for
Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) or (d)(3) under
the 1933 Act and disclosed reasonably in advance of the Closing in writing in
reasonable detail to the Borrower.

 

ARTICLE 8

 

COVENANTS

 

For so long as the Secured Note or the LC Note remains outstanding, the Credit
Parties covenant and agree with Lender as follows:

 

Section 8.1 Minimum EBITDA. On the last day of each month beginning January
2017, Borrower and its Subsidiaries, on a consolidated basis, shall have EBITDA
for the twelve (12) month period ending on the date of such calculation of not
less than $2,500,000.

 

Section 8.2 Deliveries.

 

(a) The Borrower agrees to deliver (or cause to be delivered) the following to
the Lender:

 

(i) Compliance Certificates. As soon as available and in any event within thirty
(30) days after the end of each month, a duly completed Compliance Certificate
signed on behalf of the Borrower by its chief financial officer, with
appropriate insertions:

 

 37

 



 

(A). with regard to the financial covenants set forth in Section 8.1 hereof,
containing a computation of each of the covenants set forth in Section 8.1
hereof;

 

(B). to the effect that the chief financial officer has not become aware of any
Event of Default (or event or circumstance that, with the passage of time, the
giving of notice, or both, would become an Event of Default) that has occurred
and is continuing or, if there is any such Event of Default (or event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default), describing it and the steps, if any, being
taken to cure it,

 

(C). indicating whether or not the Borrower and its Subsidiaries (including the
Guarantor) are in compliance with each covenant set forth in ARTICLE 8 of the
Agreement and whether each representation and warranty contained in ARTICLE 6 of
the Agreement is true and correct in all material respects (without duplication
of any materiality qualifiers) as though made on such date (except for (i)
representations and warranties that speak as of a specific date, which
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such specific
date.

 

(ii) Annual Forecast. As soon as available, and in any event within thirty (30)
days after the end of each Fiscal Year, an updated forecast for the Borrower and
its Subsidiaries for the forthcoming fiscal year on a month by month basis, in
form and detail reasonably acceptable to the Lender. In the event the Borrower
materially revises any forecast previously delivered to the Lender, Borrower
will promptly deliver such revised forecast to the Lender.

 

(iii) Agings. On the dates that the financial statements under clause (a) above
are delivered, operational agings in form and substance reasonably acceptable to
the Lender, including: (i) a monthly trial balance showing accounts receivable
outstanding aged from creation as follows: 1 to 3 days, 4 to 9 days and 10 days
or more, and (ii) a monthly trial balance showing trade accounts payable
outstanding, specifying the trade creditor and balance due, and a detailed trade
accounts payable aging, in each case, accompanied by such supporting detail and
documentation as shall be reasonably requested by the Lender.

 

Section 8.3 Notices. The Borrower agrees to deliver (or cause to be delivered)
the following to the Lender:

 

(a) Collateral Information. Upon request of Lender, a certificate of one of the
duly authorized officers of the Credit Parties either confirming that there has
been no change in the information set forth in the perfection certificate
executed and delivered to the Lender on the Closing Date since such date or the
date of the most recent certificate delivered pursuant to this Section and/or
identifying such changes;

 

 38

 



 

(b) Auditor Reports. Upon receipt thereof, copies of any reports submitted by
the Borrower or its Subsidiaries’ independent public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or internal control systems of the Borrower or any of its
Subsidiaries made by such accountants, including any comment letters submitted
by such accountants to management of the Borrower or its Subsidiaries in
connection with their services;

 

(c) Notice of Default. Promptly upon any officer of a Borrower obtaining
knowledge: (i) of any condition or event that constitutes an Event of Default
(or event or circumstance that, with the passage of time, the giving of notice,
or both, would become an Event of Default) or that notice has been given to a
Credit Party with respect thereto, including, without limitation, as a result of
a breach of the provisions of Section 6.12 hereof; (ii) that any Person has
given any notice to a Credit Party or taken any other action with respect to any
event or condition set forth in ARTICLE 10; or (iii) of the occurrence of any
event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, a certificate of its chief executive
officer or chief financial officer specifying the nature and period of existence
of such condition, event or change, or specifying the notice given and action
taken by any such Person and the nature of such claimed Event of Default,
default, event or condition, and the action(s) the Credit Parties or one of
their Subsidiaries have taken, is taking and proposes to take with respect
thereto;

 

(d) Notice of Litigation. Promptly upon any officer of a Borrower obtaining
knowledge of (i) the institution of, or non frivolous written threat of, any
adverse Proceeding not previously disclosed in writing by the Credit Parties to
the Lender, or (ii) any material development in any adverse Proceeding that, in
the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Credit Parties to enable the Lender and its counsel to evaluate such matters;
and

 

(e) Reports and Other Information. Promptly upon their becoming available,
deliver copies of (i) all financial statements, reports, notices and proxy
statements sent or made available generally by the Borrower to its security
holders acting in such capacity or by any of its Subsidiaries to its security
holders other than the Borrower or a Subsidiary thereof, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by the Borrower or any of its Subsidiaries with any securities exchange or with
the SEC or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by the Borrower or any of
its Subsidiaries to the public concerning material developments in the business
of the Borrower or any of its Subsidiaries, and (iv) such other information and
data with respect to the Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by the Lender.

 

Section 8.4 Rank. All Indebtedness due under the Secured Notes and LC Notes
shall be senior in right of payment, whether with respect to payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise,
to all other current and future Indebtedness of the Credit Parties and their
Subsidiaries.

 

 39

 



 

Section 8.5 Restricted Payments. The Credit Parties shall not, and the Credit
Parties shall not permit any of their Subsidiaries to, directly or indirectly,

 

(a) declare or pay any dividend or make any other cash payment or distribution
on account of the Credit Parties or any of their Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Credit Parties or any of their Subsidiaries) or to
the direct or indirect holders of the Credit Parties or any of their
Subsidiaries’ Equity Interests in their capacity as such, other than (i)
dividends or distributions by a Subsidiary of the Borrower to any other
Subsidiary and (ii) dividends or distributions by a Subsidiary of the Borrower
to Borrower to permit Borrower to pay (x) actual, reasonable, out-of-pocket
operating, overhead and administrative expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, and compensation, benefits and other amounts payable
to officers and employees in connection with their employment in the ordinary
course of business and to board of director observers) payable in the ordinary
course of business, and (y) amounts due under the Notes;

 

(b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower or the Guarantor) any Equity Interests of the Credit Parties or any of
their Subsidiaries or any direct or indirect parent of the Credit Parties or any
of their Subsidiaries), other than repurchases of Equity Interests by the
Borrower pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar arrangements in an aggregate amount not
to exceed $1,000,000 in any Fiscal Year;

 

(c) make any payment (including by setoff) on or with respect to, accelerate the
maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of the Credit Parties or any of their Subsidiaries or set
aside or escrow any funds for any such purpose, except for (i) payments of
principal, interest and other amounts under the Notes; (ii) except as set forth
below or in Schedule 8.7, payments of principal, interest and other amounts on
account of Permitted Indebtedness; and (iii) escrows required in the ordinary
course of business with: (A) customers as part of the procurement or retention
of their business; and (B) suppliers as part of the customary extensions of
credit for the procurement of goods and services; and

 

(d) pay any management, consulting or similar fees (except, for the avoidance of
doubt, payment of salaries of employees in the ordinary course of business and
bonuses to the extent permitted hereunder) to any Affiliate of any Credit Party
or to any officer, director or employee of any Credit Party or any Affiliate of
any Credit Party, except as set forth on Schedule 8.7; provided, however: (i)
that such management fees (other than those permitted in the parenthetical
above) shall not be paid (A) unless EBITDA, calculated after giving effect to
the payment of such management fees (but without adding such management fees
back to Net Income in such computation) on a pro forma basis for the most recent
month for which financial statements shall have been delivered to the Lender in
accordance with Section 8.2(a) shall be greater than $0 or (B) during any period
while an Event of Default has occurred and is continuing or would arise as a
result of such payment and (ii) payment of directors’ fees incurred in
connection with attending board of director meetings and board committee
meetings, not to exceed in the aggregate $1,000,000 in any Fiscal Year of the
Borrower may be paid.

 

 40

 



 

Section 8.6 Acquisitions; Asset Sales; Mergers and other Fundamental Changes.
The Credit Parties shall not, and the Credit Parties shall not permit any of
their Subsidiaries to, directly or indirectly take any of the following actions
without the consent of the Lender, such consent not to be unreasonably withheld,
conditioned or delayed: (a) be a party to any Acquisition, (b) consummate any
Asset Sale, other than Permitted Dispositions and transfers not resulting in a
change of title to computer and other standard office equipment used in the
ordinary course of business of such agents and consistent with past practices,
or (c) be a party to any merger or consolidation; provided, that upon not less
than five (5) Business Days prior written notice to the Lender (or such shorter
period as Lender may agree in writing), any Subsidiary of the Borrower may merge
or consolidate with and into any other Subsidiary of Borrower; provided,
further, that if a Credit Party (other than Borrower) is a party to such merger
or consolidation, such Credit Party shall be the continuing or surviving entity.

 

Section 8.7 Affiliate Transactions. The Credit Parties shall not, and the Credit
Parties shall not permit any of their Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Credit Parties or any of their Subsidiaries, unless such
transaction is on terms that are no less favorable to the Credit Parties or any
of their Subsidiaries, as the case may be, than those that might be obtained at
the time from a Person who is not an Affiliate and are disclosed in writing to
Lender prior to consummation thereof.

 

Section 8.8 Insurance.

 

(a) The Credit Parties shall keep the Collateral properly housed and insured
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor vehicles) and such other risks as are customarily insured against
by Persons engaged in businesses similar to that of the Credit Parties, with
such companies, in such amounts, with such deductibles and under policies in
such form as shall be reasonably satisfactory to the Lender. Certificates of
insurance have been or shall be, no later than the Closing Date, delivered to
the Lender, and shall contain an endorsement, in form and substance reasonably
acceptable to Lender, showing loss under such insurance policies payable to the
Lender, for the benefit of the Holders. Such endorsement shall provide that the
insurance company shall give the Lender at least thirty (30) days’ written
notice before any such policy of insurance is altered or canceled, other than
for non-payment thereunder, in which case, ten (10) days’ written notice before
any such polity of insurance is cancelled due to non-payment, and that no act,
whether willful or negligent, or default of a Credit Party or any other Person
shall affect the right of the Lender to recover under such policy of insurance
in case of loss or damage. In addition, the Credit Parties shall cause to be
executed and delivered to the Lender no later than the Closing Date an
assignment of proceeds of their business interruption insurance policies. Each
Credit Party hereby directs all insurers under all policies of insurance to pay
all proceeds payable thereunder directly to the Lender. Each Credit Party
irrevocably makes, constitutes and appoints the Lender (and all officers,
employees or agents designated by the Lender) as such Person’s true and lawful
attorney (and agent-in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of such Person on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and making all determinations and decisions with respect
to such policies of insurance, provided, however, that if no Event of Default
shall have occurred and be continuing, such Credit Party may make, settle and
adjust claims involving less than $1,000,000 in the aggregate without the
Lender’s consent.

 

 41

 



 

(b) The Credit Parties shall maintain, at their expense, such public liability
and third-party property damage insurance as is customary for Persons engaged in
businesses similar to that of the Credit Parties with such companies and in such
amounts with such deductibles and under policies in such form as shall be
reasonably satisfactory to the Lender and certificates of insurance have been or
shall be, no later than the Closing Date, delivered to the Lender; each such
policy shall contain an endorsement showing the Lender as additional insured
thereunder and providing that the insurance company shall give the Lender at
least thirty (30) days’ written notice before any such policy shall be altered
or canceled, other than for non-payment thereunder, in which case, ten (10)
days’ written notice before any such polity of insurance is cancelled due to
non-payment.

 

(c) The Credit Parties shall promptly notify the Lender if any such insurance
policy is cancelled or not renewed, and the Credit Parties are unable to obtain
similar coverage from similar insurers as may be necessary to continue their
business at a cost that would not have a Material Adverse Effect.

 

(d) If any Credit Party at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
relating thereto, then the Lender, without waiving or releasing any obligation
or default by the Credit Parties hereunder, may (but shall be under no
obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as the Lender
reasonably deems advisable. Such insurance, if obtained by the Lender, may, but
need not, protect each Credit Parties’ interests or pay any claim made by or
against any Credit Party with respect to the Collateral. Such insurance may be
more expensive than the cost of insurance the Credit Parties may be able to
obtain on their own and may be cancelled only upon the Credit Parties providing
evidence that they have obtained the insurance as required above. All sums
disbursed by the Lender in connection with any such actions, including, without
limitation, court costs, expenses, other charges relating thereto and reasonable
invoiced attorneys’ fees, shall constitute part of the obligations due and owing
hereunder, shall be payable on demand by the Credit Parties to the Lender and,
until paid, shall bear interest at the highest rate applicable to the Secured
Note hereunder.

 

Section 8.9 Corporate Existence and Maintenance of Properties. The Credit
Parties shall not, and the Credit Parties shall not permit any of their
Subsidiaries (other than RCF) to, fail to maintain and preserve (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be so qualified or in good standing could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect). The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to, fail to maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties used or useful in the business of the Credit
Parties and their Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

 

 42

 



 

Section 8.10 Non-circumvention. Each Credit Party hereby covenants and agrees
that neither the Credit Parties nor any of their Subsidiaries will, by amendment
of its articles or certificate of incorporation, bylaws, or other governing
documents, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Agreement or the other Secured Notes Documents, and
will at all times in good faith carry out all of the provisions of this
Agreement and the other Secured Notes Documents and take all action as may be
required to protect the rights of the Lender.

 

Section 8.11 Conduct of Business. None of the Credit Parties nor any of their
Subsidiaries shall conduct their businesses in violation of any law, ordinance
or regulation of any Governmental Authority, except where such violations would
not result, either individually or in the aggregate, in a Material Adverse
Effect. None of the Credit Parties nor any of their Subsidiaries shall engage in
any line of business other than the business engaged in on the Closing Date and
businesses incidental thereto.

 

Section 8.12 U.S. Real Property Holding Corporation. None of the Credit Parties
shall become a U.S. real property holding corporation or permit or cause its
shares to be U.S. real property interests, within the meaning of Section 897 of
the Code.

 

Section 8.13 Compliance with Laws. The Credit Parties shall not, and the Credit
Parties shall not permit any of their Subsidiaries to fail to: (i) comply in all
material respects with federal, state and other applicable securities laws, and
(ii) comply in all material respects with the requirements of all other
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws).

 

Section 8.14 Additional Collateral. With respect to any Property acquired after
the date hereof by any Credit Party as to which the Lender does not have a
perfected Lien, such Credit Party shall promptly: (i) execute and deliver to the
Lender or its agent such amendments to the Security Documents or such other
documents as the Lender deems necessary or advisable to grant to the Lender a
security interest in such Property and (ii) take all other actions necessary or
advisable to grant to the Lender a perfected first priority security interest in
such Property (subject to Permitted Liens), including, without limitation, the
filing of Mortgages and UCC financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be requested by the
Lender.

 

Section 8.15 Audit Rights; Field Exams; Appraisals; Meetings.

 

(a) The Credit Parties shall, upon reasonable notice (except during the
continuance of an Event of Default when notice shall not be required), subject
to reasonable safety and security procedures, and at the Credit Parties’ sole
cost and expense, permit the Lender (or any of its designated representatives)
to visit and inspect any of the properties of the Credit Parties and their
Subsidiaries, to examine the books of account of the Credit Parties and their
Subsidiaries and to make copies thereof and extracts therefrom, and to discuss
the affairs, finances and accounts of the Credit Parties and their Subsidiaries,
and to be advised as to the same by their respective officers, and to conduct
examinations and verifications (whether by internal commercial finance examiners
or independent auditors), all at such reasonable times and intervals as the
Lender may reasonably request.

 

 43

 



 

(b) The Credit Parties shall, upon reasonable notice, subject to reasonable
safety and security procedures, and at the Credit Parties’ sole cost and
expense, permit the Lender (or any of its designated representatives) to conduct
field exams of the Collateral, all at such reasonable times and intervals as the
Lender may reasonably request; provided, that in no event will more than one
such field exam be conducted at any time per Fiscal Year (except during the
continuance of an Event of Default when there shall be no limits on the number
of such appraisals).

 

(c) The Credit Parties shall, at Lender’s request and upon reasonable notice,
and at the Credit Parties’ sole cost and expense, obtain an appraisal of the
Collateral from an independent appraisal firm reasonably satisfactory to Lender;
provided, that in no event will more than two such appraisals of the Collateral
be conducted at any time per Fiscal Year (except during the continuance of an
Event of Default when there shall be no limits on the number of such
appraisals).

 

(d) The Borrower shall deliver written notice of its annual meeting and any
other special meetings of its Board of Directors such meeting to Lender
concurrently with the delivery of meeting notices to the members of the board of
directors and other stockholders and the Lender shall be entitled to designate,
and the Borrower shall accept, one (1) individual to attend any such meeting,
subject to the right to recuse the individual from attending that portion of the
meeting that deals with: (i) the relationship between the Borrower and/or
Subsidiaries on the one hand and Lender on the other hand; or (ii) any matter
where such recusal is necessary to preserve attorney client privilege as to the
matters being discussed.

 

Section 8.16 Modification of Organizational Documents and Certain Documents. The
Credit Parties shall not, without the prior written consent of the Lender,
permit: (a) the charter, by-laws or other organizational documents of any Credit
Party to be amended or modified in any material respect or in any respect
adverse to the Lender, or (b) any Material Contract to be amended or modified in
a manner that could reasonably be expected to result in a Material Adverse
Effect.

 

Section 8.17 Joinder. The Credit Parties shall notify the Lender prior to the
formation or acquisition of any Subsidiaries. For any Subsidiaries formed or
acquired after the Closing Date, the Credit Parties shall at their own expense,
upon formation or acquisition of such Subsidiary, cause each such Subsidiary to
execute an instrument of joinder (a “Joinder Agreement”) in form and substance
reasonably satisfactory to the Lender and the Borrower obligating such
Subsidiary to any or all of the Secured Notes Documents deemed necessary or
reasonably appropriate by the Lender and cause the applicable Person that owns
the Equity Interests of such Subsidiary to pledge to the holders 100% of the
Equity Interests owned by it of each such Subsidiary formed or acquired after
the Closing Date and execute and deliver all documents or instruments required
thereunder or reasonably appropriate to perfect the security interest created
thereby. In the event a Person becomes a Guarantor (a “New Guarantor”) pursuant
to the Joinder Agreement, upon such execution the New Guarantor shall be bound
by all the terms and conditions hereof and the other Secured Notes Documents to
the same extent as though such New Guarantor had originally executed the Secured
Notes Documents. The addition of a New Guarantor shall not in any manner affect
the obligations of the other Credit Parties hereunder or thereunder. Each Credit
Party and Lender hereto acknowledges that the schedules and exhibits hereto or
thereto may be amended or modified in connection with the addition of any New
Guarantor to reflect information relating to such New Guarantor. Compliance with
this Section 8.17 shall not excuse any violation of Section 9.8.

 

 44

 



 

Section 8.18 Investments. The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to, make or permit to exist any
Investment in any other Person, except the following (or as otherwise consented
to by the Lender, such consent not to be unreasonably withheld, conditioned or
delayed):

 

(a) Cash Equivalent Investments;

 

(b) bank deposits in the ordinary course of business;

 

(c) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

 

(d) advances made in connection with purchases of goods or services in the
ordinary course of business;

 

(e) deposits of cash in the ordinary course of business to secure performance of
operating leases;

 

(f) guaranties that constitute Permitted Indebtedness;

 

(g) Investments by a Credit Party in any other Credit Party; and

 

(h) other Investments in an amount not to exceed $1,000,000 at any time
outstanding.

 

Section 8.19 Taxes and Liabilities. Each Credit Party will pay and will cause
its Subsidiaries to pay when due all taxes, assessments and other liabilities
except as contested in good faith and by appropriate proceedings and for which
adequate reserves have been established, and except for taxes, assessments and
other liabilities of RCF.

 

Section 8.20 Employee Benefit Plans. Each Credit Party will and will cause its
Subsidiaries to (i) maintain each Employee Benefit Plan in substantial
compliance with all applicable requirements of law and regulations; (ii) make
all payments and contributions required to be made pursuant to each Employee
Benefit Plan in a timely manner; and (iii) neither establish any new Employee
Benefit Plan, agree or contribute to any multi-employer plan nor amend any
existing each Employee Benefit Plan in a manner which would increase its
obligation to contribute to such each Employee Benefit Plan.

 

 45

 



 

Section 8.21 [Reserved].

 

Section 8.22 Limitation of Activities Relating to RCF. Without the Lender’s
prior written consent, Borrower shall not (i) contribute any additional capital
to RCF, (ii) permit RCF to conduct any additional business activities, (iii)
permit RCF to repay, settle or otherwise resolve any of its outstanding debts or
other obligations, including, without limitation, outstanding state tax liens
filed against RCF by the State of California, (iv) permit RCF to grant
additional liens in and to any of its assets or (v) permit RCF to liquidate its
assets and/or formally be dissolved.

 

Section 8.23 Actions Related to EERCF License Agreement.

 

(a) Neither Borrower nor MES will agree to amend the EERCF License Agreement,
modify any rights to payment thereunder without Lender’s prior written consent,
which consent will not be unreasonably withheld, conditioned or delayed.

 

(b) Notwithstanding the foregoing or anything herein to the contrary, the
Borrower and MES shall have the right, in their sole discretion, to exercise the
rights to cause EERCF to transfer the Patent Rights (as such term is defined in
the EERCF License Agreement) to MES pursuant to the terms of the EERCF License
Agreement.

 

Section 8.24 Further Assurances. At any time or from time to time upon the
request of the Lender, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Lender may reasonably request in order to effect fully the purposes of
the Transaction Documents. In furtherance and not in limitation of the
foregoing, each Credit Party shall take such actions as the Lender may
reasonably request from time to time to ensure that the Obligations are
guaranteed by all Subsidiaries of the Borrower and secured by substantially all
of the assets of the Credit Parties and their Subsidiaries.

 

ARTICLE 9

 

CROSS GUARANTY

 

Section 9.1 Cross-Guaranty. Each Guarantor, jointly and severally, hereby
absolutely and unconditionally guarantees to the Lender and its successors and
assigns the full and prompt payment (whether at stated maturity, by acceleration
or otherwise) and performance of, all Obligations. Each Guarantor agrees that
its guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this ARTICLE 9
shall not be discharged until payment and performance, in full, of the
Obligations (other than Unasserted Contingent Obligations) has occurred and all
commitments (if any) to lend have been terminated, and that its obligations
under this ARTICLE 9 shall be absolute and unconditional, irrespective of, and
unaffected by:

 

 46

 



 

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Secured Notes Document or
any other agreement, document or instrument to which any Credit Party is or may
become a party;

 

(b) the absence of any action to enforce this Agreement (including this ARTICLE
9) or any other Secured Notes Document or the waiver or consent by the Holders
with respect to any of the provisions thereof;

 

(c) the Insolvency of any Credit Party or Subsidiary; or

 

(d) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

 

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the obligations guaranteed hereunder.

 

Section 9.2 Waivers by Guarantor. Each Guarantor expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Lender to marshal assets or to proceed in
respect of the obligations guaranteed hereunder against any other Credit Party
or Subsidiary, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor. It is agreed among each Guarantor that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Secured Notes Documents and that, but for the provisions
of this ARTICLE 9 and such waivers, the Lender would decline to enter into this
Agreement.

 

Section 9.3 Benefit of Guaranty. Each Guarantor agrees that the provisions of
this ARTICLE 9 are for the benefit of the Lender and its successors and
permitted transferees, endorsees and assigns, and nothing herein contained shall
impair, as between any other Credit Party and the Lender, the obligations of
such other Credit Party under the Secured Notes Documents.

 

Section 9.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Secured Notes Document, and except as set
forth in Section 9.7, each Guarantor hereby expressly and irrevocably waives any
and all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Guarantor acknowledges and
agrees that this waiver is intended to benefit the Holders and shall not limit
or otherwise affect such Guarantor’s liability hereunder or the enforceability
of this ARTICLE 9, and that the Holders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 9.4.

 

Section 9.5 Election of Remedies. If the Lender may, under applicable law,
proceed to realize their benefits under any of the Secured Notes Documents, the
Lender or any of the other Holders may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this ARTICLE 9. If, in the exercise of any of its rights and
remedies, the Lender or any of the Holders shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any Credit
Party or any other Person, whether because of any applicable laws pertaining to
“election of remedies” or the like, each Credit Party hereby consents to such
action by the Lender and such other Holders and waives any claim based upon such
action, even if such action by the Lender and such other Holders shall result in
a full or partial loss of any rights of subrogation that any Credit Party might
otherwise have had but for such action by the Lender or such other Holders. Any
election of remedies that results in the denial or impairment of the right of
the Lender or other Holders to seek a deficiency judgment against any Credit
Party shall not impair any other Credit Party’s obligation to pay the full
amount of the obligations owed by such Credit Party under the Secured Notes
Documents.

 

 47

 



 

Section 9.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this ARTICLE 9 (which liability is in
any event in addition to amounts for which Borrower is primarily liable under
the Secured Notes Documents) shall be limited to an amount not to exceed as of
any date of determination the greater of:

 

(a) the net amount of all amounts advanced to such Guarantor under this
Agreement or otherwise transferred to, or for the benefit of, such Guarantor
(including any interest and fees and other charges); and

 

(b) the amount that could be claimed by the Lender or other Holders from such
Guarantor under this ARTICLE 9 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Credit Party under Section 9.7.

 

Section 9.7 Contribution with Respect to Guaranty Obligations.

 

(a) To the extent that any Guarantor shall make a payment under this ARTICLE 9
of all or any of the Obligations (other than financial accommodations made to
that Guarantor for which it is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Guarantor, exceeds the amount that such Guarantor would
otherwise have paid if each Guarantor had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantor as determined immediately prior to the making of such Guarantor
Payment, then, following payment in full in cash of the Obligations (other than
Unasserted Contingent Obligations) and termination of the Secured Note
(including all commitments (if any) to lend hereunder), such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this ARTICLE 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(c) This Section 9.7 is intended only to define the relative rights of Guarantor
and nothing set forth in this Section 9.7 is intended to or shall impair the
obligations of Credit Parties, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement, including Section 9.1. Nothing contained in this Section 9.7 shall
limit the liability of any Credit Party to pay the financial accommodations made
directly or indirectly to that Credit Party and accrued interest, fees and
expenses with respect thereto for which such Credit Party shall be primarily
liable.

 

 48

 



 

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.

 

(e) The rights of the indemnifying Guarantor against other Guarantor under this
Section 9.7 shall be exercisable upon the payment in full in cash of the
Obligations (other than Unasserted Contingent Obligations) and the termination
of the Secured Notes Documents.

 

Section 9.8 Liability Cumulative. The liability of each Guarantor under this
ARTICLE 9 is in addition to and shall be cumulative with all liabilities of each
other Credit Party to the Lender and other Holders under this Agreement and the
other Secured Notes Documents to which such Credit Party is a party or in
respect of any obligations under the Secured Notes Documents or obligation of
the other Credit Party, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

Section 9.9 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Credit Parties under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Credit Parties
hereunder forthwith on demand by the Lender or other Holders.

 

Section 9.10 Benefit to Credit Parties. All of the Credit Parties and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Credit Party and each
Subsidiary will derive substantial direct and indirect benefit from the purchase
and sale of the Notes hereunder.

 

ARTICLE 10

 

RIGHTS UPON EVENT OF DEFAULT

 

Section 10.1 Event of Default. For so long as the Secured Note or LC Note shall
remain outstanding, each of the following events shall constitute an “Event of
Default” under this Agreement:

 

(a) any Credit Parties’ failure to pay to the Lender and/or Holders: (i) when
and as due under this Agreement and the Secured Note or LC Note, any amount of
principal, or (ii) within five (5) days after the same shall become due under
this Agreement, the Secured Note, the LC Note or any other Secured Notes
Documents, interest (including interest calculated at the Default Rate),
redemptions or other amounts (including, without limitation, Borrower’s failure
to pay any redemption payments or amounts hereunder or under the Secured Note or
the LC Note);

 

 49

 



 

(b) any default occurs and is continuing with respect to, or any redemption
(other than in accordance with this Agreement) acceleration prior to maturity
of, any Indebtedness of any of the Credit Parties or any of their Subsidiaries;
provided that, in the event that any such default or acceleration of
Indebtedness is cured or rescinded by the holders thereof prior to acceleration
of the Secured Note or the LC Note, no Event of Default shall exist as a result
of such cured default or rescinded acceleration.

 

(c) (i) Any of the Credit Parties, pursuant to or within the meaning of Title
11, U.S. Code, or any similar federal, foreign or state law for the relief of
debtors (collectively, “Bankruptcy Law”): (A) commences a voluntary case, (B)
consents to the entry of an order for relief against it in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, (C) consents to
the appointment of or taking of possession by a receiver, trustee, assignee,
liquidator or similar official (a “Custodian”) for all or a substantial part of
its property, (D) makes a general assignment for the benefit of its creditors,
or (E) admits in writing that it is Insolvent or is otherwise generally unable
to pay its debts as they become due; or (ii) the board of directors (or similar
governing body) of Borrower or any of its Subsidiaries (including the Guarantor)
(or any committee thereof) adopts any resolution or otherwise authorizes any
action to approve any of the actions referred to in this Section 10.1(c) or
Section 10.1(d); provided, however the terms of this Section 10.1(c) or any of
the other subsections of this Section 10.1 shall not apply to RCF;

 

(d) a court of competent jurisdiction: (i) enters an order or decree under any
Bankruptcy Law, which order or decree (A) (1) is not stayed or (2) is not
rescinded, vacated, overturned, or otherwise withdrawn within thirty (30) days
after the entry thereof, and (B) is for relief against any of the Credit Parties
in an involuntary case, (ii) appoints a Custodian over all or a substantial part
of the property of any of the Credit Parties or their Subsidiaries and such
appointment continues for thirty (30) days, (iii) orders the liquidation of any
of the Credit Parties, or (iv) issues a warrant of attachment, execution or
similar process against any substantial part of the property of any of the
Credit Parties;

 

(e) a final judgment or judgments for the payment of money in excess of
$2,000,000 or that otherwise could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect are rendered against
any of the Credit Parties and which judgments are not, within thirty (30) days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within thirty (30) days after the expiration of such stay, unless (in
the case of a monetary judgment) suchjudgment is covered by third-party
insurance, so long as the applicable Credit Party provides the Lender a written
statement from such insurer (which written statement shall be reasonably
satisfactory to the Lender) to the effect that such judgment is covered by
insurance and such Credit Party will receive the proceeds of such insurance
within thirty (30) days following the issuance of such judgment;

 

 50

 



 

(f) any Credit Party breaches any covenant, or other term or condition of any
Secured Notes Document, except (i) in the case of a breach of a covenant or
other term or condition of any Secured Notes Document (other than Sections 6.1,
8.1, 8.2, 8.3, 8.4 through 8.12, and 8.14 through 8.24 of this Agreement) which
is curable, only if such breach continues unremedied, unwaived or otherwise
eliminated for a period of fifteen (15) days following delivery of notice of
breach from a Holder, and (ii) breach addressed by the other provisions of this
Section 10.1;

 

(g) a Change of Control occurs;

 

(h) any representation or warranty made by any Credit Party herein or any other
Secured Notes Document is breached or is false or misleading, each in any
material respect;

 

(i) any default or “Event of Default” or similarly defined term occurs and is
continuing with respect to any of the other Secured Notes Documents;

 

(j) the repudiation by any Credit Party of any of its obligations under this
Agreement or under any Security Document, or any Security Document or any term
thereof shall cease to be, or is asserted by any Credit Party not to be, a
legal, valid and binding obligation of any Credit Party enforceable in
accordance with its terms;

 

(k) any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated or otherwise cease to be
in full force and effect, for whatever reason, or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Credit Party not to be, a valid, first priority perfected Lien
(to the extent that any Secured Notes Document obligates the parties to provide
such a perfected first priority Lien, and except to the extent Permitted Liens
are permitted by the terms of the Secured Notes Documents to have priority) in
the Collateral (except as expressly otherwise provided under and in accordance
with the terms of such Secured Notes Document);

 

(l) any material provision of any Secured Notes Document shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Credit Party, or a proceeding shall be
commenced by any Credit Party, or by any Governmental Authority having
jurisdiction over such Credit Party, seeking to establish the invalidity or
unenforceability thereof, or any Credit Party shall deny that it has any
liability or obligation purported to be created under any Secured Notes
Document;

 

(m) the material breach by any Credit Party of an agreement or agreements (in
each case, other than a Secured Notes Document) to which it is a party that
involves the payment to or by such Credit Party, individually or in the
aggregate, of more than $2,000,000 (whether by set-off or otherwise) in any six
(6) month period;

 

(n) except in accordance with Section 8.6, any Credit Party or Subsidiary
liquidates, dissolves, terminates or suspends its business operations or
otherwise fails to operate its business in the ordinary course;

 

(o) (i) there occurs one or more ERISA Events which individually or in the
aggregate result(s) in or could reasonably be expected to result in liability of
the Credit Parties or any of their Subsidiaries in excess of $2,000,000 during
the term hereof; or (ii) there exists any fact or circumstance that could
reasonably be expected to result in the imposition of a Lien pursuant to Section
430(k) of the Code or ERISA or a violation of Section 436 of the Code;

 

 51

 



 

(p) any default or event of default (monetary or otherwise) shall occur with
respect to any Material Contract and the obligations under such Material
Contract are accelerated or such Material Contract is terminated to the extent
such default or event of default could reasonably be expected to result in a
Material Adverse Effect;

 

(q) Borrower shall engage in any business activities other than (i) its
ownership of the equity securities of equity interests in its Subsidiaries, and
such other activities as Lender may consent to from time to time in Lender’s
sole discretion; (ii) activities incidental to maintenance of its corporate
existence, and (iii) performance of its obligations under the Transaction
Documents to which it is a party;

 

(r) an event resulting in the Common Stock no longer being quoted on the
Principal Market or listed on any other Eligible Market for a period of 30
consecutive days; failure to comply with the requirements for continued
quotation or listing on the Principal Market or Eligible Market, as the case may
be, for a period of thirty (30) consecutive trading days; or notification from
the Principal Market or Eligible Market that the Borrower is not in compliance
with the conditions for such continued quotation or listing, as the case may be,
and such non-compliance continues for thirty (30) days following such
notification;

 

(s) a draw is made under the Letter of Credit and all amounts owed under the LC
Note are not repaid by the Borrower within 30 days of such draw;

 

(t) the term of the Letter of Credit extends beyond the Maturity Date; unless
prior to such Maturity Date Borrower pays to the Lender the LC Security Payment
to hold as security for draws and other amounts owed by Lender as a result of
draws on the Letter of Credit;

 

(u) Customer suspends for more than 30 days or terminates the Borrower’s right
to make further deliveries under the Customer Contract or otherwise declares
that the Borrower is in breach of the Customer Contract, which breach is not
cured within any permitted cure period under the Customer Contract or terminates
the Customer Contract for any reason;

 

(v) Borrower fails to timely pay the Letter of Credit Fee within five (5) days
after the same becomes due under this Agreement; or

 

(w) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect.

 

Section 10.2 Acceleration Right.

 

(a) Promptly after having knowledge of the occurrence of an Event of Default,
the Borrower shall deliver written notice thereof in accordance with Section
8.3(c) via email and overnight courier (an “Event of Default Notice”) to the
Lender. At any time after the earlier of the Lender’s and the Holders’ receipt
of an Event of Default Notice and the Lender and any other Holders becoming
aware of an Event of Default which has not been cured or waived, the Lender or
such other Holders may require the Borrower to redeem all or any portion of the
Secured Note and LC Note (an “Event of Default Redemption”) by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the
Borrower, which Event of Default Redemption Notice shall indicate the portion of
the Secured Note and LC Note that the Lender or any other Holders are requiring
the Borrowers to redeem; provided, that upon the occurrence of any Event of
Default described in Section 10.1(c) or Section 10.1(d), the Secured Notes and
LC Notes, in whole, shall automatically, and without any action on behalf of the
Lender or any other Holders, be redeemed by the Borrower. The Secured Notes and
LC Notes shall be redeemed by the Borrower at a price equal to one hundred five
percent (105%) of the outstanding principal amount of the Secured Notes and LC
Notes, plus accrued and unpaid interest and all other amounts due under the
Secured Notes Documents (the “Event of Default Redemption Price”).

 

 52

 



 

(b) In the case of an Event of Default Redemption, the Borrower shall deliver
the applicable Event of Default Redemption Price to the Lender within five (5)
Business Days after the Borrower’s receipt of the Event of Default Redemption
Notice.

 

Section 10.3 Consultation Rights. Without in any way limiting any remedy that
the Lender or other Holders may have, at law or in equity, under any Transaction
Document (including under the foregoing provisions of this ARTICLE 10) or
otherwise, upon the occurrence and during the continuance of any Event of
Default, upon the request of the Lender and/or any other Holders, the Credit
Parties shall use commercially reasonable efforts to hire or otherwise retain a
consultant, advisor or similar Person reasonably acceptable to the Lender and
the Credit Parties to advise the Credit Parties with respect to their business
and operations.

 

Section 10.4 Other Remedies. Upon the occurrence and continuance of any Event of
Default, and the expiration of any applicable cure period, and in every such
event, Lender and any of the other Holders may: (i) without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
exercise all of the remedies of a secured party and mortgage holder under
applicable law, including, but not limited to, the UCC, and all of its rights
and remedies under the Security Documents (ii) require the Credit Parties make
the Collateral and the records pertaining to the Collateral available to the
Lender at a place designated by the Lender which is reasonably convenient or may
take repossession of the Collateral and the records pertaining to the Collateral
without the use of any judicial process and without any prior notice thereof to
the Credit Parties, (iii) sell any or all of the Collateral at public or private
sale upon such terms and conditions as Lender may reasonably deem proper, and
Lender may purchase any or all of the Collateral at any such sale, and apply the
net proceeds, after deducting all costs, expenses and attorneys’ fees incurred
at any time in the collection of the indebtedness of the Credit Parties to the
Lender and in the protection and sale of the Collateral, to the payment of said
indebtedness, returning the remaining proceeds, if any, to the Credit Parties,
with the Credit Parties remaining liable for any amount remaining unpaid after
such application; (iv) grant extensions, compromise claims and settle Accounts
Receivable for less than face value, all without prior notice to the Credit
Parties or their Subsidiaries, as applicable; (v) use, in connection with any
assembly or disposition of the Collateral, the Intellectual Property Rights and
any other trademark, trade name, trade style, copyright, patent right or
technical process used or utilized by the Credit Parties or their Subsidiaries,
as applicable, (vi) cause the Credit Parties or their Subsidiaries, as
applicable, to transmit and deliver to the Lender in the form received, all
cash, checks, drafts and other instruments for the payment of money (properly
endorsed, where required, so that such items may be collected by Lender) which
may be received by the Credit Parties or their Subsidiaries, as applicable, at
any time in full or partial payment of any Collateral and the Credit Parties or
their Subsidiaries, as applicable, shall not commingle any such items which may
be so received by the Credit Parties or their Subsidiaries, as applicable, with
any other of their funds or property but shall hold them separate and apart from
their own funds or property and in trust for the Lender until delivery is made
to Lender; (vii) instruct the Credit Parties or their Subsidiaries, as
applicable, at the Credit Parties’ expense, to notify any parties obligated on
any of the Collateral, including, but not limited to, any Account Debtors, to
make payment directly to the Lender of any amounts due or to become due
thereunder, or the Lender may directly notify such obligors of the security
interest of the Lender, and/or of the assignment to the Lender of the Collateral
and direct such obligors to make payment to the Lender of any amounts due or to
become due with respect thereto, and thereafter, collect any such amounts due on
the Collateral directly from such Persons obligated thereon, (viii) enforce
collection of any of the Collateral, including, but not limited to, any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder, (ix) take
possession or control of any proceeds and products of any of the Collateral,
including the proceeds of insurance thereon, (x) make an election with respect
to the Collateral under Section 1111 of the Bankruptcy Code or take action under
Section 364 or any other section of the Bankruptcy Code; provided, however, that
any such action of the Lender as set forth herein shall not, in any manner
whatsoever, impair or affect the liability of the Credit Parties or their
Subsidiaries, as applicable, hereunder, nor prejudice, waive, nor be construed
to impair, affect, prejudice or waive the Lender’s rights and remedies at law,
in equity or by statute, nor release, discharge, nor be construed to release or
discharge, the Credit Parties or other Person liable to the Lender for the
Obligations, (xi) at any time, and from time to time, accept additions to,
releases, reductions, exchanges or substitution of the Collateral, without in
any way altering, impairing, diminishing or affecting the provisions of this
Agreement, the Security Documents, or any of the Obligations, or the Lender’s
rights hereunder, under the Secured Note, the LC Note or with respect to any of
the Obligations and (xii) exercise all of its rights and remedies against the
Guarantor under the guaranty provisions of Article 9 hereof. The remedies
provided herein, in the Secured Note, LC Note and the other Secured Notes
Documents shall be cumulative and in addition to all other remedies available
under any of the other Secured Notes Documents, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Lender’s or any Holder’s right to pursue actual and
consequential damages for any failure by the Credit Parties to comply with the
terms of this Agreement, the Secured Note, the LC Note and the other Secured
Notes Documents. Amounts set forth or provided for herein and in the Secured
Note and LC Note with respect to payments and the like (and the computation
thereof) shall be the amounts to be received by the Lender and the other Holders
and shall not, except as expressly provided herein, be subject to any other
obligation of the Credit Parties (or the performance thereof). Each of the
Credit Parties acknowledges that a breach by it of its obligations hereunder and
under the Secured Note, LC Note and the other Secured Notes Documents may cause
irreparable harm to the Lender and any other Holders and that the remedy at law
for any such breach may be inadequate. The Credit Parties therefore agree that,
in the event of any such breach or threatened breach, the Lender and other
Holders shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

 

 53

 



 

ARTICLE 11

 

MISCELLANEOUS

 

Section 11.1 Payment of Expenses. The Borrower, on behalf of the Credit Parties,
shall reimburse: (a) Lender on demand for all reasonable costs and expenses,
including, without limitation, reasonable legal expenses and reasonable invoiced
attorneys’ fees of outside counsel, incurred by Lender in connection with the:
(i) documentation and consummation of the transactions contemplated hereunder
and under the other Secured Notes Documents, including, without limitation, UCC
and other public record searches and filings, overnight courier or other express
or messenger delivery, appraisal costs, surveys, title insurance and
environmental audit or review (including due diligence review) costs incurred in
connection therewith; (ii) collection, protection or enforcement of any rights
in or to the Collateral; and (iii) collection of any Obligations; and (b) Lender
and any other Holders on demand for all reasonable costs and expenses,
including, without limitation, reasonable legal expenses and reasonable invoiced
attorneys’ fees of one outside counsel incurred by Lender or any other Holders,
in connection with: (i) the administration and enforcement of Lender’s and any
other Holder’s rights under this Agreement or any other Secured Notes Document
(including, without limitation, any costs and expenses of any third party
provider engaged by Lender for such purposes); (ii) any refinancing or
restructuring of the Secured Note or LC Note whether in the nature of a “work
out,” in any insolvency or bankruptcy proceeding or otherwise, and whether or
not consummated; and (iii) any intangibles, documentary, stamp or other similar
taxes, fees and excises, if any, including any interest and penalties, and any
finder’s or brokerage fees, commissions and expenses (other than any fees,
commissions or expenses of finders or brokers engaged by the Lender or other
Holders), that may be payable in connection with the Secured Note or LC Note
contemplated by this Agreement and the other Secured Notes Documents. All such
costs, expenses and charges shall constitute Obligations hereunder, shall be
payable by the Credit Parties to the Lender and other Holders on demand, and,
until paid, shall bear interest at the highest rate then applicable to the
Secured Note hereunder. Without limiting the foregoing, if: (a) the Secured Note
or LC Note is placed in the hands of an attorney for collection or enforcement
or is collected or enforced through any legal proceeding or Lender or any other
Holder otherwise takes action to collect amounts due under such Note or to
enforce the provisions of such Note or (b) there occurs any bankruptcy,
reorganization or receivership of any Credit Party or other proceedings
affecting creditors’ rights and involving a claim under such Note, then the
Credit Parties shall pay the costs incurred by Lender or such other Holders for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees (limited to one outside counsel for the Lender and
the other Holders, and disbursements (including such fees and disbursements
related to seeking relief from any stay, automatic or otherwise, in effect under
any Bankruptcy Law).

 

Section 11.2 Governing Law; Jurisdiction; Jury Trial; Damages. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTIONS CONTEMPLATED HEREBY. No party shall assert, and each waives, any
claim against the other parties or any Indemnitees on any theory of liability
for special, indirect, consequential or punitive damages arising out of, in
connection with or as a result of, this Agreement of any of the other
Transaction Documents or the transactions contemplated hereby or thereby.

 

 54

 



 

Section 11.3 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or other
electronic signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or electronic signature.

 

Section 11.4 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 11.5 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Section 11.6 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Lender, the Credit Parties, their Subsidiaries and Affiliates and
Persons acting on their behalf with respect to the matters discussed herein and
therein, and this Agreement, the other Transaction Documents and the instruments
referenced herein and therein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, none of the Credit Parties or any
Lender makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement, the Notes or any of the other
Transaction Documents may be amended or waived other than by an instrument in
writing signed by the Credit Parties and the Lender (provided, that no amendment
or waiver hereof shall increase any Lender’s obligations hereunder or materially
adversely affect the rights of such Lender hereunder, in either case, without
such Lender’s written consent; and provided, further, no amendment or waiver
shall extend the due date of any payment hereunder or under the Secured Note or
the LC Note, decrease the amount of interest or other compensation payable
hereunder or under the Secured Note or the LC Note, or modify Section 9.1
without the consent of the Lender), and any amendment or waiver to this
Agreement made in conformity with the provisions of this Section 11.6 shall be
binding on all Lenders and Holders, as applicable. No such amendment or waiver
shall be effective to the extent that it applies to less than all of the Holders
of the Secured Note(s) or LC Note(s) then outstanding. To the extent that there
are more than one Secured Note or LC Note outstanding, any action to be taken by
the Holders shall be deemed approved by all the Holders if approved by Holders
holding in excess of 50% of the outstanding unpaid principal amount of such
Secured Notes and LC Notes.

 

Section 11.7 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 



If to any of the Credit Parties:

 

Midwest Energy Emissions Corp.
Attn: Richard Gross, CFO
670 D Enterprise Drive
Lewis Center, OH 43035
Phone: (614) 505-6115
E-mail: rgross@midwestemissions.com

 

In each case, with a copy (for informational purposes only):

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.
Attn: Jonathan A. Ain
551 Fifth Avenue, 18th Floor
Phone: (212) 880-9869
E-mail: jain@kkwc.com





  



 55

 

 



If to the Transfer Agent:

 

Transfer Online
512 SE Salmon Street
Portland, Oregon 97214-3444
Phone: (503) 227-2950
Fax: (503) 227-6874

 

If to the Lender:

 

Alterna Capital Partners LLC
Attn: Samir Patel
15 River Road, Suite 320
Wilton, Connecticut 06897
Phone: (203) 210-7672
E-Mail: samir.patel@alternacapital.com

 

With a copy to (for informational purposes only):

 

Sugar Felsenthal Grais & Hammer LLP
Attn: Jonathan Friedland
30 North LaSalle Street-Suite 3000
Chicago, IL 60602
Phone: (312) 704-2770
E-Mail: jfriedland@sugarfgh.com

 

or to such other address and/or facsimile number and/or email and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt: (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile, e-mail or receipt from an
overnight courier service in accordance with clauses (i), (ii) or (iii) above,
respectively.

 

Section 11.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns, including any purchasers of the Secured Note and LC Note. None of
the Credit Parties shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of each of the Holders of the
Secured Notes and LC Notes. Lender may assign some or all of its rights and
obligations hereunder in connection with the transfer of any of its Secured
Notes and LC Notes with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed and which consent shall not be required during
the existence of an Event of Default (but which consent will be required at all
times for transfers to a direct competitor of the Credit Parties) or in
connection with an assignment or transfer to an Affiliate (determined without
regard to clause (i) of the definition thereof) of Lender, in which event such
assignee shall be deemed to be the Lender hereunder with respect to such
assigned rights and obligations, and the Credit Parties shall use their best
efforts to ensure that such transferee is registered as a Holder and that any
Liens on the Collateral shall be for the benefit of such Holder (as well as the
other Holders of the Secured Notes and LC Notes) and shall issue one or more
Secured Notes or LC Notes as provided in Section 2.7 hereof.

 

 56

 



 

Section 11.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

Section 11.10 Survival. The representations, warranties, agreements and
covenants of the Credit Parties and the Lenders contained in the Transaction
Documents shall survive the Closing. Lender shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

 

Section 11.11 Further Assurances. Each Credit Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 11.12 Indemnification. In consideration of each Lender’s execution and
delivery of the Transaction Documents and acquiring the Notes thereunder and in
addition to all of the Credit Parties’ other obligations under the Transaction
Documents, the Credit Parties shall jointly and severally defend, protect,
indemnify and hold harmless each Lender and each other holder of any Note and
all of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by any
Credit Party in this Agreement or any other Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of any Credit Party contained in
this Agreement or any other Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (c) the present or former
status of any Credit Party as a U.S. real property holding corporation for
federal income tax purposes within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, if applicable, (d) any claim for placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by the Lenders or their investment advisors) relating to or
arising out of the transactions contemplated hereby or (e) any cause of action,
suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of any
Credit Party) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of this Agreement or any other Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Notes, or (iii) the status
of such Lender or other holder of the Note as a lender to the Borrower pursuant
to the transactions contemplated by the Transaction Documents. The foregoing
notwithstanding, the Credit Parties shall not be obligated to indemnify the
Indemnitees to the extent that the Indemnified Liabilities resulted from the
gross negligence or willful misconduct of the Indemnitees, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order. To
the extent that the foregoing undertakings by the Credit Parties may be
unenforceable for any reason, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The agreements in this
Section 11.12 shall survive the payment of the Notes and all other amounts
payable hereunder and the termination of this Agreement and the other
Transaction Documents.

 

 57

 



 

Section 11.13 No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 11.14 Waiver. No failure or delay on the part of any Holder in the
exercise of any power, right or privilege hereunder or any of the other
Transaction Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

Section 11.15 Payment Set Aside. To the extent that any of the Credit Parties
makes a payment or payments to the Lenders hereunder or pursuant to any of the
other Secured Notes Documents or the Lender enforces or exercises its rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to any of the
Credit Parties, a trustee, receiver or any other Person under any law
(including, without limitation, any Bankruptcy Law, foreign, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

 

Section 11.16 Joint and Several Liability. The Credit Parties hereby agree that
such Credit Parties are jointly and severally liable for the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Obligations owed or hereafter owing to the Lender. The
Credit Parties agree that their obligations under this Agreement shall not be
discharged until payment and performance, in full in cash, of the Obligations
has occurred and termination of all commitments to lend under this Agreement,
and that its obligations under this Agreement shall be absolute and
unconditional, irrespective of, and unaffected by:

 

(a) the validity, enforceability or any future amendment of, or change in, this
Agreement, any other Transaction Document or any other agreement, document or
instrument to which any Credit Party is or may become a party;

 

(b) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Lender in respect thereof (including the release of any such
security); or

 

(c) the insolvency of any Credit Party or any Subsidiary of a Credit Party.

 

Section 11.17 Termination. This Agreement shall terminate upon the payment in
full in cash of the Obligations (other than Unasserted Contingent Obligations);
provided, however, this Agreement shall be reinstated if at any time any payment
of any of the Obligations is rescinded or must otherwise be returned by any
holder of the Obligations or any representative of such holder and the
Obligations, or portion thereof, intended to have been satisfied shall be deemed
to be reinstated and outstanding as if such payment had not occurred. Anything
herein to the contrary notwithstanding, the provisions of Sections 2.6, 11.1,
11.12 and this 11.17 shall survive any such termination and payment in full of
the Obligations, and shall inure to the benefit of any Person that at any time
held a right thereunder (as a Holder, an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.

 

[Signature Pages Follow]

 

 58

 



 

IN WITNESS WHEREOF, each party has caused its signature page to this Amended and
Restated Financing Agreement to be duly executed as of the date first written
above.

 



BORROWER:

 

MIDWEST ENERGY EMISSIONS CORP.

 

By:

/s/ Richard H. Gross

Name:

Richard H. Gross

 

Its:

Chief Financial Officer

 

GUARANTOR:

 

MES, INC.

 

By:

/s/ Richard H. Gross

Name:

Richard H. Gross

 

Its:

Chief Financial Officer

 

LENDER:

 

AC MIDWEST ENERGY LLC

 

By:

/s/ Samir Patel

Name:

Samir Patel

 

Its:

Manager



 

Signature Page to Financing Agreement

 



 59

 



 

Exhibit A – Senior Secured Note

 

THIS SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS SECURED NOTE MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THIS SECURED NOTE UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE BORROWER REPRESENTATIVE, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THIS SECURED NOTE MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THIS SECURED NOTE, PROVIDED SUCH PLEDGE IS MADE IN COMPLIANCE WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.

 

SENIOR SECURED NOTE

 



[●] [●], 2016

Principal: U.S. $9,646.686



 

FOR VALUE RECEIVED, Midwest Energy Emissions Corp., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of AC Midwest Energy LLC, a
Delaware limited liability company or its registered assigns (the “Lender”) the
amount set out above as the Principal pursuant to the terms of that certain
Amended and Restated Financing Agreement dated as of November 1, 2016, by and
among the Borrower, MES, Inc., a North Dakota corporation (“MES” or “Guarantor”)
and the Lender (together with all exhibits and schedules thereto and as may be
amended, restated, modified and supplemented from time to time, the “Amended and
Restated Financing Agreement”). Borrower hereby promises to pay accrued and
unpaid interest and premium, if any, on the Principal on the dates, rates and in
the manner provided for in the Amended and Restated Financing Agreement. This
Senior Secured Note is referred to herein and in the Amended and Restated
Financing Agreement as the “Secured Note” and in the Security Documents as the
“Note” and all Senior Secured Notes issued in exchange, transfer, or replacement
hereof in accordance with the terms of the Amended and Restated Financing
Agreement are referred to herein and in the Amended and Restated Financing
Agreement collectively as the “Secured Notes” and in the Security Documents
collectively as the “Notes”. Capitalized terms used and not herein are defined
in the Amended and Restated Financing Agreement.

 

This Secured Note is subject to optional redemption and mandatory prepayment on
the terms specified in the Amended and Restated Financing Agreement. At any time
an Event of Default exists, the Principal of this Secured Note, together with
all accrued and unpaid interest and any applicable premium due, if any, may be
declared or otherwise become due and payable in the manner, at the price and
with the effect, all as provided in the Amended and Restated Financing
Agreement.

 

This repayment of this Secured Note is guaranteed by the Guarantor in accordance
with the terms set forth in Article 9 of the Amended and Restated Financing
Agreement and is secured by a pledge of all of the assets of the Borrower and
the Guarantor in accordance with the Security Documents.

 

All payments in respect of this Secured Note are to be made in lawful money of
the United States of America by a wire transfer to the account identified by the
Holder in writing to the Borrower.

 

This Secured Note may be assigned by the Lender, subject to the terms of Section
11.8 of the Amended and Restated Financing Agreement. This Secured Note is a
registered Secured Note and, as provided in the Amended and Restated Financing
Agreement, upon surrender of this Secured Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered Lender hereof or such Lender’s attorney duly authorized in
writing, a new Secured Note with the same terms as this Secured Note will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Borrower may treat the person in
whose name this Secured Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Borrower will not be
affected by any notice to the contrary.

 

This Secured Note shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Secured Note and all disputes arising hereunder shall be governed by,
the laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The parties hereto (a) agree that any legal
action or proceeding with respect to this Secured Note shall be brought in any
state or federal and state court located within New York, New York, (b)
irrevocably waive any objections which either may now or hereafter have to the
venue of any suit, action or proceeding arising out of or relating to this
Secured Note brought in the aforementioned courts, and (c) further irrevocably
waive any claim that any such suit, action, or proceeding brought in any such
court has been brought in an inconvenient forum.

 

THE LENDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS SECURED NOTE.

 

[Intentionally Left Blank;

 

Signature Page Follows.]

 



 60

 



 

[Signature Page to Senior Secured Note]

 

IN WITNESS WHEREOF, Borrower has caused this Secured Note to be duly executed as
of the date set out above.

 



 BORROWER:

 

 

 

 

Midwest Energy Emissions Corp.

 

    By:

 

Name

  Its:  



 



 61

 



  

Exhibit B – Subordinated Unsecured Note

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS NOTE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN
A FORM REASONABLY ACCEPTABLE TO THE BORROWER, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THIS
NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN
OR FINANCING ARRANGEMENT SECURED BY THIS NOTE, PROVIDED SUCH PLEDGE IS MADE IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 

UNSECURED SUBORDINATED NOTE

 



[           ] [         ], 2016

Principal: $13,000,000



 

FOR VALUE RECEIVED, Midwest Energy Emissions Corp., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of AC Midwest Energy LLC, a
Delaware limited liability company or its registered permitted assigns (the
“Lender”) the amount set out above as the principal pursuant to the terms of
hereof. Borrower hereby promises to pay accrued and unpaid interest and premium,
if any, on the principal on the dates, rates and in the manner provided herein.
This Unsecured Subordinated Note is referred to herein and in that certain
Amended and Restated Financing Agreement dated as of November 1, 2016, by and
among the Borrower, MES, Inc., a North Dakota corporation (“MES” and, together
with the Borrower, the “Credit Parties”) and the Lender (together with all
exhibits and schedules thereto and as may be amended, restated, modified and
supplemented from time to time, the “Financing Agreement”) as the “Subordinated
Note” and all Unsecured Subordinated Notes issued in exchange, transfer, or
replacement hereof in accordance with the terms hereof are referred to herein as
the “Subordinated Note”.

 

The following is a statement of the rights of the Lender and the conditions to
which this Subordinated Note is subject and to which the Lender, by the
acceptance of this Subordinated Note, agrees:

 

1. Definitions.

 

As used in this Subordinated Note, the following terms have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.

 



 62

 



 

“Bankruptcy Law” has the meaning set forth in Section 10(a)(iii).

 

“Business Day” means any day other than Saturday or Sunday or any day that banks
in New York, New York are required or permitted to close.

 

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Current Interest Rate” means a rate per annum equal to the LIBO Rate plus five
percent (5.0%), as adjusted pursuant to the terms of Section 2(b).

 

“Default Rate” means a rate equal to the Current Interest Rate plus three
percent (3.0%) per annum.

 

“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices of violation or similar notice
letters, orders, permits, plans or regulations issued, entered, promulgated or
approved thereunder.

 

“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).

 



 63

 



 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantor” means (i) MES, (ii) each other Subsidiary of a Borrower other than
RCF, and (iii) each other Person which guarantees all or any part of the
Obligations.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.

 

“Holder” means a holder of a Subordinated Note which shall be the Lender or a
permitted assignee thereof.

 

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (vi)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) Hedging Obligations;
and (xi) obligations under convertible securities of a Credit Party. In
addition, the term “Indebtedness” of a Credit Party includes (a) all
Indebtedness of others secured by a Lien on any assets of a Credit Party or
their respective Subsidiaries (whether or not such Indebtedness is assumed by a
Credit Party or their respective Subsidiaries), and (b) to the extent not
otherwise included, the guarantee by a Credit Party of any Indebtedness of any
other Person.

 



 64

 



 

“Insolvent” means, with respect to a Credit Party or its Subsidiaries (taken as
a whole and without consideration of any intercompany Indebtedness among a
Credit Party or its Subsidiaries), (i) the present fair saleable value of a
Credit Party or its Subsidiaries’ assets is less than the amount required to pay
a Credit Party or its Subsidiaries’ total Indebtedness as applicable, (ii) a
Credit Party and/or its Subsidiaries shall become, admit in writing their
inability or publicly declare their inability to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) a Credit Party and/or its
Subsidiaries has or intends to incur or believes that they will incur debts that
would be beyond their ability to pay as such debts mature in the ordinary course
of business or (iv) a Credit Party and/or its Subsidiaries have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted.

 

“LC Note” has the meaning set forth in the Financing Agreement as in effect on
the date hereof.

 

“LIBO Rate” means, as of the date of determination, the three-month London
Interbank Offered Rate as reported in the Money Rates table of The Wall Street
Journal or any successor or similar publication as reasonably selected by the
Lender.

 

“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title retention agreement, charge or other security interest or
encumbrance of any kind, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement or any lease or license in the nature thereof, any option or other
agreement to sell or give a security interest in.

 

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations or
condition (financial or otherwise) of a Credit Party and/or its Subsidiaries,
taken as a whole, or on the transactions contemplated hereby and by the other
Transaction Documents, or on the authority or ability of a Credit Party and/or
its Subsidiaries to fully and timely perform its obligations under any
Transaction Document.

 

“Maturity Date” means the earlier of: (a) December 15, 2020 and (b) such earlier
date as the unpaid principal balance of the Subordinated Notes become due and
payable pursuant to the terms of this Subordinated Note.

 

“Note” and “Notes” has the meaning set forth in the Financing Agreement as in
effect on the date hereof.

 



 65

 



 

“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), and other fees, costs, expenses and other
charges and other obligations under this Subordinated Note, of the Credit
Parties to the Lender and other Holders of any and every kind and nature,
howsoever created, arising or evidenced and howsoever owned, held or acquired,
whether now or hereafter existing, whether now due or to become due, whether
primary, secondary, direct, indirect, absolute, contingent or otherwise
(including, without limitation, obligations of performance), whether several,
joint or joint and several, and whether arising or existing under written or
oral agreement or by operation of law, in all such cases, arising under this
Subordinated Note.

 

“Other Taxes” has the meaning set forth in Section 5(b).

 

“Permitted Redemption Date” means the date on which the Borrower has elected to
redeem this Subordinated Note in accordance with Section 3(b).

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

“PrincipalPayment Date” has the meaning set forth in Section 3(a).

 

“RCF”means Rebel Crew Films, Inc., a California corporation.

 

“Secured Note” has the meaning set forth in the Financing Agreement as in effect
on the date hereof.

 

“Subsidiaries” means any entity in which a Credit Party, directly or indirectly,
owns at least 50% of the Capital Stock or other Equity Interests.

 

“Taxes” has the meaning set forth in Section 5(a).

 

“Transaction Documents” has the meaning set forth in the Financing Agreement as
in effect on the date hereof.

 

“Unasserted Contingent Obligations” means Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding
Obligations in respect of the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Obligation) in respect of which no
assertion of liability (whether oral or written) and no claim or demand for
payment (whether oral or written) has been made (and, in the case of Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

2. Interest. The Borrower shall pay interest on the unpaid principal amount of
this Subordinated Note at the rates, time and manner set forth below:

 

(a) Rate of Interest. This Subordinated Note shall bear interest on the unpaid
principal amount from the date hereof (the “Issuance Date”) through the date
this Subordinated Note is paid in full in cash (whether upon final maturity, by
redemption, prepayment, acceleration or otherwise) at the applicable Current
Interest Rate, subject to adjustment pursuant to subsection (b) below. Interest
shall be computed on the basis of a 360-day year and actual days elapsed and
shall be payable quarterly, in arrears, on or before the last day of each Fiscal
Quarter (each, an “Interest Date”) during the period beginning on the Issuance
Date and ending on, and including, the date on which the Obligations under this
Subordinated Note are paid in full.

 



 66

 



 

(b) Interest Rate Adjustments. The Current Interest Rate applicable to this
Subordinated Note is subject to adjustment on a quarterly basis, with interest
rate changes becoming effective on the first day of the next succeeding calendar
quarter based on the LIBO Rate published on the last Business Day of the
preceding calendar quarter. If the LIBO Rate becomes unavailable, the Lender may
designate a substitute index for calculation of the Current Interest Rate
applicable to this Subordinated Note.

 

(c) Interest Payments. Interest on this Subordinated Note shall be payable on or
before each Interest Date or at any such other time this Subordinated Note
becomes due and payable (whether by acceleration, redemption or otherwise) to
the Lender on the applicable Interest Date. Each Interest Date shall be
considered the last day of an accrual period for U.S. federal income tax
purposes. Any payment of interest due and owing on this Subordinated Note shall
be made by cash only by wire transfer of immediately available funds.

 

(d) Default Rate. At the election of the Lender and following the delivery of
written notice of such election to the Borrower following the occurrence and
during the continuation of any Event of Default (or automatically while any
Event of Default under Section 10(a)(iii) or (iv) exists), this Subordinated
Note shall bear interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on the unpaid principal amount thereof at the Default
Rate from the date of receipt of such written notice through and including the
date such Event of Default is waived or, to the extent expressly provided
herein, cured. In the event that such Event of Default is subsequently waived
or, to the extent expressly provided herein, cured, the adjustment referred to
in the preceding sentence shall cease to be effective as of the date of such
waiver or cure; provided that interest as calculated and unpaid at the Default
Rate during the continuance of such Event of Default shall continue to be due to
the extent relating to the days after the imposition of the Default Rate as set
forth above through and including the date on which such Event of Default is
waived or, to the extent expressly provided herein, cured. All such interest
shall be payable to the Lender on demand of the Lender or other Holders.

 

(e) Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Subordinated Note exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lender or other Holders received interest hereunder in
excess of the highest applicable rate, the amount of such excess interest shall
be applied against the principal amount then outstanding under this Subordinated
Note to the extent permitted by applicable law, and any excess interest
remaining after such application shall be refunded promptly to the Borrower.

 

3. Principal Redemptions.

 

(a) Subject to Section 11, commencing on June 15, 2017 and continuing on each of
September 15, December 15, March 15 and June 15 thereafter (each a “Principal
Payment Date”) (provided that such Principal Payment Date is a Business Day, and
otherwise on the next succeeding Business Day), the Borrower shall pay principal
on the Subordinated Notes in equal installments of (i) $500,000 per Principal
Payment Date for the 2017 calendar year, (ii) $625,000 per Principal Payment
Date for the 2018 calendar year, and (iii) thereafter $750,000 per Principal
Payment Date, with a final payment of all outstanding principal together with
such other amounts as shall then be due and owing from Borrower to Lender under
the Subordinated Notes on the Maturity Date or the date on which the
indebtedness evidenced hereby is accelerated as provided herein.

 



 67

 



 

(b) Permitted Redemption.

 

(i) The Borrower may, at its option, elect to pay to the Lender and all of the
other Holders the Permitted Redemption Amount (as defined below), on the
specified Permitted Redemption Date, by redeeming, in whole or in part, amounts
outstanding under this Subordinated Note (the “Permitted Redemption”). On or
prior to the date which is the second (2nd) Business Day prior to the proposed
Permitted Redemption Date, the Borrower shall deliver written notice (the
“Permitted Redemption Notice”) to the Lender and all of the other Holders
stating: (i) that the Borrower elects to redeem this Subordinated Note pursuant
to the Permitted Redemption and (ii) the proposed Permitted Redemption Date. The
“Permitted Redemption Amount” shall be in increments of not less than $100,000
of the aggregate outstanding principal amount of this Subordinated Note as of
the Permitted Redemption Date, plus all accrued and unpaid interest and fees
with respect to such principal amount as of the Permitted Redemption Date.

 

(ii) A Permitted Redemption Notice delivered pursuant to this subsection shall
be irrevocable. If the Borrower elects to redeem the Subordinated Notes pursuant
to a Permitted Redemption under this subsection, then the Permitted Redemption
Amount which will be paid to the Lender and if applicable, the other Holders, on
the Permitted Redemption Date by wire transfer of immediately available funds.

 

4. Payments Generally. Whenever any payment of cash is to be made by the
Borrower to any Person pursuant to this Subordinated Note, such payment shall be
made in lawful money of the United States of America by a wire transfer to,
subject to the next sentence, the account identified by such Person in writing
to the Borrower. Whenever any amount expressed to be due by the terms of this
Subordinated Note are due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day and, in the
case of any Interest Date which is not the date on which this Subordinated Note
is paid in full in cash, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of interest due on
such date. Any amount due under this Subordinated Note which is not paid when
due shall accrue interest at the Default Rate from the date such amount was due
until the same is paid in full in cash. Such interest shall continue to accrue
post-petition in any proceeding under any Bankruptcy Law.

 

5. Taxes.

 

(a) Any and all payments by or on behalf of the Borrower hereunder shall be
made, free and clear of and without deduction for any and all current or future
taxes, levies, imposts, deductions, charges or with the Borrower that are or
would be applicable to the Lender or other Holders, and all liabilities with
respect thereto, excluding (i) (A) income taxes imposed on the net income of the
Lender or other Holders (including branch profits taxes) and (B) franchise taxes
imposed on the net income of the Lender or other Holders, in each case by the
jurisdiction under the laws of which such Holder is organized or qualified to do
business or a jurisdiction or any political subdivision thereof in which the
Lender or other Holders engages in business activity other than activity arising
solely from such Holder having executed this Subordinated Note and having
enjoyed its rights and performed its obligations hereunder, and (ii) any U.S.
federal withholding tax or U.S. federal backup withholding tax (in the case of
any Holder) that is imposed with respect to amounts payable to such Holder at
the time such Holder becomes a party to this Subordinated Note (or designates a
new lending office) or is attributable to such Holder’s failure to comply with
this Section 5 (all such non-excluded taxes, levies, imposts, deductions,
charges, with the Borrower and liabilities, collectively or individually, being
called “Taxes”). If Borrower must deduct any Taxes from or in respect of any sum
payable hereunder to the Lender or other Holders: (A) the sum payable shall be
increased by the amount (an “additional amount”) necessary so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 5 ), the Lender or such other Holder shall receive an
amount equal to the sum it would have received had no such deductions been made,
(B) Borrower shall make such deductions and (C) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 



 68

 



 

(b) The Borrower will pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp or documentary taxes or any
other excise taxes, or similar charges or levies that arise from any payment
made hereunder that are or would be applicable to the Lender or other Holders
(“Other Taxes”).

 

(c) The Borrower agrees to indemnify the Lender and any other Holder for the
full amount of Taxes and Other Taxes paid by Lender or any such other Holder and
any liability (including penalties, interest and expenses (including reasonable
attorney’s fees and expenses)) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability prepared by the Lender or other Holders absent manifest
error, shall be final conclusive and binding for all purposes. Such
indemnification shall be made within thirty (30) days after the date such Holder
makes written demand therefor. The Borrower shall have the right to receive that
portion of any refund of any Taxes and Other Taxes received by the Lender or
other Holder, for which Borrower has previously paid any additional amount or
indemnified such Holder and which leaves such Holder, after Borrower’s receipt
thereof, in no better or worse financial position than if no such Taxes or Other
Taxes had been imposed or additional amounts or indemnification paid to the
Lender or other Holders.

 

6. Reissuance.

 

(a) Transfer. If this Subordinated Note is to be transferred, such transfers
shall be made in accordance with Section 12(b) below, and the Lender or other
Holder shall surrender such Subordinated Note to the Borrower, whereupon the
Borrower will forthwith issue and deliver upon the order of the Lender or other
Holder a new Subordinated Note (in accordance with this Section 6), registered
as the Lender or other Holder may request, representing the outstanding
principal being transferred by the Lender or other Holder and, if less than the
entire outstanding principal is being transferred, a new Subordinated Note (in
accordance with this Section 6) to the Lender or other Holder representing the
outstanding principal not being transferred.

 

(b) Lost, Stolen or Mutilated Subordinated Note. Upon receipt by the Borrower of
evidence reasonably satisfactory to the Borrower of the loss, theft, destruction
or mutilation of any Subordinated Note and: (i) in the case of loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory to
the Borrower (provided, however, that if the Lender or other Holder is an
institutional investor, the affidavit of an authorized partner or officer of
such Lender or other Holder setting forth the circumstances with respect to such
loss, theft or destruction shall be accepted as satisfactory evidence thereof
and no separate indemnity agreement or other security shall be required,
provided that the party that lost the Subordinated Note shall remain liable to
the Borrower should such lost note ultimately result in loss or liability to
Borrower), and (ii) in the case of mutilation, upon surrender and cancellation
of the mutilated Subordinated Note, the Borrower shall execute and deliver to
the Lender or other Holder a new Subordinated Note (in accordance with this
Section 6) representing the outstanding principal.

 

(c) Subordinated Note Exchangeable for Different Denominations. This
Subordinated Note is exchangeable, upon the surrender thereof by the Lender or
other Holder at the principal office of the Borrower, for a new Subordinated
Note or Subordinated Notes (in accordance with this Section 6) representing in
the aggregate the outstanding principal of the surrendered Subordinated Note,
and each such new Subordinated Notes will represent such portion of such
outstanding principal as is designated by the Lender or other Holder at the time
of such surrender.

 

(d) Issuance of New Subordinated Notes. Whenever the Borrower is required to
issue a new Subordinated Note pursuant to the terms of this Subordinated Note,
such new Subordinated Note: (i) shall be of like tenor with the Subordinated
Note being replaced, (ii) shall represent, as indicated on the face of such new
Subordinated Note, the principal remaining outstanding (or, in the case of a new
Subordinated Note being issued pursuant to paragraph (a) or (b) of this Section
6, the principal designated by the Lender or other Holder which, when added to
the principal represented by the other new Subordinated Notes issued in
connection with such issuance, does not exceed the principal remaining
outstanding under the Subordinated Note being replaced immediately prior to such
issuance of new Subordinated Notes), (iii) shall have an issuance date, as
indicated on the face of such new Subordinated Note, which is the same as the
Issuance Date of the Subordinated Note being replaced, (iv) shall have the same
rights and conditions as the Subordinated Note being replaced, and (v) shall
represent accrued interest on the principal of the Subordinated Note being
replaced, from the Issuance Date.

 



 69

 



 

7. Register.

 

(a) The Borrower shall maintain at its principal executive office (or such other
office or agency of the Borrower as it may designate by notice to each Holder of
Subordinated Notes), a register for the Subordinated Notes in which the Borrower
shall record the name and address of the Person in whose name the Subordinated
Notes have been issued (including the name and address of each transferee) and
the principal amount of Subordinated Notes held by such Person. The Borrower
shall keep the register open and available at all times during business hours
for inspection of any Holder or its legal representatives.

 

(b) Notwithstanding anything to the contrary contained herein, the Subordinated
Notes are registered obligations and the right, title, and interest of each
Lender and its assignees in and to such Subordinated Notes shall be transferable
only upon notation of such transfer in a register to be maintained by the
Borrower for so long as it acts as its own registration agent for the
Subordinated Notes, and by the transfer agent used for the Borrower’s common
stock (or other capital stock issued in substitution or exchange for, or
otherwise in respect of, such common stock) should it elect to no longer act as
transfer agent for the Subordinated Notes. The Subordinated Notes shall only
evidence a Lender’s or its assignee’s right, title and interest in and to the
related Subordinated Notes, and in no event is any such Subordinated Note to be
considered a bearer instrument or obligation. This Section 7(b) shall be
construed so that the Subordinated Notes are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations promulgated thereunder.

 

8. Covenants

 

(a) Notice of Default. Promptly upon any officer of a Borrower obtaining
knowledge: (i) of any condition or event that constitutes an Event of Default
(or event or circumstance that, with the passage of time, the giving of notice,
or both, would become an Event of Default) or that notice has been given to a
Credit Party with respect thereto; (ii) that any Person has given any notice to
a Credit Party or taken any other action with respect to any event or condition
set forth in Section 10; or (iii) of the occurrence of any event or change that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its chief executive officer or chief financial
officer specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, default, event or condition,
and the action(s) the Credit Parties or one of their Subsidiaries have taken, is
taking and proposes to take with respect thereto; provided that once all
“Obligations” (as defined in the Financing Agreement) with respect to the
Secured Note and LC Note have been satisfied in full the Borrower shall not
disclose material nonpublic information to the Lender, or to advisors to or
representatives of the Lender, unless prior to disclosure of such information
the Borrower identifies such information as being material nonpublic information
and provides the Lender, such advisors and representatives with the opportunity
to accept of refuse to accept such material nonpublic information for review.

 

(b) Notice of Litigation. Promptly upon any officer of a Borrower obtaining
knowledge of (i) the institution of, or non frivolous written threat of, any
adverse Proceeding not previously disclosed in writing by the Credit Parties to
the Lender, or (ii) any material development in any adverse Proceeding that, in
the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Credit Parties to enable the Lender and its counsel to evaluate such matters;
provided that once all “Obligations” (as defined in the Financing Agreement)
with respect to the Secured Note and LC Note have been satisfied in full the
Borrower shall not disclose material nonpublic information to the Lender, or to
advisors to or representatives of the Lender, unless prior to disclosure of such
information the Borrower identifies such information as being material nonpublic
information and provides the Lender, such advisors and representatives with the
opportunity to accept or refuse to accept such material nonpublic information
for review.

 



 70

 



 

(c) Restricted Payments. The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to, directly or indirectly:

 

(i) declare or pay any dividend or make any other cash payment or distribution
on account of the Credit Parties or any of their Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Credit Parties or any of their Subsidiaries) or to
the direct or indirect holders of the Credit Parties or any of their
Subsidiaries’ Equity Interests in their capacity as such, other than (i)
dividends or distributions by a Subsidiary of the Borrower to any other
Subsidiary and (ii) dividends or distributions by a Subsidiary of the Borrower
to Borrower; and

 

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower or the Guarantor) any Equity Interests of the Credit Parties or any of
their Subsidiaries or any direct or indirect parent of the Credit Parties or any
of their Subsidiaries), other than repurchases of Equity Interests by the
Borrower pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements or similar arrangements in an aggregate amount not
to exceed $1,000,000 in any Fiscal Year.

 

(d) Corporate Existence and Maintenance of Properties. The Credit Parties shall
not, and the Credit Parties shall not permit any of their Subsidiaries (other
than RCF) to, fail to maintain and preserve (i) its existence and good standing
in the jurisdiction of its organization and (ii) its qualification to do
business and good standing in each jurisdiction where the nature of its business
makes such qualification necessary (other than such jurisdictions in which the
failure to be so qualified or in good standing could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect).
The Credit Parties shall not, and the Credit Parties shall not permit any of
their Subsidiaries to, fail to maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of the Credit Parties and
their Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

(e) Non-circumvention. Each Credit Party hereby covenants and agrees that
neither the Credit Parties nor any of their Subsidiaries will, by amendment of
its articles or certificate of incorporation, bylaws, or other governing
documents, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Subordinated Note, and will at all times in good faith
carry out all of the provisions of this Subordinated and take all action as may
be required to protect the rights of the Lender.

 

(f) Conduct of Business. None of the Credit Parties nor any of their
Subsidiaries shall conduct their businesses in violation of any law, ordinance
or regulation of any Governmental Authority, except where such violations would
not result, either individually or in the aggregate, in a Material Adverse
Effect. None of the Credit Parties nor any of their Subsidiaries shall engage in
any line of business other than the business engaged in on the date hereof and
businesses incidental thereto.

 



 71

 



 

(g) Compliance with Laws. The Credit Parties shall not, and the Credit Parties
shall not permit any of their Subsidiaries to fail to: (i) comply in all
material respects with federal, state and other applicable securities laws, and
(ii) comply in all material respects with the requirements of all other
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws).

 

(h) Joinder. The Credit Parties shall notify the Lender prior to the formation
or acquisition of any Subsidiaries. For any Subsidiaries formed or acquired
after the date hereof, the Credit Parties shall at their own expense, upon
formation or acquisition of such Subsidiary, cause each such Subsidiary to
execute an instrument of joinder (a “Joinder Agreement”) in form and substance
reasonably satisfactory to the Lender and the Borrower obligating such
Subsidiary to this Subordinated Note. In the event a Person becomes a Guarantor
(a “New Guarantor”) pursuant to the Joinder Agreement, upon such execution the
New Guarantor shall be bound by all the terms and conditions hereof to the same
extent as though such New Guarantor had originally executed this Subordinated
Note. The addition of a New Guarantor shall not in any manner affect the
obligations of the other Credit Parties hereunder. Each Credit Party and Lender
hereto acknowledges that the schedules and exhibits hereto or thereto may be
amended or modified in connection with the addition of any New Guarantor to
reflect information relating to such New Guarantor.

 

(i) Taxes and Liabilities. Each Credit Party will pay and will cause its
Subsidiaries to pay when due all taxes, assessments and other liabilities except
as contested in good faith and by appropriate proceedings and for which adequate
reserves have been established, and except for taxes, assessments and other
liabilities of RCF.

 

(j) Further Assurances. At any time or from time to time upon the request of the
Lender, each Credit Party will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as the
Lender may reasonably request in order to effect fully the purposes of this
Subordinated Note. In furtherance and not in limitation of the foregoing, each
Credit Party shall take such actions as the Lender may reasonably request from
time to time to ensure that the Obligations are guaranteed by all Subsidiaries
of the Borrower.

 

9. Cross-Guaranty.

 

(a) Cross-Guaranty. Each Guarantor, jointly and severally, hereby absolutely and
unconditionally guarantees to the Lender and its successors and assigns the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all Obligations. Each Guarantor agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 9 shall not be discharged
until payment and performance, in full, of the Obligations (other than
Unasserted Contingent Obligations) has occurred and all commitments (if any) to
lend have been terminated, and that its obligations under this Section 9 shall
be absolute and unconditional, irrespective of, and unaffected by:

 



 72

 



 

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Subordinated Note or any other agreement,
document or instrument to which any Credit Party is or may become a party;

 

(ii) the absence of any action to enforce this Subordinated Note (including this
Section 9 ) or the waiver or consent by the Holders with respect to any of the
provisions thereof;

 

(iii) the Insolvency of any Credit Party or Subsidiary; or

 

(iv) any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

 

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the obligations guaranteed hereunder.

 

(b) Waivers by Guarantor. Each Guarantor expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel the Lender to marshal assets or to proceed in
respect of the obligations guaranteed hereunder against any other Credit Party
or Subsidiary, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Guarantor. It is agreed among each Guarantor that the
foregoing waivers are of the essence of the transaction contemplated by this
Subordinated Note and that, but for the provisions of this Section 9 and such
waivers, the Lender would decline to enter into this Subordinated Note.

 

(c) Benefit of Guaranty. Each Guarantor agrees that the provisions of this
Section 9 are for the benefit of the Lender and its successors and permitted
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any other Credit Party and the Lender, the obligations of such other
Credit Party under this Subordinated Note.

 

(d) Waiver of Subrogation, Etc. Notwithstanding anything to the contrary in this
Agreement, and except as set forth in subsection (g) , each Guarantor hereby
expressly and irrevocably waives any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor. Each Guarantor acknowledges and agrees that this waiver is intended
to benefit the Holders and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Section 9, and that the
Holders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 9(d).

 

(e) Election of Remedies. If the Lender may, under applicable law, proceed to
realize their benefits under this Subordinated Note, the Lender or any of the
other Holders may, at its sole option, determine which of its remedies or rights
it may pursue without affecting any of its rights and remedies under this
Section 9 . If, in the exercise of any of its rights and remedies, the Lender or
any of the Holders shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Credit Party or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Credit Party hereby consents to such action by the
Lender and such other Holders and waives any claim based upon such action, even
if such action by the Lender and such other Holders shall result in a full or
partial loss of any rights of subrogation that any Credit Party might otherwise
have had but for such action by the Lender or such other Holders. Any election
of remedies that results in the denial or impairment of the right of the Lender
or other Holders to seek a deficiency judgment against any Credit Party shall
not impair any other Credit Party’s obligation to pay the full amount of the
obligations owed by such Credit Party under this Subordinated Note.

 



 73

 



 

(f) Limitation. Notwithstanding any provision herein contained to the contrary,
each Guarantor’s liability under this Section 9 (which liability is in any event
in addition to amounts for which Borrower is primarily liable under this
Subordinated Note) shall be limited to an amount not to exceed as of any date of
determination the greater of:

 

(i) the net amount of all amounts advanced to such Guarantor under this
Subordinated Note or otherwise transferred to, or for the benefit of, such
Guarantor (including any interest and fees and other charges); and

 

(ii) the amount that could be claimed by the Lender or other Holders from such
Guarantor under this Section 9 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Law or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Credit Party under Section 9(g).

 

(g) Contribution with Respect to Guaranty Obligations.

 

(i) To the extent that any Guarantor shall make a payment under this Section 9
of all or any of the Obligations (other than financial accommodations made to
that Guarantor for which it is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Guarantor, exceeds the amount that such Guarantor would
otherwise have paid if each Guarantor had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantor as determined immediately prior to the making of such Guarantor
Payment, then, following payment in full in cash of the Obligations (other than
Unasserted Contingent Obligations) and termination of this Subordinated Note
(including all commitments (if any) to lend hereunder), such Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

 

(ii) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this Section 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Law or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(iii) This subsection(g) is intended only to define the relative rights of
Guarantor and nothing set forth in this subsection(g) is intended to or shall
impair the obligations of Credit Parties, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Subordinated Note, including this subsection (g) . Nothing
contained in this subsection(g) shall limit the liability of any Credit Party to
pay the financial accommodations made directly or indirectly to that Credit
Party and accrued interest, fees and expenses with respect thereto for which
such Credit Party shall be primarily liable.

 

(iv) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.

 

(v) The rights of the indemnifying Guarantor against other Guarantor under this
subsection (g) shall be exercisable upon the payment in full in cash of the
Obligations (other than Unasserted Contingent Obligations) and the termination
of this Subordinated Note.

 



 74

 



 

(h) Liability Cumulative. The liability of each Guarantor under this Section 9
is in addition to and shall be cumulative with all liabilities of each other
Credit Party to the Lender and other Holders under this Subordinated Note,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

(i) Stay of Acceleration. If acceleration of the time for payment of any amount
payable by the Credit Parties under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Credit Parties
hereunder forthwith on demand by the Lender or other Holders.

 

(j) Benefit to Credit Parties. All of the Credit Parties and their Subsidiaries
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of each such Person has a direct impact on
the success of each other Person. Each Credit Party and each Subsidiary will
derive substantial direct and indirect benefit from this Subordinated Note.

 

10. Events of Default

 

(a) Event of Default. For so long as this Subordinated Note shall remain
outstanding, each of the following events shall constitute an “Event of Default”
under this Subordinated Note:

 

(i) any Creditor Parties’ failure to pay to the Lender and/or Holders: (i) when
and as due under this Subordinated Note, any amount of principal, or (ii) within
five (5) days after the same shall become due under this Subordinated Note,
interest (including interest calculated at the Default Rate), redemptions or
other amounts (including, without limitation, Borrower’s failure to pay any
redemption payments or amounts under this Subordinated Note);

 

(ii) any default occurs and is continuing with respect to, or acceleration prior
to maturity of, any Indebtedness in excess of $2,000,000 of any of the Credit
Parties or any of their Subsidiaries owing to the Lender; provided that, in the
event that any such default or acceleration of Indebtedness is cured or
rescinded by the holders thereof prior to acceleration of the Subordinated Note
or if the Credit Parties repay such Indebtedness such that the amount
outstanding under such Indebtedness ceases to be in excess of $2,000,000, no
Event of Default shall exist as a result of such cured default, rescinded
acceleration or repayment;

 

(iii) (A) Any of the Credit Parties, pursuant to or within the meaning of Title
11, U.S. Code, or any similar federal, foreign or state law for the relief of
debtors (collectively, “Bankruptcy Law”): (1) commences a voluntary case, (2)
consents to the entry of an order for relief against it in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, (3) consents to
the appointment of or taking of possession by a receiver, trustee, assignee,
liquidator or similar official (a “Custodian”) for all or a substantial part of
its property, (4) makes a general assignment for the benefit of its creditors,
or (5) admits in writing that it is Insolvent or is otherwise generally unable
to pay its debts as they become due; or (B) the board of directors (or similar
governing body) of Borrower or any of its Subsidiaries (including MES) (or any
committee thereof) adopts any resolution or otherwise authorizes any action to
approve any of the actions referred to in this subsection or subsection (iv)
below; provided, however the terms of this subsection or any of the other
subsections of this Section 10 shall not apply to RCF;

 



 75

 



 

(iv) a court of competent jurisdiction: (i) enters an order or decree under any
Bankruptcy Law, which order or decree (A) (1) is not stayed or (2) is not
rescinded, vacated, overturned, or otherwise withdrawn within thirty (30) days
after the entry thereof, and (B) is for relief against any of the Credit Parties
in an involuntary case, (ii) appoints a Custodian over all or a substantial part
of the property of any of the Credit Parties or their Subsidiaries and such
appointment continues for thirty (30) days, (iii) orders the liquidation of any
of the Credit Parties, or (iv) issues a warrant of attachment, execution or
similar process against any substantial part of the property of any of the
Credit Parties; or

 

(v) a final judgment or judgments for the payment of money in excess of
$2,000,000 are rendered against any of the Credit Parties and which judgments
are not, within thirty (30) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within thirty (30) days after the
expiration of such stay, unless (in the case of a monetary judgment)
suchjudgment is covered by third-party insurance, so long as the applicable
Credit Party provides the Lender a written statement from such insurer (which
written statement shall be reasonably satisfactory to the Lender) to the effect
that such judgment is covered by insurance and such Credit Party will receive
the proceeds of such insurance within thirty (30) days following the issuance of
such judgment.

 

(b) Acceleration Right.

 

(i) Promptly after having knowledge of the occurrence of an Event of Default,
the Borrower shall deliver written notice thereof via email and overnight
courier (an “Event of Default Notice”) to the Lender. At any time after the
earlier of the Lender’s and the Holders’ receipt of an Event of Default Notice
and the Lender and any other Holders becoming aware of an Event of Default which
has not been cured or waived, the Lender or such other Holders may require the
Borrower to redeem all or any portion of this Subordinated Note (an “Event of
Default Redemption”) by delivering written notice thereof (the “Event of Default
Redemption Notice”) to the Borrower, which Event of Default Redemption Notice
shall indicate the portion of this Subordinated Note that the Lender or any
other Holders are requiring the Borrower to redeem; provided, that upon the
occurrence of any Event of Default described in Section 10(a)(ii) and (iii), the
Subordinated Notes, in whole, shall automatically, and without any action on
behalf of the Lender or any other Holders, be redeemed by the Borrower. The
Subordinated Notes shall be redeemed by the Borrower at a price equal to one
hundred five percent (105%) of the outstanding principal amount of the
Subordinated Notes, plus accrued and unpaid interest (the “Event of Default
Redemption Price”).

 

(ii) In the case of an Event of Default Redemption, the Borrower shall deliver
the applicable Event of Default Redemption Price to the Lender within five (5)
Business Days after the Borrower’s receipt of the Event of Default Redemption
Notice.

 

11. Subordination.

 



 76

 



 

(a) Notwithstanding anything in this Subordinated Note to the contrary, all
obligations, indebtedness and other liabilities of Borrower under or in respect
of this Subordinated Note shall be subordinated and junior in right of payment
to all currently existing and future obligations, indebtedness and other
liabilities of Borrower to any commercial banks, thrift institutions, finance
companies, financial institutions, investor or any other Person providing
financing to Borrower (including, without limitation, the obligations in respect
of the Secured Note and LC Note). Notwithstanding the foregoing, all
Indebtedness due under the Subordinated Note shall be pari passu in right of
payment, whether with respect to payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise, to all other current and future
unsecured subordinated Indebtedness (including trade payables or similar
obligations to trade creditors incurred or entered into in the ordinary course
of business) of the Borrower and its Subsidiaries

 

(b) In furtherance of the foregoing and notwithstanding anything to the contrary
in this Subordinated Note, until the Secured Note and the LC Note (if any
amounts are owning thereon) and the other “Obligations” (as defined in the
Financing Agreement) are paid in full in respect of all such obligations, (i)
the Lender and other Holders of this Subordinated Note will not make any demand
for, and will not be entitled to receive, any payment on account of this
Subordinated Note (other than regularly scheduled interest payments), and (ii)
neither the Borrower nor any other Person on the Borrower’s behalf will make any
payment with respect to this Subordinated Note.

 

12. Miscellaneous

 

(a) The Borrower, on behalf of the Credit Parties, shall reimburse: (i) Lender
on demand for all reasonable costs and expenses, including, without limitation,
reasonable legal expenses and reasonable invoiced attorneys’ fees of outside
counsel, incurred by Lender in connection with the: (A) documentation and
consummation of the transactions contemplated hereunder, including, without
limitation, overnight courier or other express or messenger delivery costs
incurred in connection therewith; (B) collection of any Obligations; and (ii)
Lender and any other Holders on demand for all reasonable costs and expenses,
including, without limitation, reasonable legal expenses and reasonable invoiced
attorneys’ fees of one outside counsel incurred by Lender or any other Holders,
in connection with: (A) the administration and enforcement of Lender’s and any
other Holder’s rights under this Subordinated Note (including, without
limitation, any costs and expenses of any third party provider engaged by Lender
for such purposes); (B) any refinancing or restructuring of the Subordinated
Note whether in the nature of a “work out,” in any insolvency or bankruptcy
proceeding or otherwise, and whether or not consummated; and (C) any
intangibles, documentary, stamp or other similar taxes, fees and excises, if
any, including any interest and penalties, and any finder’s or brokerage fees,
commissions and expenses (other than any fees, commissions or expenses of
finders or brokers engaged by the Lender or other Holders), that may be payable
in connection with this Subordinated Note. All such costs, expenses and charges
shall constitute Obligations hereunder, shall be payable by the Credit Parties
to the Lender and other Holders on demand, and, until paid, shall bear interest
at the highest rate then applicable to this Subordinated Note. Without limiting
the foregoing, if: (i) the Subordinated Note is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding or Lender or any other Holder otherwise takes action to collect
amounts due under the Subordinated Note or to enforce the provisions of the
Subordinated Note or (ii) there occurs any bankruptcy, reorganization or
receivership of any Credit Party or other proceedings affecting creditors’
rights and involving a claim under the Subordinated Note, then the Credit
Parties shall pay the costs incurred by Lender or such other Holders for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees (limited to one outside counsel for the Lender and
the other Holders, and disbursements (including such fees and disbursements
related to seeking relief from any stay, automatic or otherwise, in effect under
any Bankruptcy Law).

 



 77

 



 

(b) This Subordinated Note shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns, including any
purchasers of this Subordinated Note. The Borrower shall not assign this
Subordinated Note or any rights or obligations hereunder without the prior
written consent of each of the Holders of this Subordinated Note. Lender may
assign some or all of its rights and obligations hereunder in connection with
the transfer of any of its Subordinated Notes with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed and which consent
shall not be required during the existence of an Event of Default (but which
consent will be required at all times for transfers to a direct competitor of
the Credit Parties) or in connection with an assignment or transfer to an
Affiliate (determined without regard to clause (i) of the definition thereof) of
Lender), in which event such assignee shall be deemed to be a Holder hereunder
with respect to such assigned rights and obligations, and the Credit Parties
shall use their best efforts to ensure that such transferee is registered as a
Holder.

 

(c) This Subordinated Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Subordinated Note and all disputes arising hereunder shall
be governed by, the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdictions) that would cause the application of the laws of
any jurisdictions other than the State of New York. The parties hereto (a) agree
that any legal action or proceeding with respect to this Subordinated Note shall
be brought in any state or federal and state court located within New York, New
York, (b) irrevocably waive any objections which either may now or hereafter
have to the venue of any suit, action or proceeding arising out of or relating
to this Subordinated Note brought in the aforementioned courts, and (c) further
irrevocably waive any claim that any such suit, action, or proceeding brought in
any such court has been brought in an inconvenient forum.

 

(d) THE LENDER AND THE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
SUBORDINATED NOTE.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 78

 

 

IN WITNESS WHEREOF, Borrower has caused this Subordinated Note to be duly
executed as of the date set out above.

 



BORROWER:

 

Midwest Energy Emissions Corp.

By:

Name:

Title:

GUARANTOR:

 

MES, INC.

 

By:

Name:

Title:



 



Agreed and Accepted:

 

 

 

 

AC Midwest Energy LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



   



 79

 



  

Exhibit C – Compliance Certificate

 

MIDWEST ENERGY EMISSIONS CORP.
MES, INC.

 

CHIEF EXECUTIVE OFFICER
COMPLIANCE CERTIFICATE

 

Midwest Energy Emissions Corp., a Delaware corporation, (the “Company”), and
MES, Inc., a North Dakota corporation (“MES”), pursuant to Section 5.1 of the
Amended and Restated Financing Agreement dated as of November 1, 2016 (the
“Amended and Restated Financing Agreement”), among the Company, MES, and AC
Midwest Energy LLC, a Delaware limited liability company (the “Lender”), the
Company and MES, hereby certify to the Lender that:

 

(a) The Company and MES have performed or complied with, in all material
respects, its agreements and covenants contained in that certain Financing
Agreement dated as of August 14, 2014 among the Company, MES and the Lender as
amended by that certain Waiver and Amendment to Financing Agreement and
Reaffirmation of Guaranty dated March 16, 2015, that certain Waiver and
Amendment No. 2 to Financing Agreement and Reaffirmation of Guaranty dated
November 16, 2015, that certain Waiver and Amendment No. 3 to Financing
Agreement and Reaffirmation of Guaranty dated January 28, 2016, and the Amended
and Restated Financing Agreement (collectively, the “Financing Agreement”), and
the other Transaction Documents required to be performed or complied with at or
prior to the Closing, as defined in the Amended and Restated Financing
Agreement, occurring on the date hereof.

 

(b) The representations and warranties of the Company and MES contained in the
Amended and Restated Financing Agreement (i) that are qualified by materiality
are true at and as of the Closing occurring on the date hereof as if made at and
as of such date, and (ii) that are not qualified by materiality are true in all
material respects at and as of the Closing occurring on the date hereof as if
made at and as of such time, in each case individually and in the aggregate
(except to the extent that such representations and warranties speak as of an
earlier date, in which case, such representations and warranties are true and
correct as of such earlier date).

 

(c) After giving effect to the Amended and Restated Financing Agreement, no
Event of Default (or event or circumstance that, with the passage of time, the
giving of notice, or both, would become an Event of Default) shall have occurred
and be continuing or would result from the issuance of the Secured Note or
Subordinated Note on the date hereof.

 

(d) Since June 30, 2016, no change has occurred which has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

 80

 



 

(e) The Company has the power and authority(i) to execute and deliver the
Amended and Restated Financing Agreement as of the date thereof, (ii) to execute
and deliver the Secured Note and Subordinated Note being delivered to Lender
concurrently with this certificate and (iii) to perform its obligations under
the Amended and Restated Financing Agreement.

 

(f) The execution and delivery by the Company of the Amended and Restated
Financing Agreement, Secured Note and Subordinated Note and the performance by
the Company of its obligations thereunder have been duly authorized.

 

(g) The corporate resolutions of board of directors of the Company and MES
delivered to the Lender as of the date hereof with respect to the entry into the
Amended and Restated Financing Agreement remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect.

 

All capitalized terms not otherwise herein defined shall have the meanings
ascribed to them in the Amended and Restated Financing Agreement.

 

[Intentionally left blank.

 

Signature page follows.]

 



 81

 



 

[Signature page to MEEC Compliance Certificate]




IN WITNESS WHEREOF, the Chief Executive Officer of Company and MES, as such
officers, have caused this Certificate to be executed and delivered this __ day
of [           ], 2016.

 

 

MIDWEST ENERGY EMISSIONS CORP.

 

 

  

 

 

By

 

Name:

  Its:Chief Executive Officer         

 

MES, INC.

 

 

  

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

Chief Executive Officer

 



 



 82

 



  

Exhibit D – Reaffirmation of Security Documents

 

REAFFIRMATION OF SECURITY DOCUMENTS

 

This REAFFIRMATION OF SECURITY DOCUMENTS (this “Reaffirmation”) is made as of
the [●] day of [         ], 2016 by Midwest Energy Emissions Corp., a Delaware
corporation, (the “Borrower”) and MES, Inc., a North Dakota corporation
(“Guarantor”) in favor of AC Midwest Energy LLC, a Delaware limited liability
company (the “Lender”).

 

RECITALS

 

WHEREAS, the Borrower, Guarantor and Lender entered into that certain Financing
Agreement, dated as of August 14, 2014 (the “Original Financing Agreement”),
pursuant to which Original Financing Agreement the Lender made certain financial
accommodations to the Borrower, as evidenced by that certain Senior Secured
Convertible Note dated as of August 14, 2014 in the original principal amount of
$10,000,000 (the “ConvertibleNote”), which financial accommodations were
guaranteed by the Guarantor pursuant to the Original Financing Agreement.

 

WHEREAS, in connection with the Original Financing Agreement, the Borrower and
Guarantor granted the Lender a security interest in and to certain of the
Borrower’s and Guarantor’s assets pursuant to that certain Security Agreement by
and among the Borrower, Guarantor and Lender, dated as of August 14, 2014 (the
“Security Agreement”), that certain Securities Pledge Agreement between the
Borrower and the Lender, dated as of August 14, 2014 (as previously amended, the
“Securities Pledge Agreement”), and that certain Collateral Assignment of
License Agreement by and among the Borrower, Guarantor and Lender, dated as of
August 14, 2014 (as previously amended, the “Collateral Assignment of License
Agreement” and collectively with the Security Agreement and the Securities
Pledge Agreement, as may be amended from time to time, referred to herein as the
“Security Documents”).

 

WHEREAS, in connection with the Original Financing Agreement, the Borrower
issued to the Lender a warrant which entitled the Lender to purchase 12,500,000
shares of the Borrower’s Common Stock as evidenced by that certain Warrant
executed by the Borrower in favor of the Lender, dated of August 14, 2014 (as
amended, the “Warrant”).

 

WHEREAS, on March 16, 2015, the Borrower, Guarantor and Lender entered into that
certain Waiver and Amendment to Financing Agreement and Reaffirmation of
Guaranty (the “First Amendment”) which waived certain provisions of the Original
Financing Agreement, amended the Warrant and the Original Financing Agreement
and resulted in the Borrower issuing a replacement promissory note in
replacement for the Convertible Note (the “Replacement Convertible Note”).

 

WHEREAS, on November 16, 2015, the Borrower, Guarantor and Lender entered into
that certain Waiver and Amendment No. 2 to Financing Agreement and Reaffirmation
of Guaranty (the “Second Amendment”) which (i) waived a violation of and
modified various financial and other covenants and provisions as set forth in
the Original Financing Agreement, as amended by the First Amendment, and (ii)
allowed the Lender to purchase from the Borrower an additional warrant to
purchase up to 5,000,000 shares of Common Stock (the “Second Warrant”) and
additional senior secured convertible promissory notes of Borrower (the
“Additional Convertible Notes” and, together with the Replacement Convertible
Note, the “Existing Convertible Notes”) pursuant to the terms and conditions of
the Second Amendment.

 



 83

 



 

WHEREAS, on January 28, 2016, the Borrower, Guarantor and Lender entered into
that certain Amendment No. 3 to Financing Agreement and Reaffirmation of
Guaranty (the “Third Amendment” and, together with the Original Financing
Agreement, First Amendment and Second Amendment, the “Amended Financing
Agreement”) pursuant to which the Lender caused its bank to issue a standby
letter of credit (the “Letter of Credit”) to Bank of America, N.A. (“BofA”),
which based on the security provided to BofA by the Letter of Credit, in turn
issued to a certain customer of the Borrower its letter of credit (the “BofA
Letter of Credit”).

 

WHEREAS, in connection with the issuance of the Letter of Credit and the BofA
Letter of Credit, the Borrower and Guarantor issued to the Lender (i) a certain
warrant to purchase 2,000,000 shares of Common Stock (the “Third Warrant” and,
together with the Warrant and Second Warrant, the “Warrants”) and (ii) a certain
Senior Secured Letter of Credit Note (the “LC Note”) to evidence any
indebtedness owed by Borrower to Lender arising from any draws made under the
Letter of Credit.

 

WHEREAS, the Borrower, Guarantor and Lender have agreed to amend and restate,
without novation, the Amended Financing Agreement (the “Amended and Restated
Financing Agreement”), pursuant to which the Lender has agreed to exercise the
Warrants to acquire 10,000,000 shares of the Borrower’s Common Stock and
exchange the principal amount of the Existing Convertible Notes together with
all accrued and unpaid interest thereon and remaining unexercised portion of the
Warrants for (i) a new senior secured note in the principal amount of $9,646,686
(the “Secured Note”), and (ii) a subordinated unsecured note in the principal
amount of $13,000,000 (the “Subordinated Note”).

 

WHEREAS, the Lender has required, as a condition precedent to its agreement to
execute the Amended and Restated Financing Agreement, that the Borrower and the
Guarantor reaffirm their obligations under the Security Documents as set forth
herein.

 

NOW THEREFORE, in consideration for the Lender’s agreement to execute the
Amended and Restated Financing Agreement and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Borrower and
the Guarantor agree as follows:

 

1. Notwithstanding the execution and delivery of the Original Financing
Agreement, First Amendment, Second Amendment, Third Amendment and the prior
amendment of certain of the Security Agreements, the Borrower and the Guarantor
hereby reaffirm all of the agreements, representations, covenants and
obligations of the Borrower and the Guarantor under the Security Documents and
acknowledge and agree that the Security Documents shall remain and continue to
be the valid and binding obligation of the Borrower and the Guarantor. Without
limiting the foregoing, the Borrower and the Guarantor hereby agrees that all of
the pledges, assignments, transfers, conveyances, mortgages and grants of
security interest of any property given to Lender by any Credit Party pursuant
to the Security Documents constituted and shall and hereinafter do continue to
constitute pledges, assignments, transfers, conveyances, mortgages and grants of
security interests of property to secure the Obligations. Borrower and Guarantor
acknowledge and agree that the Obligations secured by the Security Documents
shall be the Obligations, as such term is defined in the Amended and Restated
Financing Agreement as amended, modified, supplemented or restated from time to
time.

 



 84

 



 

2. The Borrower and the Guarantor acknowledge and agree that the Security
Documents have not been discharged to any extent and that no rights or remedies
of the Lender thereunder have been waived. The Borrower and the Guarantor
further agree to and hereby waive any and all defenses that would arise as a
result of the Lender’s agreement to amend and restate certain provisions of the
Amended and Restated Financing Agreement.

 

3. All recitals are hereby incorporated into and made a part of this
Reaffirmation. Except as set forth herein, capitalized terms contained in this
Reaffirmation shall have the respective meanings herein as such terms have in
the Amended and Restated Financing Agreement.

 

4. Neither this Reaffirmation nor the execution, delivery or effectiveness of
the Amended and Restated Financing Agreement shall extinguish the Obligations
for the payment of money outstanding under the Amended Financing Agreement or
discharge or release the Lien or priority of any Security Document or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Amended Financing Agreement
or instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby, by the Amended and Restated Financing
Agreement or by instruments executed concurrently herewith or therewith. Nothing
implied in this Reaffirmation, the Amended and Restated Financing Agreement or
in any other document contemplated hereby or thereby shall be construed as a
release or other discharge of any Credit Party from obligations and liabilities
under the Amended Financing Agreement or the Security Documents. Each of the
Amended Financing Agreement and the Security Documents shall remain in full
force and effect, until (as applicable) and except to any extent modified hereby
or by the Amended and Restated Financing Agreement or in connection herewith and
therewith.

 

5. This Reaffirmation shall be construed in accordance with and governed by the
laws of the State of New York. Each Party hereby agrees as set forth in Section
11.2 of the Amended and Restated Credit Agreement as if such section were set
forth in full herein.

 

6. This Reaffirmation may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Reaffirmation by facsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this agreement. Any party delivering an executed
counterpart of this agreement by facsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Reaffirmation, but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 85

 



 

[Signature Page to Reaffirmation of Security Document]

 

IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation of Security
Documents effective as of the day and year first above written.

 



MIDWEST ENERGY EMISSIONS CORP.,

a Delaware corporation

 

 

By:

 

Name:

 

Title:

 

 

MES, INC.,

a North Dakota corporation

 

 

By:

 

Name:

 

Title:

 

ACKNOWLEDGED AND AGREED:

 

AC MIDWEST ENERGY LLC,

a Delaware limited liability company

 

 

By:

 

Name:

 

Title:



 



 86

 



  

Exhibit E – Registration Rights Letter

 

[____________], 2016

 

AC Midwest Energy LLC

c/o Alterna Capital Partners LLC
Attn: Samir Patel
15 River Road, Suite 320
Wilton, Connecticut 06897
E-Mail: samir.patel@alternacapital.com

 



Re:

Registration Rights in Respect of Common Stock of Midwest Energy Emissions Corp.
(the “Company”)



 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Financing Agreement,
dated as of November 1, 2016 (the “Financing Agreement”), by and among the
Company, MES, Inc., a North Dakota corporation and AC Midwest Energy LLC (the
“Investor”), a Delaware limited liability company, pursuant to which, among
other things, the Investor has elected to partially exercise certain Warrants in
order to acquire 10,000,000 shares of the Company’s Common Stock (the
“Registrable Securities”). Capitalized terms used herein but not defined shall
have the meaning ascribed thereto in the Financing Agreement.

 

Pursuant to this letter agreement (this “Letter Agreement”), the Company and the
Investor agree as follows:

 

1.Definitions. As used in this Letter Agreement, the following terms shall have
the meanings indicated below:

 


 

a.“Eligible Market” means any of the New York Stock Exchange, NYSE MKT LLC, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTCQB or the OTCQX.

 

 

 

 

b.“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

 

 

 

c.“Person” means an individual, a partnership, a joint venture, a corporation, a
trust, a limited liability company, a joint stock company, an unincorporated
organization or a government or any department or agency thereof.

 

 

 

 

d.“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1933 Act), as amended
or supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

  



 87

 

 



 

e.“Registration Statement” means each registration statement required to be
filed under Section 2 or Section 3, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

 

 

 

f.“Required Effectiveness Date” means the first anniversary of the Closing Date.

 

 

 

 

g.“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the 1933 Act, as such Rules may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.

 

 

 

 

h.“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

 

 

 

i.“Trading Market” means whichever of the New York Stock Exchange, NYSE MKT LLC,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, OTCQX or OTCQB on which the Common Stock is listed or quoted for trading
on the date in question.

 

2.Automatic Registration.

 


 

a.Prior to the first anniversary of the Closing Date, the Company shall prepare
and file with the SEC a Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 under the 1933 Act. The Registration Statement shall be on an
appropriate form in accordance with the 1933 Act and the 1934 Act and shall
contain (except if otherwise directed by the Investor or requested by the SEC) a
plan of distribution in a form reasonably acceptable to the Investor.

 

 

 

 

b.The Company shall use its reasonable efforts to cause the Registration
Statement to be declared effective by the SEC as promptly as possible after the
filing thereof, but in any event prior to the Required Effectiveness Date, and
shall use its reasonable efforts to keep the Registration Statement continuously
effective under the 1933 Act until the earlier of the date that all shares of
Common Stock covered by such Registration Statement have been sold or can be
sold publicly under Rule 144 under the 1933 Act without restriction (including,
without limitation, volume and manner-of-sale restrictions) (the “Effectiveness
Period”); provided that, upon notification by the SEC that a Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Company shall request acceleration of such Registration Statement
within five (5) Trading Days after receipt of such notice and request that it
become effective on 4:00 p.m. New York City time on the date that the
Registration Statement is first declared effective by the SEC (the “Effective
Date”) and file a prospectus supplement for any Registration Statement, whether
or not required under Rule 424 under the 1933 Act (or otherwise), by 9:00 a.m.
New York City time the day after the Effective Date.

 

 

 

 

c.The Company shall notify the Investor in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

 

 

 

 

d.If the Company is engaged in, or has definitive plans to engage in, any
material transaction that, in the reasonable and good faith determination of the
Board of Directors of the Company, would be reasonably likely to be materially
and adversely affected by disclosure that would be required in connection with a
registration, then the Company may delay such registration for a period of up to
60 days for so long as the Company is still actively pursuing the transaction
that allowed such delay.




 88

 

 

3.Piggyback Registration.

 


 

a.Until the earlier of the date that all Registrable Securities have been sold
or can be sold publicly under Rule 144 without restriction (including, without
limitation, volume and manner-of-sale restrictions), whenever the Company
proposes to register the offer and sale of any shares of its Common Stock under
the 1933 Act (other than a registration (i) pursuant to a Registration Statement
on Form S-8 (or other registration solely relating to an offering or sale to
employees or directors of the Company pursuant to any employee stock plan or
other employee benefit arrangement), (ii) pursuant to a Registration Statement
on Form S-4 (or similar form that relates to a transaction subject to Rule 145
under the 1933 Act or any successor rule thereto), or (iii) in connection with
any dividend or distribution reinvestment or similar plan), whether for its own
account or for the account of one or more stockholders of the Company and the
form of Registration Statement (a “Piggyback Registration Statement”) to be used
may be used for any registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event no
later than twenty (20) days prior to the filing of such Registration Statement)
to the Investor of its intention to effect such a registration and shall include
in such registration all Registrable Securities with respect to which the
Company has received written requests for inclusion from the Investor within ten
(10) days after the Company’s notice has been given to the Investor. The Company
may postpone or withdraw the filing or the effectiveness of a Piggyback
Registration at any time in its sole discretion.

 

 

 

 

b.If a Piggyback Registration is initiated as a primary underwritten offering on
behalf of the Company, and the managing underwriter advises the Company and the
Investor (if the Investor has elected to include Registrable Securities in such
Piggyback Registration) in writing that, in its reasonable and good faith
opinion, the number of shares of Common Stock proposed to be included in such
registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock that can be sold in such offering and/or that
the number of shares of Common Stock proposed to be included in any such
registration would adversely affect the price per share of the Common Stock to
be sold in such offering, the Company shall include in such registration (1)
first, the shares of Common Stock that the Company proposes to sell, and (2)
second, the Registrable Securities requested to be included therein by the
Investor and (3) third, the securities of holders of Common Stock other than the
Registrable Securities.

 

 

 

 

c.If a Piggyback Registration is initiated as an underwritten offering on behalf
of a holder of Common Stock other than Registrable Securities, and the managing
underwriter advises the Company in writing that, in its reasonable and good
faith opinion, the number of shares of Common Stock proposed to be included in
such registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock which can be sold in such offering and/or that
the number of shares of Common Stock proposed to be included in any such
registration would adversely affect the price per share of the Common Stock to
be sold in such offering, the Company shall include in such registration (1)
first, the shares of Common Stock requested to be included therein by the
holder(s) requesting such registration, and any Registrable Securities requested
to be included therein by the Investor, allocated pro rata among all such
holders and the Investor on the basis of the number shares requested to be
included in such registration by each such holder; and (2) second, the shares of
Common Stock requested to be included therein by other holders of Common Stock,
allocated among such holders in such manner as they may agree.


 89

 

 



 

d.If any Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company, the Company shall select the investment banking firm
or firms to act as the managing underwriter or underwriters in connection with
such offering.

 

 

 

 

e.If the Company is engaged in, or has definitive plans to engage in, any
material transaction that, in the reasonable and good faith determination of the
Board of Directors of the Company, would be reasonably likely to be materially
and adversely affected by disclosure that would be required in connection with a
registration, then the Company may delay such registration for a period of up to
60 days for so long as the Company is still actively pursuing the transaction
that allowed such delay.

 

4.Rule 415; Cut-Back. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires Investor to be named as an
“underwriter,” the Company shall use its reasonable efforts to persuade the SEC
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that the Investor is not an “underwriter.” In the event
that the SEC refuses to alter its position, the Company shall (i) remove from
the Registration Statement such portion of the Registrable Securities (the “Cut
Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name Investor as an “underwriter” in such Registration Statement without the
prior written consent of Investor. From and after such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares), all of the provisions of this Section shall again be applicable to such
Cut Back Shares; provided, however, that (i) the filing deadline for the
Registration Statement including such Cut Back Shares (“Cutback Registration
Statement”) shall be ten (10) Business Days after such Restriction Termination
Date, and (ii) the date by which the Company is required to obtain effectiveness
with respect to such Cut Back Shares shall be the 60th day immediately after the
Restriction Termination Date (the 90th day if the SEC reviews the Registration
Statement).

 

 

5.Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 


 

a.Subject to Sections 2(d) and 3(e), (i) prepare and file with the SEC a
Registration Statement covering such Registrable Securities and use reasonable
efforts to cause such Registration Statement to become effective and remain
effective as provided herein and (ii) use reasonable efforts to prepare and file
with the SEC such amendments and supplements to such Registration Statement as
may be necessary to keep such Registration Statement and Prospectus used in
connection therewith effective until the completion of the distribution by the
Investor of all of the Registrable Securities covered by such Registration
Statement.




 90

 

 



 

b.Notify the Investor as promptly as reasonably possible of any of the following
events: (i) the SEC notifies the Company whether there will be a “review” of any
Registration Statement; (ii) the SEC comments in writing on any Registration
Statement; (iii) any Registration Statement or any post-effective amendment is
declared effective; (iv) the SEC or any other federal or state Governmental
Authority requests any amendment or supplement to any Registration Statement or
Prospectus or requests additional information related thereto; (v) the SEC
issues any stop order suspending the effectiveness of any Registration Statement
or initiates any Proceedings for that purpose; (vi) the Company receives notice
of any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any Proceeding for such purpose; or (vii) the financial statements included
in any Registration Statement become ineligible for inclusion therein or any
Registration Statement or Prospectus or other document contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

 

 

 

c.Use its reasonable efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction.

 

 

 

 

d.If requested by the Investor, provide the Investor without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by the Investor (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.

 

 

 

 

e.Furnish to the Investor such numbers of copies of a Prospectus, including a
preliminary Prospectus, as it may reasonably request in order to facilitate the
disposition of Registrable Securities owned by the Investor.

 

 

 

 

f.Use its reasonable efforts to cause all such Registrable Securities registered
pursuant hereunder to be listed on each securities exchange on which similar
securities issued by the Company are then listed to the extent such Registrable
Securities satisfy applicable listing requirements.

 

 

g.Use reasonable efforts to register or qualify the Registrable Securities
covered by such Registration Statement under the securities or blue sky laws of
such states within the United States as the Company determines, provided that
the Company shall not for any such purpose be required to qualify generally to
do business as a foreign corporation in any state wherein it is not so
qualified, subject itself to taxation in any state wherein it is not so subject,
or take any action which would subject it to general service of process in any
state wherein it is not so subject.




 91

 

 



 

h.Cooperate with the Investor to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Letter Agreement and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as the Investor may reasonably request.

 

 

 

 

i.Upon the occurrence of any event described in Section 5(b)(vii), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

 

 

 

j.Use reasonable efforts to comply with all rules and regulations of the SEC
applicable to the registration of the Registrable Securities, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement covering the period of at least twelve months beginning with the first
day of the Company’s first full calendar quarter after the effective date of the
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act and Rule 158 thereunder.

 

 

 

 

k.The Company may require that the Investor furnish to the Company such
information regarding the Investor and the distribution of the Registrable
Securities as the Company may reasonably request in writing..

 

 

 

 

l.The Company shall take such other reasonable and customary actions necessary
to expedite and facilitate disposition by the Investor of Registrable Securities
pursuant to any Registration Statement.

 

6.Registration Expenses. The Company shall pay all fees and expenses incident to
the performance of or compliance with Sections 2, 3, 4 and 5 of this Letter
Agreement by the Company, including without limitation (a) all registration and
filing fees and expenses, including without limitation those related to filings
with the SEC, any Trading Market and in connection with applicable state
securities or Blue Sky laws, (b) printing expenses (including without limitation
expenses of printing certificates for Registrable Securities), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, and (e) all listing fees to be paid by the Company to the Trading
Market; provided that the Investor shall bear any transfer taxes applicable to
its Registrable Securities registered thereunder, customary (both as to type and
amount) commissions or discounts payable to the underwriters, selling brokers,
managers or other similar persons engaged in the distribution of any of the
Registrable Securities, and the fees and expenses of the Investor’s own counsel.

 

 

7.Indemnification.




 92

 

 

 

a.Indemnification by the Company. The Company shall, notwithstanding any
termination of this Letter Agreement, indemnify and hold harmless the Investor,
its officers, directors, partners, members, agents and employees, each Person
who controls the Investor (within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act) and the officers, directors, partners, members,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all Losses, as incurred,
arising out of or relating to (i) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of Company prospectus or in any amendment or supplement thereto or in any
Company preliminary prospectus or in any application or other document or
communication executed by or on behalf of the Company filed in any jurisdiction
in order to qualify any Registrable Securities covered by the Registration
Statement under the “blue sky” or securities laws thereof, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding the Investor furnished in writing to the Company by the Investor for
use therein, or to the extent that such information relates to the Investor or
the Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved by the Investor in writing expressly for use in
the Registration Statement, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Investor through the EDGAR filing system, and the Investor was advised in
writing not to use the incorrect prospectus prior to the use giving rise to
Losses.

 

 

 

 

b.Indemnification by Investors. The Investor shall indemnify and hold harmless
the Company and its directors, officers, agents and employees to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review) arising solely out of any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that (i) such
untrue statements or omissions are based solely upon information regarding the
Investor furnished to the Company by the Investor in writing expressly for use
therein, or to the extent that such information relates to the Investor or the
Investor’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Investor expressly for use in
the Registration Statement (it being understood that any plan of distribution,
as the same may be modified by the Investor and other information provided by
the Investor to the Company in or pursuant to the Transaction Documents
constitutes information reviewed and expressly approved by such Investor in
writing expressly for use in the Registration Statement), such Prospectus or
such form of prospectus or in any amendment or supplement thereto. In no event
shall the liability of any the Investor hereunder be greater in amount than the
dollar amount of the net proceeds received by the Investor upon the sale of the
Registrable Securities giving rise to such indemnification obligation.




 93

 

 

 

c.Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Letter Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

 

 

 

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of separate counsel shall be at the
expense of the Indemnifying Party). It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

  

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within twenty (20)
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).




 94

 

 

 

d.Contribution. If a claim for indemnification under Section 7(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 7(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

 

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that the Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

 

 

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.




8.Dispositions. The Investor agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to the Registration Statement and shall
sell its Registrable Securities in accordance with the plan of distribution set
forth in the Prospectus. The Investor further agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 5(b)(v), (vi) or (vii), the Investor will immediately discontinue
disposition of such Registrable Securities under the Registration Statement
until such Investor is advised in writing by the Company that the use of the
Prospectus, or amended Prospectus, as applicable, may be resumed. The Company
may provide appropriate stop orders to enforce the provisions of this paragraph.
The Investor agrees that the removal of the restrictive legend from certificates
representing Registrable Securities as set forth in this Section 8 is predicated
upon the Company’s reliance that the Investor will comply with the provisions of
this Section. Both the Company and the Company’s transfer agent, and their
respective directors, officers, employees and agents, may rely on this Section.

 

 

9.Miscellaneous.

 



 95

 



 

 

a.This Letter Agreement supersedes all other prior oral or written agreements
between the Company, the Investor and Persons acting on their behalf with
respect to the matters discussed herein, and this Letter Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and, except as specifically set forth
herein or therein, neither party makes any representation, warranty, covenant or
undertaking with respect to such matters.

 

 

 

 

b.This Letter Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.

 

 

 

 

c.All questions concerning the construction, validity, enforcement and
interpretation of this Letter Agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State and
County of New York, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices as provided
in the Financing Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS LETTER AGREEMENT OR ANY
TRANSACTIONS CONTEMPLATED HEREBY.

 

 

 

 

d.Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Letter Agreement must be in writing and will
be deemed to have been delivered upon the terms set forth in Section 11.7 of the
Financing Agreement.

 

 

 

 

e.No provision of this Letter Agreement may be amended or waived other than by
an instrument in writing signed by the Company and the Investor. No failure or
delay on the part of any party in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 



 96

 

 

 

f.Each of the parties hereto hereby acknowledge and agree that irreparable
damage would occur if any of the provisions of this Letter Agreement are not
performed in accordance with their specific terms and in the event of breach of
this Letter Agreement by a party hereto, the nonbreaching party would not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which the non-breaching party may be
entitled, it shall be entitled to enforce any provision of this Letter Agreement
by a decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Letter Agreement, without posting any bond or other
undertaking.

 

 

 

 

g.If any provision of this Letter Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Letter Agreement in that
jurisdiction or the validity or enforceability of any provision of this Letter
Agreement in any other jurisdiction.

 

 

 

 

h.This Letter Agreement may be executed in two or more identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party; provided that a facsimile or other electronic signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or electronic signature.

 

[Signature Page Follows]

 


 97

 



 

IN WITNESS WHEREOF, each party has caused its signature page to this Letter
Agreement to be duly executed as of the date first written above.

 



COMPANY:

 

MIDWEST ENERGY EMISSIONS CORP.

 

By:

Name:

Its:

 

INVESTOR:

 

 

AC MIDWEST ENERGY LLC

 

By:

Name:

Its:



 

 



98



 